Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56



                            EXHIBIT B
                     Case 1-18-45284-nhl                    Doc 435-3              Filed 10/30/20                Entered 10/30/20 14:25:56
  Debtor: Lawrence Supermarket LLC
  UNITED STATES BANKRUPTCY COURT EASTERN DISTRICT OF NEW YORK

  Case Number: 18-45282


                                                                                      FILED
                                                                                 Claim No. 12
                                                                                  May 16, 2019
                                                                                 By Omni Claims Agent
Official Form 410                                                              For U.S. Bankruptcy Court

Proof of Claim                                                                Eastern District of New York
                                                                                                                                                                       04/16
Read
Read the
     the instructions
         instructions before
                      before filling
                             filling out
                                     out this
                                         this form. Thisform
                                              form. This formis
                                                              isfor
                                                                 formaking
                                                                    makingaaclaim
                                                                            claimfor
                                                                                  forpayment
                                                                                     payment in
                                                                                              in aa bankruptcy
                                                                                                    bankruptcy case.
                                                                                                               case. Do
                                                                                                                      Donot
                                                                                                                         notuse
                                                                                                                             usethis
                                                                                                                                 thisform
                                                                                                                                      formtotomake a
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents
Filers mustthat  support
              leave  out orthe claim,information
                             redact   such as promissory   notes,topurchase
                                                 that is entitled            orders,
                                                                    privacy on        invoices,
                                                                               this form         itemized
                                                                                          or on any       statements
                                                                                                     attached         of running
                                                                                                               documents.  Attachaccounts,
                                                                                                                                    redacted contracts,  judgments,
                                                                                                                                               copies of any documents
that supportand
mortgages,    the security
                  claim, such  as promissory
                            agreements.        notes,
                                          Do not  sendpurchase
                                                         originalorders, invoices,
                                                                   documents;      itemized
                                                                                 they  may be statements
                                                                                                destroyedofafter
                                                                                                             running accounts,
                                                                                                                 scanning.  If thecontracts,
                                                                                                                                   documents judgments,  mortgages, and
                                                                                                                                                are not available,
securityinagreements.
explain                Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
           an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Carefully read instructions included with this Proof of Claim before completing.
Carefully read instructions included with this Proof of Claim before completing.



  Part 1:       Identify the Claim
1. Who is the current creditor?              A-One Merchandising Corp
                                            Name of the current creditor (the person or entity to be paid for this claim)

                                            Other names the creditor used with the debtor


2. Has this claim been acquired            X    No
   from someone else?                           Yes    From whom?

3. Where should notices and                Where should notices to the creditor be sent?                         Where should payments to the creditor be sent? (if
   payments to the creditor be                                                                                   different)
   sent?
                                             A-One Merchandising Corp
   Federal Rule of                          Name                                                                  Name
                                            170 Schuyler Ave Suite 1
   Bankruptcy Procedure
   (FRBP) 2002(g)
                                             Number          Street                                               Number          Street

                                             North Arlington, NJ 07031
                                             City                            State               ZIP Code         City                          State            ZIP Code


                                            Contact Phone 718-773-7500                                            Contact Phone
                                                          Foli@aonemerchandising.com
                                            Contact email                                                         Contact email

                                            Uniform claim identifier for electronic payments in chapter 13 (if you use one)



4. Does this claim amend one                X   No
   already filed?                               Yes     Claim Number on court claims registry (if known)                                   Filed On
                                                                                                                                                      MM / DD / YYYY

5. Do you know if anyone else
                                            X   No
   has filed a proof of claim for
   this claim?                                  Yes    Who made the earlier filing?




   Official Form 410                                                            Proof of Claim                                                          Page 1
                    Case 1-18-45284-nhl                       Doc 435-3          Filed 10/30/20              Entered 10/30/20 14:25:56



   Part 2:     Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number you             No
   use to identify the debtor?
                                     X     Yes     Last 4 digits of the debtor's account or any number you use to identify the debtor:      SEAL



7. How much is the claim?                      $ $24,634.34                               Does this amount include interest or other charges?
                                                                                           X   No
                                                                                               Yes     Attach statement itemizing interest, fees, expenses, or other
                                                                                                       charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the                 Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                            Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                            Limit disclosing information that is entitled to privacy, such as health care information
                                               Goods sold and delivered


9. Is all or part of the claim   X   No
   secured?                          Yes       The claim is secured by a lien on property

                                             Nature of property:
                                                  Real Estate If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                               Attachment (Official Form 410-A) with this Proof of Claim
                                                  Motor Vehicle

                                                  Other      Describe:


                                               Basis for perfection:
                                               Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example,
                                               a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                               recorded.


                                               Value of Property:                                $
                                               Amount of the claim that is secured:              $

                                               Amount of the claim that is unsecured:            $                            (The sum of the secured and
                                                                                                                              unsecured amounts should match the
                                                                                                                              amount in line 7).


                                               Amount necessary to cure any default as of the date of the petition:               $


                                               Annual Interest Rate:     (when case was filed)       ____________%
                                             X    Fixed
                                                  Variable



10. Is this claim based on a     X   No
    lease?                           Yes       Amount necessary to cure any default as of the date of the petition.               $


11. Is this claim subject to a   X   No
    right of setoff?                 Yes       Identify the property:




    Official Form 410                                                          Proof of Claim                                                   Page 2
                     Case 1-18-45284-nhl                  Doc 435-3             Filed 10/30/20                Entered 10/30/20 14:25:56

12. Is all or part of the claim   X   No
    entitled to priority under                                                                                                                  Amount entitled to priority
                                      Yes      Check all that apply
    11 U.S.C. § 507(a)?
                                           Domestic support obligations (including alimony and child support) under
                                           11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                  $
    A claim may be partly
    priority and partly
                                           Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
    nonpriority. For example,
                                           personal, family, or household use. 11 U.S.C. § 507(a)(7).
    in some categories, the                                                                                                                        $
    law limits the amount
                                           Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
    entitled to priority.
                                           bankruptcy petition is filed or the debtor's business ends, whichever is earlier. 11                    $
                                           U.S.C. § 507(a)(4).

                                           Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                   $

                                           Contributions to an employee benefit plan 11 U.S.C. § 507(a)(5).                                        $


                                           Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.                                      $

                                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.




   Part 3:         Sign Below
The person completing             Check the appropriate box:
this proof of claim must
sign and date it.                 X I am the creditor.
FRBP 9011(b).                         I am the creditor's attorney or authorized agent.
                                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim
electronically, FRBP                  I am the guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
5005(a)(2) authorizes
courts to establish local         I understand that an authorized signature on this Proof of Claim serves as an acknowlegment that when calculating the
rules specifying what a
signature is.                     amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
A person who files a              and correct.
fraudulent claim could be
fined up to $500,000,             I declare under penalty of perjury that the foregoing is true and correct.
imprisoned for upt to 5
years, or both.
18 U.S.C. §§ 152, 157, and        Executed on date 5/16/2019
3571.                                                   MM / DD / YYYY


                                  Rafael Spritzer
                                      Signature


                                  Print the name of the person who is completing and signing this claim:

                                  Name                  Rafael Spritzer
                                                        First Name                           Middle Name                         Last Name


                                  Title                 Manager


                                  Company               A-One Merchandising Corp
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                         170 Schuyler Ave Suite 1

                                  Address
                                                        Number               Street

                                                        North Arlington, NJ 07031
                                                        City                                              State                ZIP Code


                                                                                                                             foli@aonemerchandising.com
                                  Contact Phone         718-773-7500 ext 106                              Email




    Official Form 410                                                         Proof of Claim                                                            Page 3
                     Case 1-18-45284-nhl                    Doc 435-3              Filed 10/30/20                Entered 10/30/20 14:25:56
  Debtor: Central Avenue Market LLC
  UNITED STATES BANKRUPTCY COURT EASTERN DISTRICT OF NEW YORK

  Case Number: 18-45287


                                                                                      FILED
                                                                                 Claim No. 17
                                                                                  May 16, 2019
                                                                                 By Omni Claims Agent
Official Form 410                                                              For U.S. Bankruptcy Court

Proof of Claim                                                                Eastern District of New York
                                                                                                                                                                       04/16
Read
Read the
     the instructions
         instructions before
                      before filling
                             filling out
                                     out this
                                         this form. Thisform
                                              form. This formis
                                                              isfor
                                                                 formaking
                                                                    makingaaclaim
                                                                            claimfor
                                                                                  forpayment
                                                                                     payment in
                                                                                              in aa bankruptcy
                                                                                                    bankruptcy case.
                                                                                                               case. Do
                                                                                                                      Donot
                                                                                                                         notuse
                                                                                                                             usethis
                                                                                                                                 thisform
                                                                                                                                      formtotomake a
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents
Filers mustthat  support
              leave  out orthe claim,information
                             redact   such as promissory   notes,topurchase
                                                 that is entitled            orders,
                                                                    privacy on        invoices,
                                                                               this form         itemized
                                                                                          or on any       statements
                                                                                                     attached         of running
                                                                                                               documents.  Attachaccounts,
                                                                                                                                    redacted contracts,  judgments,
                                                                                                                                               copies of any documents
that supportand
mortgages,    the security
                  claim, such  as promissory
                            agreements.        notes,
                                          Do not  sendpurchase
                                                         originalorders, invoices,
                                                                   documents;      itemized
                                                                                 they  may be statements
                                                                                                destroyedofafter
                                                                                                             running accounts,
                                                                                                                 scanning.  If thecontracts,
                                                                                                                                   documents judgments,  mortgages, and
                                                                                                                                                are not available,
securityinagreements.
explain                Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
           an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Carefully read instructions included with this Proof of Claim before completing.
Carefully read instructions included with this Proof of Claim before completing.



  Part 1:       Identify the Claim
1. Who is the current creditor?              A-One Merchandising Corp
                                            Name of the current creditor (the person or entity to be paid for this claim)

                                            Other names the creditor used with the debtor


2. Has this claim been acquired            X    No
   from someone else?                           Yes    From whom?

3. Where should notices and                Where should notices to the creditor be sent?                         Where should payments to the creditor be sent? (if
   payments to the creditor be                                                                                   different)
   sent?
                                             A-One Merchandising Corp
   Federal Rule of                          Name                                                                  Name
                                            170 Schuyler Ave Suite 1
   Bankruptcy Procedure
   (FRBP) 2002(g)
                                             Number          Street                                               Number          Street

                                             North Arlington, NJ 07031
                                             City                            State               ZIP Code         City                          State            ZIP Code


                                            Contact Phone 718-773-7500 ext 106                                    Contact Phone
                                                          Foli@aonemerchandising.com
                                            Contact email                                                         Contact email

                                            Uniform claim identifier for electronic payments in chapter 13 (if you use one)



4. Does this claim amend one                X   No
   already filed?                               Yes     Claim Number on court claims registry (if known)                                   Filed On
                                                                                                                                                      MM / DD / YYYY

5. Do you know if anyone else
                                            X   No
   has filed a proof of claim for
   this claim?                                  Yes    Who made the earlier filing?




   Official Form 410                                                            Proof of Claim                                                          Page 1
                    Case 1-18-45284-nhl                       Doc 435-3          Filed 10/30/20              Entered 10/30/20 14:25:56



   Part 2:     Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number you             No
   use to identify the debtor?
                                     X     Yes     Last 4 digits of the debtor's account or any number you use to identify the debtor:      SEAL



7. How much is the claim?                      $ $24,634.34                               Does this amount include interest or other charges?
                                                                                           X   No
                                                                                               Yes     Attach statement itemizing interest, fees, expenses, or other
                                                                                                       charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the                 Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                            Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                            Limit disclosing information that is entitled to privacy, such as health care information
                                               Goods sold and delivered


9. Is all or part of the claim   X   No
   secured?                          Yes       The claim is secured by a lien on property

                                             Nature of property:
                                                  Real Estate If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                               Attachment (Official Form 410-A) with this Proof of Claim
                                                  Motor Vehicle

                                                  Other      Describe:


                                               Basis for perfection:
                                               Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example,
                                               a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                               recorded.


                                               Value of Property:                                $
                                               Amount of the claim that is secured:              $

                                               Amount of the claim that is unsecured:            $                            (The sum of the secured and
                                                                                                                              unsecured amounts should match the
                                                                                                                              amount in line 7).


                                               Amount necessary to cure any default as of the date of the petition:               $


                                               Annual Interest Rate:     (when case was filed)       ____________%
                                             X    Fixed
                                                  Variable



10. Is this claim based on a     X   No
    lease?                           Yes       Amount necessary to cure any default as of the date of the petition.               $


11. Is this claim subject to a   X   No
    right of setoff?                 Yes       Identify the property:




    Official Form 410                                                          Proof of Claim                                                   Page 2
                     Case 1-18-45284-nhl                  Doc 435-3             Filed 10/30/20                Entered 10/30/20 14:25:56

12. Is all or part of the claim   X   No
    entitled to priority under                                                                                                                  Amount entitled to priority
                                      Yes      Check all that apply
    11 U.S.C. § 507(a)?
                                           Domestic support obligations (including alimony and child support) under
                                           11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                  $
    A claim may be partly
    priority and partly
                                           Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
    nonpriority. For example,
                                           personal, family, or household use. 11 U.S.C. § 507(a)(7).
    in some categories, the                                                                                                                        $
    law limits the amount
                                           Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
    entitled to priority.
                                           bankruptcy petition is filed or the debtor's business ends, whichever is earlier. 11                    $
                                           U.S.C. § 507(a)(4).

                                           Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                   $

                                           Contributions to an employee benefit plan 11 U.S.C. § 507(a)(5).                                        $


                                           Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.                                      $

                                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.




   Part 3:         Sign Below
The person completing             Check the appropriate box:
this proof of claim must
sign and date it.                 X I am the creditor.
FRBP 9011(b).                         I am the creditor's attorney or authorized agent.
                                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim
electronically, FRBP                  I am the guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
5005(a)(2) authorizes
courts to establish local         I understand that an authorized signature on this Proof of Claim serves as an acknowlegment that when calculating the
rules specifying what a
signature is.                     amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
A person who files a              and correct.
fraudulent claim could be
fined up to $500,000,             I declare under penalty of perjury that the foregoing is true and correct.
imprisoned for upt to 5
years, or both.
18 U.S.C. §§ 152, 157, and        Executed on date 5/16/2019
3571.                                                   MM / DD / YYYY


                                  Rafael Spritzer
                                      Signature


                                  Print the name of the person who is completing and signing this claim:

                                  Name                  Rafael Spritzer
                                                        First Name                           Middle Name                         Last Name


                                  Title                 Manager


                                  Company               A-One Merchandising Corp
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                         170 Schuyler Ave Suite 1

                                  Address
                                                        Number               Street

                                                        North Arlington, NJ 07031
                                                        City                                              State                ZIP Code


                                                                                                                             Foli@aonemerchandising.com
                                  Contact Phone         718-773-7500 ext 106                              Email




    Official Form 410                                                         Proof of Claim                                                            Page 3
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
                     Case 1-18-45284-nhl                    Doc 435-3              Filed 10/30/20                Entered 10/30/20 14:25:56
  Debtor: Seasons Corporate, et al.
  UNITED STATES BANKRUPTCY COURT EASTERN DISTRICT OF NEW YORK

  Case Number: 18-45284


                                                                                      FILED
                                                                                 Claim No. 47
                                                                              February 11, 2019
                                                                                 By Omni Claims Agent
Official Form 410                                                              For U.S. Bankruptcy Court

Proof of Claim                                                                Eastern District of New York
                                                                                                                                                                   04/16
Read
Read the
     the instructions
         instructions before
                      before filling
                             filling out
                                     out this
                                         this form. Thisform
                                              form. This formis
                                                              isfor
                                                                 formaking
                                                                    makingaaclaim
                                                                            claimfor
                                                                                  forpayment
                                                                                     payment in
                                                                                              in aa bankruptcy
                                                                                                    bankruptcy case.
                                                                                                               case. Do
                                                                                                                      Donot
                                                                                                                         notuse
                                                                                                                             usethis
                                                                                                                                 thisform
                                                                                                                                      formtotomake a
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents
Filers mustthat  support
              leave  out orthe claim,information
                             redact   such as promissory   notes,topurchase
                                                 that is entitled            orders,
                                                                    privacy on        invoices,
                                                                               this form         itemized
                                                                                          or on any       statements
                                                                                                     attached         of running
                                                                                                               documents.  Attachaccounts,
                                                                                                                                    redacted contracts,  judgments,
                                                                                                                                               copies of any documents
that supportand
mortgages,    the security
                  claim, such  as promissory
                            agreements.        notes,
                                          Do not  sendpurchase
                                                         originalorders, invoices,
                                                                   documents;      itemized
                                                                                 they  may be statements
                                                                                                destroyedofafter
                                                                                                             running accounts,
                                                                                                                 scanning.  If thecontracts,
                                                                                                                                   documents judgments,  mortgages, and
                                                                                                                                                are not available,
securityinagreements.
explain                Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
           an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Carefully read instructions included with this Proof of Claim before completing.
Carefully read instructions included with this Proof of Claim before completing.



  Part 1:       Identify the Claim
1. Who is the current creditor?              Cleveland Kosher Supermarket LLC
                                            Name of the current creditor (the person or entity to be paid for this claim)

                                            Other names the creditor used with the debtor


2. Has this claim been acquired            X    No
   from someone else?                           Yes    From whom?

3. Where should notices and                Where should notices to the creditor be sent?                         Where should payments to the creditor be sent? (if
   payments to the creditor be                                                                                   different)
   sent?
                                             Ilana Volkov, Esq.                                                   Cleveland Kosher Supermarket LLC
   Federal Rule of                          Name                                                                  Name
                                            25 Main Street                                                        27 Shonny Court
   Bankruptcy Procedure
   (FRBP) 2002(g)                            Court Plaza North
                                             Number          Street                                               Number      Street

                                             Hackensack, New Jersey 07601                                         Lakewood, New Jersey 08701
                                             City                            State               ZIP Code         City                    State              ZIP Code


                                            Contact Phone 201-489-3000                                            Contact Phone 732-901-6537
                                                          ivolkov@coleschotz.com                                                st@cpcap.net
                                            Contact email                                                         Contact email

                                            Uniform claim identifier for electronic payments in chapter 13 (if you use one)



4. Does this claim amend one                X   No
   already filed?                               Yes     Claim Number on court claims registry (if known)                               Filed On
                                                                                                                                                  MM / DD / YYYY

5. Do you know if anyone else
                                            X   No
   has filed a proof of claim for
   this claim?                                  Yes    Who made the earlier filing?




   Official Form 410                                                            Proof of Claim                                                      Page 1
                    Case 1-18-45284-nhl                      Doc 435-3          Filed 10/30/20              Entered 10/30/20 14:25:56



   Part 2:     Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number you
   use to identify the debtor? X No
                                           Yes    Last 4 digits of the debtor's account or any number you use to identify the debtor:


7. How much is the claim?                    $ $2,686,603.15                             Does this amount include interest or other charges?
                                                                                         X   No
                                                                                             Yes      Attach statement itemizing interest, fees, expenses, or other
                                                                                                      charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the                 Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                            Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                            Limit disclosing information that is entitled to privacy, such as health care information
                                             See attached


9. Is all or part of the claim   X   No
   secured?                          Yes     The claim is secured by a lien on property

                                             Nature of property:
                                                 Real Estate If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                              Attachment (Official Form 410-A) with this Proof of Claim
                                                 Motor Vehicle

                                                 Other      Describe:


                                             Basis for perfection:
                                             Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example,
                                             a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                             recorded.


                                             Value of Property:                                 $
                                             Amount of the claim that is secured:               $

                                             Amount of the claim that is unsecured:             $                            (The sum of the secured and
                                                                                                                             unsecured amounts should match the
                                                                                                                             amount in line 7).


                                             Amount necessary to cure any default as of the date of the petition:                $


                                             Annual Interest Rate:      (when case was filed)       ____________%
                                             X   Fixed
                                                 Variable



10. Is this claim based on a         No
    lease?                       X   Yes     Amount necessary to cure any default as of the date of the petition.                $


11. Is this claim subject to a   X   No
    right of setoff?                 Yes     Identify the property:




    Official Form 410                                                         Proof of Claim                                                   Page 2
                     Case 1-18-45284-nhl                  Doc 435-3             Filed 10/30/20                Entered 10/30/20 14:25:56

12. Is all or part of the claim   X   No
    entitled to priority under                                                                                                                  Amount entitled to priority
                                      Yes      Check all that apply
    11 U.S.C. § 507(a)?
                                           Domestic support obligations (including alimony and child support) under
                                           11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                  $
    A claim may be partly
    priority and partly
                                           Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
    nonpriority. For example,
                                           personal, family, or household use. 11 U.S.C. § 507(a)(7).
    in some categories, the                                                                                                                        $
    law limits the amount
                                           Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
    entitled to priority.
                                           bankruptcy petition is filed or the debtor's business ends, whichever is earlier. 11                    $
                                           U.S.C. § 507(a)(4).

                                           Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                   $

                                           Contributions to an employee benefit plan 11 U.S.C. § 507(a)(5).                                        $


                                           Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.                                      $

                                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.




   Part 3:         Sign Below
The person completing             Check the appropriate box:
this proof of claim must
sign and date it.                 X I am the creditor.
FRBP 9011(b).                         I am the creditor's attorney or authorized agent.
                                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim
electronically, FRBP                  I am the guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
5005(a)(2) authorizes
courts to establish local         I understand that an authorized signature on this Proof of Claim serves as an acknowlegment that when calculating the
rules specifying what a
signature is.                     amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
A person who files a              and correct.
fraudulent claim could be
fined up to $500,000,             I declare under penalty of perjury that the foregoing is true and correct.
imprisoned for upt to 5
years, or both.
18 U.S.C. §§ 152, 157, and        Executed on date 2/11/2019
3571.                                                   MM / DD / YYYY


                                  Joshua Teller
                                      Signature


                                  Print the name of the person who is completing and signing this claim:

                                  Name                  Joshua Teller
                                                        First Name                           Middle Name                         Last Name


                                  Title                 Member


                                  Company               Cleveland Kosher Supermarket LLC
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                         27 Shonny Court

                                  Address
                                                        Number               Street

                                                        Lakewood, New Jersey 08701
                                                        City                                              State                ZIP Code


                                                                                                                             st@cpcap.net
                                  Contact Phone         732-901-6537                                      Email




    Official Form 410                                                         Proof of Claim                                                            Page 3
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
                     Case 1-18-45284-nhl                    Doc 435-3              Filed 10/30/20                Entered 10/30/20 14:25:56
  Debtor: Blue Gold Equities LLC
  UNITED STATES BANKRUPTCY COURT EASTERN DISTRICT OF NEW YORK

  Case Number: 18-45280


                                                                                      FILED
                                                                                 Claim No. 27
                                                                                  May 03, 2019
                                                                                 By Omni Claims Agent
Official Form 410                                                              For U.S. Bankruptcy Court

Proof of Claim                                                                Eastern District of New York
                                                                                                                                                                       04/16
Read
Read the
     the instructions
         instructions before
                      before filling
                             filling out
                                     out this
                                         this form. Thisform
                                              form. This formis
                                                              isfor
                                                                 formaking
                                                                    makingaaclaim
                                                                            claimfor
                                                                                  forpayment
                                                                                     paymentin
                                                                                             in aa bankruptcy
                                                                                                   bankruptcy case.
                                                                                                              case. Do
                                                                                                                     Donot
                                                                                                                        notuse
                                                                                                                            usethis
                                                                                                                                thisform
                                                                                                                                     formtotomake a
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
Filers mustthat
documents     leave  out or
                 support     redact
                           the claim,information that is entitled
                                      such as promissory   notes,topurchase
                                                                    privacy on this form
                                                                             orders,      or on any
                                                                                      invoices,      attached
                                                                                                 itemized      documents.
                                                                                                          statements       Attachaccounts,
                                                                                                                      of running    redacted contracts,
                                                                                                                                               copies of any documents
                                                                                                                                                         judgments,
that supportand
mortgages,    the security
                  claim, such  as promissory
                            agreements.        notes,
                                          Do not  sendpurchase
                                                         originalorders, invoices,
                                                                   documents;      itemized
                                                                                 they  may be statements
                                                                                                destroyedofafter
                                                                                                             running accounts,
                                                                                                                 scanning.  If thecontracts,
                                                                                                                                   documents judgments,  mortgages, and
                                                                                                                                                are not available,
securityinagreements.
explain                Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
           an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Carefully read instructions included with this Proof of Claim before completing.
Carefully read instructions included with this Proof of Claim before completing.



  Part 1:       Identify the Claim
1. Who is the current creditor?              Computer Dimension Inc
                                            Name of the current creditor (the person or entity to be paid for this claim)

                                            Other names the creditor used with the debtor


2. Has this claim been acquired            X    No
   from someone else?                           Yes    From whom?

3. Where should notices and                Where should notices to the creditor be sent?                         Where should payments to the creditor be sent? (if
   payments to the creditor be                                                                                   different)
   sent?
                                             Computer Dimension
   Federal Rule of                          Name                                                                  Name
                                            199 Lee Ave
   Bankruptcy Procedure
   (FRBP) 2002(g)                            Suite #441
                                             Number          Street                                               Number          Street

                                             Brooklyn, NY 11211
                                             City                            State               ZIP Code         City                          State            ZIP Code


                                            Contact Phone 7186257043                                              Contact Phone
                                                          yona@compudime.com
                                            Contact email                                                         Contact email

                                            Uniform claim identifier for electronic payments in chapter 13 (if you use one)



4. Does this claim amend one                X   No
   already filed?                               Yes     Claim Number on court claims registry (if known)                                   Filed On
                                                                                                                                                      MM / DD / YYYY

5. Do you know if anyone else
   has filed a proof of claim for           X   No
   this claim?                                  Yes    Who made the earlier filing?




   Official Form 410                                                            Proof of Claim                                                          Page 1
                    Case 1-18-45284-nhl                       Doc 435-3          Filed 10/30/20              Entered 10/30/20 14:25:56



   Part 2:     Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number you             No
   use to identify the debtor?
                                     X     Yes     Last 4 digits of the debtor's account or any number you use to identify the debtor:      7766



7. How much is the claim?                      $ $28,824.80                               Does this amount include interest or other charges?
                                                                                           X   No
                                                                                               Yes     Attach statement itemizing interest, fees, expenses, or other
                                                                                                       charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the                 Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                            Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                            Limit disclosing information that is entitled to privacy, such as health care information
                                               Goods sold and services performed -See exhibits A-F attached


9. Is all or part of the claim   X   No
   secured?                          Yes       The claim is secured by a lien on property

                                             Nature of property:
                                                  Real Estate If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                               Attachment (Official Form 410-A) with this Proof of Claim
                                                  Motor Vehicle

                                                  Other      Describe:


                                               Basis for perfection:
                                               Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example,
                                               a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                               recorded.


                                               Value of Property:                                $
                                               Amount of the claim that is secured:              $

                                               Amount of the claim that is unsecured:            $                            (The sum of the secured and
                                                                                                                              unsecured amounts should match the
                                                                                                                              amount in line 7).


                                               Amount necessary to cure any default as of the date of the petition:               $


                                               Annual Interest Rate:     (when case was filed)       ____________%
                                             X    Fixed
                                                  Variable



10. Is this claim based on a     X   No
    lease?                           Yes       Amount necessary to cure any default as of the date of the petition.               $


11. Is this claim subject to a   X   No
    right of setoff?                 Yes       Identify the property:




    Official Form 410                                                          Proof of Claim                                                   Page 2
                     Case 1-18-45284-nhl                  Doc 435-3             Filed 10/30/20                Entered 10/30/20 14:25:56

12. Is all or part of the claim   X   No
    entitled to priority under                                                                                                                  Amount entitled to priority
                                      Yes      Check all that apply
    11 U.S.C. § 507(a)?
                                           Domestic support obligations (including alimony and child support) under
                                           11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                  $
    A claim may be partly
    priority and partly
                                           Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
    nonpriority. For example,
                                           personal, family, or household use. 11 U.S.C. § 507(a)(7).                                              $
    in some categories, the
    law limits the amount
                                           Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
    entitled to priority.
                                           bankruptcy petition is filed or the debtor's business ends, whichever is earlier. 11                    $
                                           U.S.C. § 507(a)(4).

                                           Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                   $

                                           Contributions to an employee benefit plan 11 U.S.C. § 507(a)(5).                                        $


                                           Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.                                      $

                                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.




   Part 3:         Sign Below
The person completing             Check the appropriate box:
this proof of claim must
sign and date it.                 X I am the creditor.
FRBP 9011(b).                         I am the creditor's attorney or authorized agent.
                                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim
electronically, FRBP                  I am the guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
5005(a)(2) authorizes
courts to establish local         I understand that an authorized signature on this Proof of Claim serves as an acknowlegment that when calculating the
rules specifying what a
signature is.                     amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
A person who files a              and correct.
fraudulent claim could be
fined up to $500,000,             I declare under penalty of perjury that the foregoing is true and correct.
imprisoned for upt to 5
years, or both.
18 U.S.C. §§ 152, 157, and        Executed on date 5/3/2019
3571.                                                   MM / DD / YYYY


                                  Yitzchok Tauber
                                      Signature


                                  Print the name of the person who is completing and signing this claim:

                                  Name                  Yitzchok Tauber
                                                        First Name                           Middle Name                         Last Name


                                  Title

                                  Company               Computer Dimension Inc
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                         199 Lee Ave

                                  Address               Suite #441
                                                        Number               Street

                                                        Brooklyn, NY 11211
                                                        City                                              State                ZIP Code


                                                                                                                             yona@compudime.com
                                  Contact Phone         7186257043                                        Email




    Official Form 410                                                         Proof of Claim                                                            Page 3
                     Case 1-18-45284-nhl                    Doc 435-3              Filed 10/30/20                Entered 10/30/20 14:25:56
  Debtor: Amsterdam Avenue Market LLC
  UNITED STATES BANKRUPTCY COURT EASTERN DISTRICT OF NEW YORK

  Case Number: 18-45281


                                                                                      FILED
                                                                                 Claim No. 15
                                                                                  May 03, 2019
                                                                                 By Omni Claims Agent
Official Form 410                                                              For U.S. Bankruptcy Court

Proof of Claim                                                                Eastern District of New York
                                                                                                                                                                       04/16
Read
Read the
     the instructions
         instructions before
                      before filling
                             filling out
                                     out this
                                         this form. Thisform
                                              form. This formis
                                                              isfor
                                                                 formaking
                                                                    makingaaclaim
                                                                            claimfor
                                                                                  forpayment
                                                                                     paymentin
                                                                                             in aa bankruptcy
                                                                                                   bankruptcy case.
                                                                                                              case. Do
                                                                                                                     Donot
                                                                                                                        notuse
                                                                                                                            usethis
                                                                                                                                thisform
                                                                                                                                     formtotomake a
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
Filers mustthat
documents     leave  out or
                 support     redact
                           the claim,information that is entitled
                                      such as promissory   notes,topurchase
                                                                    privacy on this form
                                                                             orders,      or on any
                                                                                      invoices,      attached
                                                                                                 itemized      documents.
                                                                                                          statements       Attachaccounts,
                                                                                                                      of running    redacted contracts,
                                                                                                                                               copies of any documents
                                                                                                                                                         judgments,
that supportand
mortgages,    the security
                  claim, such  as promissory
                            agreements.        notes,
                                          Do not  sendpurchase
                                                         originalorders, invoices,
                                                                   documents;      itemized
                                                                                 they  may be statements
                                                                                                destroyedofafter
                                                                                                             running accounts,
                                                                                                                 scanning.  If thecontracts,
                                                                                                                                   documents judgments,  mortgages, and
                                                                                                                                                are not available,
securityinagreements.
explain                Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
           an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Carefully read instructions included with this Proof of Claim before completing.
Carefully read instructions included with this Proof of Claim before completing.



  Part 1:       Identify the Claim
1. Who is the current creditor?              Computer Dimension Inc
                                            Name of the current creditor (the person or entity to be paid for this claim)

                                            Other names the creditor used with the debtor


2. Has this claim been acquired            X    No
   from someone else?                           Yes    From whom?

3. Where should notices and                Where should notices to the creditor be sent?                         Where should payments to the creditor be sent? (if
   payments to the creditor be                                                                                   different)
   sent?
                                             Computer Dimension
   Federal Rule of                          Name                                                                  Name
                                            199 Lee Ave
   Bankruptcy Procedure
   (FRBP) 2002(g)                            Suite #441
                                             Number          Street                                               Number          Street

                                             Brooklyn NY 11211
                                             City                            State               ZIP Code         City                          State            ZIP Code


                                            Contact Phone 7186257043                                              Contact Phone
                                                          yona@compudime.com
                                            Contact email                                                         Contact email

                                            Uniform claim identifier for electronic payments in chapter 13 (if you use one)



4. Does this claim amend one                X   No
   already filed?                               Yes     Claim Number on court claims registry (if known)                                   Filed On
                                                                                                                                                      MM / DD / YYYY

5. Do you know if anyone else
   has filed a proof of claim for           X   No
   this claim?                                  Yes    Who made the earlier filing?




   Official Form 410                                                            Proof of Claim                                                          Page 1
                    Case 1-18-45284-nhl                       Doc 435-3          Filed 10/30/20              Entered 10/30/20 14:25:56



   Part 2:     Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number you             No
   use to identify the debtor?
                                     X     Yes     Last 4 digits of the debtor's account or any number you use to identify the debtor:      7988



7. How much is the claim?                      $ $28,824.80                               Does this amount include interest or other charges?
                                                                                           X   No
                                                                                               Yes     Attach statement itemizing interest, fees, expenses, or other
                                                                                                       charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the                 Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                            Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                            Limit disclosing information that is entitled to privacy, such as health care information
                                               Goods sold and services performed -See exhibits A-F attached


9. Is all or part of the claim   X   No
   secured?                          Yes       The claim is secured by a lien on property

                                             Nature of property:
                                                  Real Estate If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                               Attachment (Official Form 410-A) with this Proof of Claim
                                                  Motor Vehicle

                                                  Other      Describe:


                                               Basis for perfection:
                                               Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example,
                                               a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                               recorded.


                                               Value of Property:                                $
                                               Amount of the claim that is secured:              $

                                               Amount of the claim that is unsecured:            $                            (The sum of the secured and
                                                                                                                              unsecured amounts should match the
                                                                                                                              amount in line 7).


                                               Amount necessary to cure any default as of the date of the petition:               $


                                               Annual Interest Rate:     (when case was filed)       ____________%
                                             X    Fixed
                                                  Variable



10. Is this claim based on a     X   No
    lease?                           Yes       Amount necessary to cure any default as of the date of the petition.               $


11. Is this claim subject to a   X   No
    right of setoff?                 Yes       Identify the property:




    Official Form 410                                                          Proof of Claim                                                   Page 2
                     Case 1-18-45284-nhl                  Doc 435-3             Filed 10/30/20                Entered 10/30/20 14:25:56

12. Is all or part of the claim   X   No
    entitled to priority under                                                                                                                  Amount entitled to priority
                                      Yes      Check all that apply
    11 U.S.C. § 507(a)?
                                           Domestic support obligations (including alimony and child support) under
                                           11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                  $
    A claim may be partly
    priority and partly
                                           Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
    nonpriority. For example,
                                           personal, family, or household use. 11 U.S.C. § 507(a)(7).                                              $
    in some categories, the
    law limits the amount
                                           Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
    entitled to priority.
                                           bankruptcy petition is filed or the debtor's business ends, whichever is earlier. 11                    $
                                           U.S.C. § 507(a)(4).

                                           Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                   $

                                           Contributions to an employee benefit plan 11 U.S.C. § 507(a)(5).                                        $


                                           Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.                                      $

                                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.




   Part 3:         Sign Below
The person completing             Check the appropriate box:
this proof of claim must
sign and date it.                 X I am the creditor.
FRBP 9011(b).                         I am the creditor's attorney or authorized agent.
                                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim
electronically, FRBP                  I am the guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
5005(a)(2) authorizes
courts to establish local         I understand that an authorized signature on this Proof of Claim serves as an acknowlegment that when calculating the
rules specifying what a
signature is.                     amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
A person who files a              and correct.
fraudulent claim could be
fined up to $500,000,             I declare under penalty of perjury that the foregoing is true and correct.
imprisoned for upt to 5
years, or both.
18 U.S.C. §§ 152, 157, and        Executed on date 5/3/2019
3571.                                                   MM / DD / YYYY


                                  Yitzchok Tauber
                                      Signature


                                  Print the name of the person who is completing and signing this claim:

                                  Name                  Yitzchok Tauber
                                                        First Name                           Middle Name                         Last Name


                                  Title                 CEO


                                  Company               Computer Dimension Inc
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                         199 Lee Ave

                                  Address               Suite #441
                                                        Number               Street

                                                        Brooklyn, NY 11211
                                                        City                                              State                ZIP Code


                                                                                                                             yona@compudime.com
                                  Contact Phone         7186257043                                        Email




    Official Form 410                                                         Proof of Claim                                                            Page 3
                     Case 1-18-45284-nhl                    Doc 435-3              Filed 10/30/20                Entered 10/30/20 14:25:56
  Debtor: Seasons Express Inwood LLC
  UNITED STATES BANKRUPTCY COURT EASTERN DISTRICT OF NEW YORK

  Case Number: 18-45290


                                                                                      FILED
                                                                                 Claim No. 11
                                                                                  May 03, 2019
                                                                                 By Omni Claims Agent
Official Form 410                                                              For U.S. Bankruptcy Court

Proof of Claim                                                                Eastern District of New York
                                                                                                                                                                       04/16
Read
Read the
     the instructions
         instructions before
                      before filling
                             filling out
                                     out this
                                         this form. Thisform
                                              form. This formis
                                                              isfor
                                                                 formaking
                                                                    makingaaclaim
                                                                            claimfor
                                                                                  forpayment
                                                                                     payment in
                                                                                              in aa bankruptcy
                                                                                                    bankruptcy case.
                                                                                                               case. Do
                                                                                                                      Donot
                                                                                                                         notuse
                                                                                                                             usethis
                                                                                                                                 thisform
                                                                                                                                      formtotomake a
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents
Filers mustthat  support
              leave  out orthe claim,information
                             redact   such as promissory   notes,topurchase
                                                 that is entitled            orders,
                                                                    privacy on        invoices,
                                                                               this form         itemized
                                                                                          or on any       statements
                                                                                                     attached         of running
                                                                                                               documents.  Attachaccounts,
                                                                                                                                    redacted contracts,  judgments,
                                                                                                                                               copies of any documents
that supportand
mortgages,    the security
                  claim, such  as promissory
                            agreements.        notes,
                                          Do not  sendpurchase
                                                         originalorders, invoices,
                                                                   documents;      itemized
                                                                                 they  may be statements
                                                                                                destroyedofafter
                                                                                                             running accounts,
                                                                                                                 scanning.  If thecontracts,
                                                                                                                                   documents judgments,  mortgages, and
                                                                                                                                                are not available,
securityinagreements.
explain                Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
           an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Carefully read instructions included with this Proof of Claim before completing.
Carefully read instructions included with this Proof of Claim before completing.



  Part 1:       Identify the Claim
1. Who is the current creditor?              Computer Dimension Inc
                                            Name of the current creditor (the person or entity to be paid for this claim)

                                            Other names the creditor used with the debtor


2. Has this claim been acquired            X    No
   from someone else?                           Yes    From whom?

3. Where should notices and                Where should notices to the creditor be sent?                         Where should payments to the creditor be sent? (if
   payments to the creditor be                                                                                   different)
   sent?
                                             Computer Dimension
   Federal Rule of                          Name                                                                  Name
                                            199 Lee Ave
   Bankruptcy Procedure
   (FRBP) 2002(g)                            Suite #441
                                             Number          Street                                               Number          Street

                                             Brooklyn NY 11211
                                             City                            State               ZIP Code         City                          State            ZIP Code


                                            Contact Phone 7186257043                                              Contact Phone
                                                          yona@compudime.com
                                            Contact email                                                         Contact email

                                            Uniform claim identifier for electronic payments in chapter 13 (if you use one)



4. Does this claim amend one                X   No
   already filed?                               Yes     Claim Number on court claims registry (if known)                                   Filed On
                                                                                                                                                      MM / DD / YYYY

5. Do you know if anyone else
                                            X   No
   has filed a proof of claim for
   this claim?                                  Yes    Who made the earlier filing?




   Official Form 410                                                            Proof of Claim                                                          Page 1
                    Case 1-18-45284-nhl                       Doc 435-3          Filed 10/30/20              Entered 10/30/20 14:25:56



   Part 2:     Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number you             No
   use to identify the debtor?
                                     X     Yes     Last 4 digits of the debtor's account or any number you use to identify the debtor:      1703



7. How much is the claim?                      $ $28,824.80                               Does this amount include interest or other charges?
                                                                                           X   No
                                                                                               Yes     Attach statement itemizing interest, fees, expenses, or other
                                                                                                       charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the                 Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                            Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                            Limit disclosing information that is entitled to privacy, such as health care information
                                               Goods sold and services performed -See exhibits A-F attached


9. Is all or part of the claim   X   No
   secured?                          Yes       The claim is secured by a lien on property

                                             Nature of property:
                                                  Real Estate If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                               Attachment (Official Form 410-A) with this Proof of Claim
                                                  Motor Vehicle

                                                  Other      Describe:


                                               Basis for perfection:
                                               Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example,
                                               a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                               recorded.


                                               Value of Property:                                $
                                               Amount of the claim that is secured:              $

                                               Amount of the claim that is unsecured:            $                            (The sum of the secured and
                                                                                                                              unsecured amounts should match the
                                                                                                                              amount in line 7).


                                               Amount necessary to cure any default as of the date of the petition:               $


                                               Annual Interest Rate:     (when case was filed)       ____________%
                                             X    Fixed
                                                  Variable



10. Is this claim based on a     X   No
    lease?                           Yes       Amount necessary to cure any default as of the date of the petition.               $


11. Is this claim subject to a   X   No
    right of setoff?                 Yes       Identify the property:




    Official Form 410                                                          Proof of Claim                                                   Page 2
                     Case 1-18-45284-nhl                  Doc 435-3             Filed 10/30/20                Entered 10/30/20 14:25:56

12. Is all or part of the claim   X   No
    entitled to priority under                                                                                                                  Amount entitled to priority
                                      Yes      Check all that apply
    11 U.S.C. § 507(a)?
                                           Domestic support obligations (including alimony and child support) under
                                           11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                  $
    A claim may be partly
    priority and partly
                                           Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
    nonpriority. For example,
                                           personal, family, or household use. 11 U.S.C. § 507(a)(7).
    in some categories, the                                                                                                                        $
    law limits the amount
                                           Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
    entitled to priority.
                                           bankruptcy petition is filed or the debtor's business ends, whichever is earlier. 11                    $
                                           U.S.C. § 507(a)(4).

                                           Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                   $

                                           Contributions to an employee benefit plan 11 U.S.C. § 507(a)(5).                                        $


                                           Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.                                      $

                                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.




   Part 3:         Sign Below
The person completing             Check the appropriate box:
this proof of claim must
sign and date it.                 X I am the creditor.
FRBP 9011(b).                         I am the creditor's attorney or authorized agent.
                                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim
electronically, FRBP                  I am the guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
5005(a)(2) authorizes
courts to establish local         I understand that an authorized signature on this Proof of Claim serves as an acknowlegment that when calculating the
rules specifying what a
signature is.                     amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
A person who files a              and correct.
fraudulent claim could be
fined up to $500,000,             I declare under penalty of perjury that the foregoing is true and correct.
imprisoned for upt to 5
years, or both.
18 U.S.C. §§ 152, 157, and        Executed on date 5/3/2019
3571.                                                   MM / DD / YYYY


                                  Yitzchok Tauber
                                      Signature


                                  Print the name of the person who is completing and signing this claim:

                                  Name                  Yitzchok Tauber
                                                        First Name                           Middle Name                         Last Name


                                  Title                 CEO


                                  Company               Computer Dimension Inc
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                         199 Lee Ave

                                  Address               Suite #441
                                                        Number               Street

                                                        Brooklyn NY 11211
                                                        City                                              State                ZIP Code


                                                                                                                             yona@compudime.com
                                  Contact Phone         7186257043                                        Email




    Official Form 410                                                         Proof of Claim                                                            Page 3
                     Case 1-18-45284-nhl                    Doc 435-3              Filed 10/30/20                Entered 10/30/20 14:25:56
  Debtor: Seasons Cleveland LLC
  UNITED STATES BANKRUPTCY COURT EASTERN DISTRICT OF NEW YORK

  Case Number: 18-45283


                                                                                      FILED
                                                                                   Claim No. 3
                                                                                  May 03, 2019
                                                                                 By Omni Claims Agent
Official Form 410                                                              For U.S. Bankruptcy Court

Proof of Claim                                                                Eastern District of New York
                                                                                                                                                                       04/16
Read
Read the
     the instructions
         instructions before
                      before filling
                             filling out
                                     out this
                                         this form. Thisform
                                              form. This formis
                                                              isfor
                                                                 formaking
                                                                    makingaaclaim
                                                                            claimfor
                                                                                  forpayment
                                                                                     payment in
                                                                                              in aa bankruptcy
                                                                                                    bankruptcy case.
                                                                                                               case. Do
                                                                                                                      Donot
                                                                                                                         notuse
                                                                                                                             usethis
                                                                                                                                 thisform
                                                                                                                                      formtotomake a
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents
Filers mustthat  support
              leave  out orthe claim,information
                             redact   such as promissory   notes,topurchase
                                                 that is entitled            orders,
                                                                    privacy on        invoices,
                                                                               this form         itemized
                                                                                          or on any       statements
                                                                                                     attached         of running
                                                                                                               documents.  Attachaccounts,
                                                                                                                                    redacted contracts,  judgments,
                                                                                                                                               copies of any documents
that supportand
mortgages,    the security
                  claim, such  as promissory
                            agreements.        notes,
                                          Do not  sendpurchase
                                                         originalorders, invoices,
                                                                   documents;      itemized
                                                                                 they  may be statements
                                                                                                destroyedofafter
                                                                                                             running accounts,
                                                                                                                 scanning.  If thecontracts,
                                                                                                                                   documents judgments,  mortgages, and
                                                                                                                                                are not available,
securityinagreements.
explain                Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
           an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Carefully read instructions included with this Proof of Claim before completing.
Carefully read instructions included with this Proof of Claim before completing.



  Part 1:       Identify the Claim
1. Who is the current creditor?              Computer Dimension Inc
                                            Name of the current creditor (the person or entity to be paid for this claim)

                                            Other names the creditor used with the debtor


2. Has this claim been acquired            X    No
   from someone else?                           Yes    From whom?

3. Where should notices and                Where should notices to the creditor be sent?                         Where should payments to the creditor be sent? (if
   payments to the creditor be                                                                                   different)
   sent?
                                             Computer Dimension
   Federal Rule of                          Name                                                                  Name
                                            199 Lee Ave
   Bankruptcy Procedure
   (FRBP) 2002(g)                            Suite #441
                                             Number          Street                                               Number          Street

                                             Brooklyn NY 11211
                                             City                            State               ZIP Code         City                          State            ZIP Code


                                            Contact Phone 7186257043                                              Contact Phone
                                                          yona@compudime.com
                                            Contact email                                                         Contact email

                                            Uniform claim identifier for electronic payments in chapter 13 (if you use one)



4. Does this claim amend one                X   No
   already filed?                               Yes     Claim Number on court claims registry (if known)                                   Filed On
                                                                                                                                                      MM / DD / YYYY

5. Do you know if anyone else
                                            X   No
   has filed a proof of claim for
   this claim?                                  Yes    Who made the earlier filing?




   Official Form 410                                                            Proof of Claim                                                          Page 1
                    Case 1-18-45284-nhl                       Doc 435-3          Filed 10/30/20              Entered 10/30/20 14:25:56



   Part 2:     Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number you             No
   use to identify the debtor?
                                     X     Yes     Last 4 digits of the debtor's account or any number you use to identify the debtor:      7367



7. How much is the claim?                      $ $28,824.80                               Does this amount include interest or other charges?
                                                                                           X   No
                                                                                               Yes     Attach statement itemizing interest, fees, expenses, or other
                                                                                                       charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the                 Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                            Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                            Limit disclosing information that is entitled to privacy, such as health care information
                                               Goods sold and services performed -See exhibits A-F attached


9. Is all or part of the claim   X   No
   secured?                          Yes       The claim is secured by a lien on property

                                             Nature of property:
                                                  Real Estate If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                               Attachment (Official Form 410-A) with this Proof of Claim
                                                  Motor Vehicle

                                                  Other      Describe:


                                               Basis for perfection:
                                               Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example,
                                               a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                               recorded.


                                               Value of Property:                                $
                                               Amount of the claim that is secured:              $

                                               Amount of the claim that is unsecured:            $                            (The sum of the secured and
                                                                                                                              unsecured amounts should match the
                                                                                                                              amount in line 7).


                                               Amount necessary to cure any default as of the date of the petition:               $


                                               Annual Interest Rate:     (when case was filed)       ____________%
                                             X    Fixed
                                                  Variable



10. Is this claim based on a     X   No
    lease?                           Yes       Amount necessary to cure any default as of the date of the petition.               $


11. Is this claim subject to a   X   No
    right of setoff?                 Yes       Identify the property:




    Official Form 410                                                          Proof of Claim                                                   Page 2
                     Case 1-18-45284-nhl                  Doc 435-3             Filed 10/30/20                Entered 10/30/20 14:25:56

12. Is all or part of the claim   X   No
    entitled to priority under                                                                                                                  Amount entitled to priority
                                      Yes      Check all that apply
    11 U.S.C. § 507(a)?
                                           Domestic support obligations (including alimony and child support) under
                                           11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                  $
    A claim may be partly
    priority and partly
                                           Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
    nonpriority. For example,
                                           personal, family, or household use. 11 U.S.C. § 507(a)(7).
    in some categories, the                                                                                                                        $
    law limits the amount
                                           Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
    entitled to priority.
                                           bankruptcy petition is filed or the debtor's business ends, whichever is earlier. 11                    $
                                           U.S.C. § 507(a)(4).

                                           Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                   $

                                           Contributions to an employee benefit plan 11 U.S.C. § 507(a)(5).                                        $


                                           Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.                                      $

                                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.




   Part 3:         Sign Below
The person completing             Check the appropriate box:
this proof of claim must
sign and date it.                 X I am the creditor.
FRBP 9011(b).                         I am the creditor's attorney or authorized agent.
                                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim
electronically, FRBP                  I am the guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
5005(a)(2) authorizes
courts to establish local         I understand that an authorized signature on this Proof of Claim serves as an acknowlegment that when calculating the
rules specifying what a
signature is.                     amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
A person who files a              and correct.
fraudulent claim could be
fined up to $500,000,             I declare under penalty of perjury that the foregoing is true and correct.
imprisoned for upt to 5
years, or both.
18 U.S.C. §§ 152, 157, and        Executed on date 5/3/2019
3571.                                                   MM / DD / YYYY


                                  Yitzchok Tauber
                                      Signature


                                  Print the name of the person who is completing and signing this claim:

                                  Name                  Yitzchok Tauber
                                                        First Name                           Middle Name                         Last Name


                                  Title                 CEO


                                  Company               Computer Dimension Inc
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                         199 Lee Ave

                                  Address               Suite #441
                                                        Number               Street

                                                        Brooklyn, NY 11211
                                                        City                                              State                ZIP Code


                                                                                                                             yona@compudime.com
                                  Contact Phone         7186257043                                        Email




    Official Form 410                                                         Proof of Claim                                                            Page 3
                     Case 1-18-45284-nhl                    Doc 435-3              Filed 10/30/20                Entered 10/30/20 14:25:56
  Debtor: Seasons Corporate, et al.
  UNITED STATES BANKRUPTCY COURT EASTERN DISTRICT OF NEW YORK

  Case Number: 18-45284


                                                                                      FILED
                                                                                 Claim No. 95
                                                                                  May 03, 2019
                                                                                 By Omni Claims Agent
Official Form 410                                                              For U.S. Bankruptcy Court

Proof of Claim                                                                Eastern District of New York
                                                                                                                                                                       04/16
Read
Read the
     the instructions
         instructions before
                      before filling
                             filling out
                                     out this
                                         this form. Thisform
                                              form. This formis
                                                              isfor
                                                                 formaking
                                                                    makingaaclaim
                                                                            claimfor
                                                                                  forpayment
                                                                                     payment in
                                                                                              in aa bankruptcy
                                                                                                    bankruptcy case.
                                                                                                               case. Do
                                                                                                                      Donot
                                                                                                                         notuse
                                                                                                                             usethis
                                                                                                                                 thisform
                                                                                                                                      formtotomake a
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents
Filers mustthat  support
              leave  out orthe claim,information
                             redact   such as promissory   notes,topurchase
                                                 that is entitled            orders,
                                                                    privacy on        invoices,
                                                                               this form         itemized
                                                                                          or on any       statements
                                                                                                     attached         of running
                                                                                                               documents.  Attachaccounts,
                                                                                                                                    redacted contracts,  judgments,
                                                                                                                                               copies of any documents
that supportand
mortgages,    the security
                  claim, such  as promissory
                            agreements.        notes,
                                          Do not  sendpurchase
                                                         originalorders, invoices,
                                                                   documents;      itemized
                                                                                 they  may be statements
                                                                                                destroyedofafter
                                                                                                             running accounts,
                                                                                                                 scanning.  If thecontracts,
                                                                                                                                   documents judgments,  mortgages, and
                                                                                                                                                are not available,
securityinagreements.
explain                Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
           an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Carefully read instructions included with this Proof of Claim before completing.
Carefully read instructions included with this Proof of Claim before completing.



  Part 1:       Identify the Claim
1. Who is the current creditor?              Computer Dimension Inc
                                            Name of the current creditor (the person or entity to be paid for this claim)

                                            Other names the creditor used with the debtor


2. Has this claim been acquired            X    No
   from someone else?                           Yes    From whom?

3. Where should notices and                Where should notices to the creditor be sent?                         Where should payments to the creditor be sent? (if
   payments to the creditor be                                                                                   different)
   sent?
                                             Computer Dimension
   Federal Rule of                          Name                                                                  Name
                                            199 Lee Ave
   Bankruptcy Procedure
   (FRBP) 2002(g)                            suite 441
                                             Number          Street                                               Number          Street

                                             Brooklyn, NY, 11211
                                             City                            State               ZIP Code         City                          State            ZIP Code


                                            Contact Phone 7186257043                                              Contact Phone
                                                          yona@compudime.com
                                            Contact email                                                         Contact email

                                            Uniform claim identifier for electronic payments in chapter 13 (if you use one)



4. Does this claim amend one                X   No
   already filed?                               Yes      Claim Number on court claims registry (if known)                                  Filed On
                                                                                                                                                      MM / DD / YYYY

5. Do you know if anyone else
                                            X   No
   has filed a proof of claim for
   this claim?                                  Yes    Who made the earlier filing?




   Official Form 410                                                            Proof of Claim                                                          Page 1
                    Case 1-18-45284-nhl                       Doc 435-3          Filed 10/30/20              Entered 10/30/20 14:25:56



   Part 2:     Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number you             No
   use to identify the debtor?
                                     X     Yes     Last 4 digits of the debtor's account or any number you use to identify the debtor:      2266



7. How much is the claim?                      $ $28,824.80                               Does this amount include interest or other charges?
                                                                                           X   No
                                                                                               Yes     Attach statement itemizing interest, fees, expenses, or other
                                                                                                       charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the                 Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                            Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                            Limit disclosing information that is entitled to privacy, such as health care information
                                               Goods sold and services performed -See exhibits A-F attached


9. Is all or part of the claim   X   No
   secured?                          Yes       The claim is secured by a lien on property

                                             Nature of property:
                                                  Real Estate If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                               Attachment (Official Form 410-A) with this Proof of Claim
                                                  Motor Vehicle

                                                  Other      Describe:


                                               Basis for perfection:
                                               Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example,
                                               a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                               recorded.


                                               Value of Property:                                $
                                               Amount of the claim that is secured:              $

                                               Amount of the claim that is unsecured:            $                            (The sum of the secured and
                                                                                                                              unsecured amounts should match the
                                                                                                                              amount in line 7).


                                               Amount necessary to cure any default as of the date of the petition:               $


                                               Annual Interest Rate:     (when case was filed)       ____________%
                                             X    Fixed
                                                  Variable



10. Is this claim based on a     X   No
    lease?                           Yes       Amount necessary to cure any default as of the date of the petition.               $


11. Is this claim subject to a   X   No
    right of setoff?                 Yes       Identify the property:




    Official Form 410                                                          Proof of Claim                                                   Page 2
                     Case 1-18-45284-nhl                  Doc 435-3             Filed 10/30/20                Entered 10/30/20 14:25:56

12. Is all or part of the claim   X   No
    entitled to priority under                                                                                                                  Amount entitled to priority
                                      Yes      Check all that apply
    11 U.S.C. § 507(a)?
                                           Domestic support obligations (including alimony and child support) under
                                           11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                  $
    A claim may be partly
    priority and partly
                                           Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
    nonpriority. For example,
                                           personal, family, or household use. 11 U.S.C. § 507(a)(7).
    in some categories, the                                                                                                                        $
    law limits the amount
                                           Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
    entitled to priority.
                                           bankruptcy petition is filed or the debtor's business ends, whichever is earlier. 11                    $
                                           U.S.C. § 507(a)(4).

                                           Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                   $

                                           Contributions to an employee benefit plan 11 U.S.C. § 507(a)(5).                                        $


                                           Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.                                      $

                                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.




   Part 3:         Sign Below
The person completing             Check the appropriate box:
this proof of claim must
sign and date it.                 X I am the creditor.
FRBP 9011(b).                         I am the creditor's attorney or authorized agent.
                                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim
electronically, FRBP                  I am the guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
5005(a)(2) authorizes
courts to establish local         I understand that an authorized signature on this Proof of Claim serves as an acknowlegment that when calculating the
rules specifying what a
signature is.                     amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
A person who files a              and correct.
fraudulent claim could be
fined up to $500,000,             I declare under penalty of perjury that the foregoing is true and correct.
imprisoned for upt to 5
years, or both.
18 U.S.C. §§ 152, 157, and        Executed on date 5/3/2019
3571.                                                   MM / DD / YYYY


                                  Yitzchok Tauber
                                      Signature


                                  Print the name of the person who is completing and signing this claim:

                                  Name                  Yitzchok Tauber
                                                        First Name                           Middle Name                         Last Name


                                  Title                 CEO


                                  Company               Computer Dimension
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                         199 Lee Ave

                                  Address               Sutie #441
                                                        Number               Street

                                                        Brooklyn, NY 11211
                                                        City                                              State                ZIP Code


                                                                                                                             yona@compudime.com
                                  Contact Phone         7186257043                                        Email




    Official Form 410                                                         Proof of Claim                                                            Page 3
                     Case 1-18-45284-nhl                    Doc 435-3              Filed 10/30/20                Entered 10/30/20 14:25:56
  Debtor: Wilmont Road Market LLC
  UNITED STATES BANKRUPTCY COURT EASTERN DISTRICT OF NEW YORK

  Case Number: 18-45285


                                                                                      FILED
                                                                                 Claim No. 14
                                                                                  May 03, 2019
                                                                                 By Omni Claims Agent
Official Form 410                                                              For U.S. Bankruptcy Court

Proof of Claim                                                                Eastern District of New York
                                                                                                                                                                       04/16
Read
Read the
     the instructions
         instructions before
                      before filling
                             filling out
                                     out this
                                         this form. Thisform
                                              form. This formis
                                                              isfor
                                                                 formaking
                                                                    makingaaclaim
                                                                            claimfor
                                                                                  forpayment
                                                                                     payment in
                                                                                              in aa bankruptcy
                                                                                                    bankruptcy case.
                                                                                                               case. Do
                                                                                                                      Donot
                                                                                                                         notuse
                                                                                                                             usethis
                                                                                                                                 thisform
                                                                                                                                      formtotomake a
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents
Filers mustthat  support
              leave  out orthe claim,information
                             redact   such as promissory   notes,topurchase
                                                 that is entitled            orders,
                                                                    privacy on        invoices,
                                                                               this form         itemized
                                                                                          or on any       statements
                                                                                                     attached         of running
                                                                                                               documents.  Attachaccounts,
                                                                                                                                    redacted contracts,  judgments,
                                                                                                                                               copies of any documents
that supportand
mortgages,    the security
                  claim, such  as promissory
                            agreements.        notes,
                                          Do not  sendpurchase
                                                         originalorders, invoices,
                                                                   documents;      itemized
                                                                                 they  may be statements
                                                                                                destroyedofafter
                                                                                                             running accounts,
                                                                                                                 scanning.  If thecontracts,
                                                                                                                                   documents judgments,  mortgages, and
                                                                                                                                                are not available,
securityinagreements.
explain                Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
           an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Carefully read instructions included with this Proof of Claim before completing.
Carefully read instructions included with this Proof of Claim before completing.



  Part 1:       Identify the Claim
1. Who is the current creditor?              Computer Dimension Inc
                                            Name of the current creditor (the person or entity to be paid for this claim)

                                            Other names the creditor used with the debtor


2. Has this claim been acquired            X    No
   from someone else?                           Yes    From whom?

3. Where should notices and                Where should notices to the creditor be sent?                         Where should payments to the creditor be sent? (if
   payments to the creditor be                                                                                   different)
   sent?
                                             Computer Dimension
   Federal Rule of                          Name                                                                  Name
                                            199 Lee Ave
   Bankruptcy Procedure
   (FRBP) 2002(g)                            Suite #441
                                             Number          Street                                               Number          Street

                                             Brooklyn NY 11211
                                             City                            State               ZIP Code         City                          State            ZIP Code


                                            Contact Phone 7186257043                                              Contact Phone
                                                          yona@compudime.com
                                            Contact email                                                         Contact email

                                            Uniform claim identifier for electronic payments in chapter 13 (if you use one)



4. Does this claim amend one                X   No
   already filed?                               Yes     Claim Number on court claims registry (if known)                                   Filed On
                                                                                                                                                      MM / DD / YYYY

5. Do you know if anyone else
                                            X   No
   has filed a proof of claim for
   this claim?                                  Yes    Who made the earlier filing?




   Official Form 410                                                            Proof of Claim                                                          Page 1
                    Case 1-18-45284-nhl                       Doc 435-3          Filed 10/30/20              Entered 10/30/20 14:25:56



   Part 2:     Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number you             No
   use to identify the debtor?
                                     X     Yes     Last 4 digits of the debtor's account or any number you use to identify the debtor:      8020



7. How much is the claim?                      $ $28,824.80                               Does this amount include interest or other charges?
                                                                                           X   No
                                                                                               Yes     Attach statement itemizing interest, fees, expenses, or other
                                                                                                       charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the                 Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                            Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                            Limit disclosing information that is entitled to privacy, such as health care information
                                               Goods sold and services performed -See exhibits A-F attached


9. Is all or part of the claim   X   No
   secured?                          Yes       The claim is secured by a lien on property

                                             Nature of property:
                                                  Real Estate If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                               Attachment (Official Form 410-A) with this Proof of Claim
                                                  Motor Vehicle

                                                  Other      Describe:


                                               Basis for perfection:
                                               Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example,
                                               a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                               recorded.


                                               Value of Property:                                $
                                               Amount of the claim that is secured:              $

                                               Amount of the claim that is unsecured:            $                            (The sum of the secured and
                                                                                                                              unsecured amounts should match the
                                                                                                                              amount in line 7).


                                               Amount necessary to cure any default as of the date of the petition:               $


                                               Annual Interest Rate:     (when case was filed)       ____________%
                                             X    Fixed
                                                  Variable



10. Is this claim based on a     X   No
    lease?                           Yes       Amount necessary to cure any default as of the date of the petition.               $


11. Is this claim subject to a   X   No
    right of setoff?                 Yes       Identify the property:




    Official Form 410                                                          Proof of Claim                                                   Page 2
                     Case 1-18-45284-nhl                  Doc 435-3             Filed 10/30/20                Entered 10/30/20 14:25:56

12. Is all or part of the claim   X   No
    entitled to priority under                                                                                                                  Amount entitled to priority
                                      Yes      Check all that apply
    11 U.S.C. § 507(a)?
                                           Domestic support obligations (including alimony and child support) under
                                           11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                  $
    A claim may be partly
    priority and partly
                                           Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
    nonpriority. For example,
                                           personal, family, or household use. 11 U.S.C. § 507(a)(7).
    in some categories, the                                                                                                                        $
    law limits the amount
                                           Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
    entitled to priority.
                                           bankruptcy petition is filed or the debtor's business ends, whichever is earlier. 11                    $
                                           U.S.C. § 507(a)(4).

                                           Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                   $

                                           Contributions to an employee benefit plan 11 U.S.C. § 507(a)(5).                                        $


                                           Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.                                      $

                                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.




   Part 3:         Sign Below
The person completing             Check the appropriate box:
this proof of claim must
sign and date it.                 X I am the creditor.
FRBP 9011(b).                         I am the creditor's attorney or authorized agent.
                                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim
electronically, FRBP                  I am the guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
5005(a)(2) authorizes
courts to establish local         I understand that an authorized signature on this Proof of Claim serves as an acknowlegment that when calculating the
rules specifying what a
signature is.                     amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
A person who files a              and correct.
fraudulent claim could be
fined up to $500,000,             I declare under penalty of perjury that the foregoing is true and correct.
imprisoned for upt to 5
years, or both.
18 U.S.C. §§ 152, 157, and        Executed on date 5/3/2019
3571.                                                   MM / DD / YYYY


                                  Yitzchok Tauber
                                      Signature


                                  Print the name of the person who is completing and signing this claim:

                                  Name                  Yitzchok Tauber
                                                        First Name                           Middle Name                         Last Name


                                  Title                 CEO


                                  Company               Computer Dimension Inc
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                         199 Lee Ave

                                  Address               Suite #441
                                                        Number               Street

                                                        Brooklyn NY 11211
                                                        City                                              State                ZIP Code


                                                                                                                             yona@compudime.com
                                  Contact Phone         7186257043                                        Email




    Official Form 410                                                         Proof of Claim                                                            Page 3
                     Case 1-18-45284-nhl                    Doc 435-3              Filed 10/30/20                Entered 10/30/20 14:25:56
  Debtor: Seasons Lakewood LLC
  UNITED STATES BANKRUPTCY COURT EASTERN DISTRICT OF NEW YORK

  Case Number: 18-45286


                                                                                      FILED
                                                                                 Claim No. 25
                                                                                  May 03, 2019
                                                                                 By Omni Claims Agent
Official Form 410                                                              For U.S. Bankruptcy Court

Proof of Claim                                                                Eastern District of New York
                                                                                                                                                                       04/16
Read
Read the
     the instructions
         instructions before
                      before filling
                             filling out
                                     out this
                                         this form. Thisform
                                              form. This formis
                                                              isfor
                                                                 formaking
                                                                    makingaaclaim
                                                                            claimfor
                                                                                  forpayment
                                                                                     payment in
                                                                                              in aa bankruptcy
                                                                                                    bankruptcy case.
                                                                                                               case. Do
                                                                                                                      Donot
                                                                                                                         notuse
                                                                                                                             usethis
                                                                                                                                 thisform
                                                                                                                                      formtotomake a
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents
Filers mustthat  support
              leave  out orthe claim,information
                             redact   such as promissory   notes,topurchase
                                                 that is entitled            orders,
                                                                    privacy on        invoices,
                                                                               this form         itemized
                                                                                          or on any       statements
                                                                                                     attached         of running
                                                                                                               documents.  Attachaccounts,
                                                                                                                                    redacted contracts,  judgments,
                                                                                                                                               copies of any documents
that supportand
mortgages,    the security
                  claim, such  as promissory
                            agreements.        notes,
                                          Do not  sendpurchase
                                                         originalorders, invoices,
                                                                   documents;      itemized
                                                                                 they  may be statements
                                                                                                destroyedofafter
                                                                                                             running accounts,
                                                                                                                 scanning.  If thecontracts,
                                                                                                                                   documents judgments,  mortgages, and
                                                                                                                                                are not available,
securityinagreements.
explain                Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
           an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Carefully read instructions included with this Proof of Claim before completing.
Carefully read instructions included with this Proof of Claim before completing.



  Part 1:       Identify the Claim
1. Who is the current creditor?              Computer Dimension Inc
                                            Name of the current creditor (the person or entity to be paid for this claim)

                                            Other names the creditor used with the debtor


2. Has this claim been acquired            X    No
   from someone else?                           Yes    From whom?

3. Where should notices and                Where should notices to the creditor be sent?                         Where should payments to the creditor be sent? (if
   payments to the creditor be                                                                                   different)
   sent?
                                             Computer Dimension
   Federal Rule of                          Name                                                                  Name
                                            199 Lee Ave
   Bankruptcy Procedure
   (FRBP) 2002(g)                            Suite #441
                                             Number          Street                                               Number          Street

                                             Brooklyn NY 11211
                                             City                            State               ZIP Code         City                          State            ZIP Code


                                            Contact Phone 7186257043                                              Contact Phone
                                                          yona@compudime.com
                                            Contact email                                                         Contact email

                                            Uniform claim identifier for electronic payments in chapter 13 (if you use one)



4. Does this claim amend one                X   No
   already filed?                               Yes     Claim Number on court claims registry (if known)                                   Filed On
                                                                                                                                                      MM / DD / YYYY

5. Do you know if anyone else
                                            X   No
   has filed a proof of claim for
   this claim?                                  Yes    Who made the earlier filing?




   Official Form 410                                                            Proof of Claim                                                          Page 1
                    Case 1-18-45284-nhl                       Doc 435-3          Filed 10/30/20              Entered 10/30/20 14:25:56



   Part 2:     Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number you             No
   use to identify the debtor?
                                     X     Yes     Last 4 digits of the debtor's account or any number you use to identify the debtor:      0295



7. How much is the claim?                      $ $28,824.80                               Does this amount include interest or other charges?
                                                                                           X   No
                                                                                               Yes     Attach statement itemizing interest, fees, expenses, or other
                                                                                                       charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the                 Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                            Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                            Limit disclosing information that is entitled to privacy, such as health care information
                                               Goods sold and services performed -See exhibits A-F attached


9. Is all or part of the claim   X   No
   secured?                          Yes       The claim is secured by a lien on property

                                             Nature of property:
                                                  Real Estate If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                               Attachment (Official Form 410-A) with this Proof of Claim
                                                  Motor Vehicle

                                                  Other      Describe:


                                               Basis for perfection:
                                               Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example,
                                               a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                               recorded.


                                               Value of Property:                                $
                                               Amount of the claim that is secured:              $

                                               Amount of the claim that is unsecured:            $                            (The sum of the secured and
                                                                                                                              unsecured amounts should match the
                                                                                                                              amount in line 7).


                                               Amount necessary to cure any default as of the date of the petition:               $


                                               Annual Interest Rate:     (when case was filed)       ____________%
                                             X    Fixed
                                                  Variable



10. Is this claim based on a     X   No
    lease?                           Yes       Amount necessary to cure any default as of the date of the petition.               $


11. Is this claim subject to a   X   No
    right of setoff?                 Yes       Identify the property:




    Official Form 410                                                          Proof of Claim                                                   Page 2
                     Case 1-18-45284-nhl                  Doc 435-3             Filed 10/30/20                Entered 10/30/20 14:25:56

12. Is all or part of the claim   X   No
    entitled to priority under                                                                                                                  Amount entitled to priority
                                      Yes      Check all that apply
    11 U.S.C. § 507(a)?
                                           Domestic support obligations (including alimony and child support) under
                                           11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                  $
    A claim may be partly
    priority and partly
                                           Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
    nonpriority. For example,
                                           personal, family, or household use. 11 U.S.C. § 507(a)(7).
    in some categories, the                                                                                                                        $
    law limits the amount
                                           Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
    entitled to priority.
                                           bankruptcy petition is filed or the debtor's business ends, whichever is earlier. 11                    $
                                           U.S.C. § 507(a)(4).

                                           Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                   $

                                           Contributions to an employee benefit plan 11 U.S.C. § 507(a)(5).                                        $


                                           Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.                                      $

                                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.




   Part 3:         Sign Below
The person completing             Check the appropriate box:
this proof of claim must
sign and date it.                 X I am the creditor.
FRBP 9011(b).                         I am the creditor's attorney or authorized agent.
                                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim
electronically, FRBP                  I am the guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
5005(a)(2) authorizes
courts to establish local         I understand that an authorized signature on this Proof of Claim serves as an acknowlegment that when calculating the
rules specifying what a
signature is.                     amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
A person who files a              and correct.
fraudulent claim could be
fined up to $500,000,             I declare under penalty of perjury that the foregoing is true and correct.
imprisoned for upt to 5
years, or both.
18 U.S.C. §§ 152, 157, and        Executed on date 5/3/2019
3571.                                                   MM / DD / YYYY


                                  Yitzchok Tauber
                                      Signature


                                  Print the name of the person who is completing and signing this claim:

                                  Name                  Yitzchok Tauber
                                                        First Name                           Middle Name                         Last Name


                                  Title                 CEO


                                  Company               Computer Dimension Inc
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                         199 Lee Ave

                                  Address               Suite #441
                                                        Number               Street

                                                        Brooklyn NY 11211
                                                        City                                              State                ZIP Code


                                                                                                                             yona@compudime.com
                                  Contact Phone         7186257043                                        Email




    Official Form 410                                                         Proof of Claim                                                            Page 3
                     Case 1-18-45284-nhl                    Doc 435-3              Filed 10/30/20                Entered 10/30/20 14:25:56
  Debtor: Central Avenue Market LLC
  UNITED STATES BANKRUPTCY COURT EASTERN DISTRICT OF NEW YORK

  Case Number: 18-45287


                                                                                      FILED
                                                                                 Claim No. 14
                                                                                  May 03, 2019
                                                                                 By Omni Claims Agent
Official Form 410                                                              For U.S. Bankruptcy Court

Proof of Claim                                                                Eastern District of New York
                                                                                                                                                                       04/16
Read
Read the
     the instructions
         instructions before
                      before filling
                             filling out
                                     out this
                                         this form. Thisform
                                              form. This formis
                                                              isfor
                                                                 formaking
                                                                    makingaaclaim
                                                                            claimfor
                                                                                  forpayment
                                                                                     payment in
                                                                                              in aa bankruptcy
                                                                                                    bankruptcy case.
                                                                                                               case. Do
                                                                                                                      Donot
                                                                                                                         notuse
                                                                                                                             usethis
                                                                                                                                 thisform
                                                                                                                                      formtotomake a
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents
Filers mustthat  support
              leave  out orthe claim,information
                             redact   such as promissory   notes,topurchase
                                                 that is entitled            orders,
                                                                    privacy on        invoices,
                                                                               this form         itemized
                                                                                          or on any       statements
                                                                                                     attached         of running
                                                                                                               documents.  Attachaccounts,
                                                                                                                                    redacted contracts,  judgments,
                                                                                                                                               copies of any documents
that supportand
mortgages,    the security
                  claim, such  as promissory
                            agreements.        notes,
                                          Do not  sendpurchase
                                                         originalorders, invoices,
                                                                   documents;      itemized
                                                                                 they  may be statements
                                                                                                destroyedofafter
                                                                                                             running accounts,
                                                                                                                 scanning.  If thecontracts,
                                                                                                                                   documents judgments,  mortgages, and
                                                                                                                                                are not available,
securityinagreements.
explain                Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
           an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Carefully read instructions included with this Proof of Claim before completing.
Carefully read instructions included with this Proof of Claim before completing.



  Part 1:       Identify the Claim
1. Who is the current creditor?              Computer Dimension Inc
                                            Name of the current creditor (the person or entity to be paid for this claim)

                                            Other names the creditor used with the debtor


2. Has this claim been acquired            X    No
   from someone else?                           Yes    From whom?

3. Where should notices and                Where should notices to the creditor be sent?                         Where should payments to the creditor be sent? (if
   payments to the creditor be                                                                                   different)
   sent?
                                             Computer Dimension
   Federal Rule of                          Name                                                                  Name
                                            199 Lee Ave
   Bankruptcy Procedure
   (FRBP) 2002(g)                            Suite #441
                                             Number          Street                                               Number          Street

                                             Brooklyn NY 11211
                                             City                            State               ZIP Code         City                          State            ZIP Code


                                            Contact Phone 7186257043                                              Contact Phone
                                                          yona@compudime.com
                                            Contact email                                                         Contact email

                                            Uniform claim identifier for electronic payments in chapter 13 (if you use one)



4. Does this claim amend one                X   No
   already filed?                               Yes     Claim Number on court claims registry (if known)                                   Filed On
                                                                                                                                                      MM / DD / YYYY

5. Do you know if anyone else
                                            X   No
   has filed a proof of claim for
   this claim?                                  Yes    Who made the earlier filing?




   Official Form 410                                                            Proof of Claim                                                          Page 1
                    Case 1-18-45284-nhl                       Doc 435-3          Filed 10/30/20              Entered 10/30/20 14:25:56



   Part 2:     Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number you             No
   use to identify the debtor?
                                     X     Yes     Last 4 digits of the debtor's account or any number you use to identify the debtor:      7961



7. How much is the claim?                      $ $28,824.80                               Does this amount include interest or other charges?
                                                                                           X   No
                                                                                               Yes     Attach statement itemizing interest, fees, expenses, or other
                                                                                                       charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the                 Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                            Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                            Limit disclosing information that is entitled to privacy, such as health care information
                                               Goods sold and services performed -See exhibits A-F attached


9. Is all or part of the claim   X   No
   secured?                          Yes       The claim is secured by a lien on property

                                             Nature of property:
                                                  Real Estate If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                               Attachment (Official Form 410-A) with this Proof of Claim
                                                  Motor Vehicle

                                                  Other      Describe:


                                               Basis for perfection:
                                               Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example,
                                               a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                               recorded.


                                               Value of Property:                                $
                                               Amount of the claim that is secured:              $

                                               Amount of the claim that is unsecured:            $                            (The sum of the secured and
                                                                                                                              unsecured amounts should match the
                                                                                                                              amount in line 7).


                                               Amount necessary to cure any default as of the date of the petition:               $


                                               Annual Interest Rate:     (when case was filed)       ____________%
                                             X    Fixed
                                                  Variable



10. Is this claim based on a     X   No
    lease?                           Yes       Amount necessary to cure any default as of the date of the petition.               $


11. Is this claim subject to a   X   No
    right of setoff?                 Yes       Identify the property:




    Official Form 410                                                          Proof of Claim                                                   Page 2
                     Case 1-18-45284-nhl                  Doc 435-3             Filed 10/30/20                Entered 10/30/20 14:25:56

12. Is all or part of the claim   X   No
    entitled to priority under                                                                                                                  Amount entitled to priority
                                      Yes      Check all that apply
    11 U.S.C. § 507(a)?
                                           Domestic support obligations (including alimony and child support) under
                                           11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                  $
    A claim may be partly
    priority and partly
                                           Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
    nonpriority. For example,
                                           personal, family, or household use. 11 U.S.C. § 507(a)(7).
    in some categories, the                                                                                                                        $
    law limits the amount
                                           Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
    entitled to priority.
                                           bankruptcy petition is filed or the debtor's business ends, whichever is earlier. 11                    $
                                           U.S.C. § 507(a)(4).

                                           Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                   $

                                           Contributions to an employee benefit plan 11 U.S.C. § 507(a)(5).                                        $


                                           Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.                                      $

                                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.




   Part 3:         Sign Below
The person completing             Check the appropriate box:
this proof of claim must
sign and date it.                 X I am the creditor.
FRBP 9011(b).                         I am the creditor's attorney or authorized agent.
                                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim
electronically, FRBP                  I am the guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
5005(a)(2) authorizes
courts to establish local         I understand that an authorized signature on this Proof of Claim serves as an acknowlegment that when calculating the
rules specifying what a
signature is.                     amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
A person who files a              and correct.
fraudulent claim could be
fined up to $500,000,             I declare under penalty of perjury that the foregoing is true and correct.
imprisoned for upt to 5
years, or both.
18 U.S.C. §§ 152, 157, and        Executed on date 5/3/2019
3571.                                                   MM / DD / YYYY


                                  Yitzchok Tauber
                                      Signature


                                  Print the name of the person who is completing and signing this claim:

                                  Name                  Yitzchok Tauber
                                                        First Name                           Middle Name                         Last Name


                                  Title

                                  Company               Computer Dimension Inc
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                         199 Lee Ave

                                  Address               Suite #441
                                                        Number               Street

                                                        Brooklyn NY 11211
                                                        City                                              State                ZIP Code


                                                                                                                             yona@compudime.com
                                  Contact Phone         7186257043                                        Email




    Official Form 410                                                         Proof of Claim                                                            Page 3
                     Case 1-18-45284-nhl                    Doc 435-3              Filed 10/30/20                Entered 10/30/20 14:25:56
  Debtor: Seasons Clifton LLC
  UNITED STATES BANKRUPTCY COURT EASTERN DISTRICT OF NEW YORK

  Case Number: 18-45288


                                                                                      FILED
                                                                                 Claim No. 23
                                                                                  May 03, 2019
                                                                                 By Omni Claims Agent
Official Form 410                                                              For U.S. Bankruptcy Court

Proof of Claim                                                                Eastern District of New York
                                                                                                                                                                       04/16
Read
Read the
     the instructions
         instructions before
                      before filling
                             filling out
                                     out this
                                         this form. Thisform
                                              form. This formis
                                                              isfor
                                                                 formaking
                                                                    makingaaclaim
                                                                            claimfor
                                                                                  forpayment
                                                                                     payment in
                                                                                              in aa bankruptcy
                                                                                                    bankruptcy case.
                                                                                                               case. Do
                                                                                                                      Donot
                                                                                                                         notuse
                                                                                                                             usethis
                                                                                                                                 thisform
                                                                                                                                      formtotomake a
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents
Filers mustthat  support
              leave  out orthe claim,information
                             redact   such as promissory   notes,topurchase
                                                 that is entitled            orders,
                                                                    privacy on        invoices,
                                                                               this form         itemized
                                                                                          or on any       statements
                                                                                                     attached         of running
                                                                                                               documents.  Attachaccounts,
                                                                                                                                    redacted contracts,  judgments,
                                                                                                                                               copies of any documents
that supportand
mortgages,    the security
                  claim, such  as promissory
                            agreements.        notes,
                                          Do not  sendpurchase
                                                         originalorders, invoices,
                                                                   documents;      itemized
                                                                                 they  may be statements
                                                                                                destroyedofafter
                                                                                                             running accounts,
                                                                                                                 scanning.  If thecontracts,
                                                                                                                                   documents judgments,  mortgages, and
                                                                                                                                                are not available,
securityinagreements.
explain                Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
           an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Carefully read instructions included with this Proof of Claim before completing.
Carefully read instructions included with this Proof of Claim before completing.



  Part 1:       Identify the Claim
1. Who is the current creditor?              Computer Dimension Inc
                                            Name of the current creditor (the person or entity to be paid for this claim)

                                            Other names the creditor used with the debtor


2. Has this claim been acquired            X    No
   from someone else?                           Yes    From whom?

3. Where should notices and                Where should notices to the creditor be sent?                         Where should payments to the creditor be sent? (if
   payments to the creditor be                                                                                   different)
   sent?
                                             Computer Dimension
   Federal Rule of                          Name                                                                  Name
                                            199 Lee Ave
   Bankruptcy Procedure
   (FRBP) 2002(g)                            Suite #441
                                             Number          Street                                               Number          Street

                                             Brooklyn NY 11211
                                             City                            State               ZIP Code         City                          State            ZIP Code


                                            Contact Phone 7186257043                                              Contact Phone
                                                          yona@compudime.com
                                            Contact email                                                         Contact email

                                            Uniform claim identifier for electronic payments in chapter 13 (if you use one)



4. Does this claim amend one                X   No
   already filed?                               Yes     Claim Number on court claims registry (if known)                                   Filed On
                                                                                                                                                      MM / DD / YYYY

5. Do you know if anyone else
                                            X   No
   has filed a proof of claim for
   this claim?                                  Yes    Who made the earlier filing?




   Official Form 410                                                            Proof of Claim                                                          Page 1
                    Case 1-18-45284-nhl                       Doc 435-3          Filed 10/30/20              Entered 10/30/20 14:25:56



   Part 2:     Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number you             No
   use to identify the debtor?
                                     X     Yes     Last 4 digits of the debtor's account or any number you use to identify the debtor:      3331



7. How much is the claim?                      $ $28,824.80                               Does this amount include interest or other charges?
                                                                                           X   No
                                                                                               Yes     Attach statement itemizing interest, fees, expenses, or other
                                                                                                       charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the                 Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                            Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                            Limit disclosing information that is entitled to privacy, such as health care information
                                               Goods sold and services performed -See exhibits A-F attached


9. Is all or part of the claim   X   No
   secured?                          Yes       The claim is secured by a lien on property

                                             Nature of property:
                                                  Real Estate If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                               Attachment (Official Form 410-A) with this Proof of Claim
                                                  Motor Vehicle

                                                  Other      Describe:


                                               Basis for perfection:
                                               Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example,
                                               a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                               recorded.


                                               Value of Property:                                $
                                               Amount of the claim that is secured:              $

                                               Amount of the claim that is unsecured:            $                            (The sum of the secured and
                                                                                                                              unsecured amounts should match the
                                                                                                                              amount in line 7).


                                               Amount necessary to cure any default as of the date of the petition:               $


                                               Annual Interest Rate:     (when case was filed)       ____________%
                                             X    Fixed
                                                  Variable



10. Is this claim based on a     X   No
    lease?                           Yes       Amount necessary to cure any default as of the date of the petition.               $


11. Is this claim subject to a   X   No
    right of setoff?                 Yes       Identify the property:




    Official Form 410                                                          Proof of Claim                                                   Page 2
                     Case 1-18-45284-nhl                  Doc 435-3             Filed 10/30/20                Entered 10/30/20 14:25:56

12. Is all or part of the claim   X   No
    entitled to priority under                                                                                                                  Amount entitled to priority
                                      Yes      Check all that apply
    11 U.S.C. § 507(a)?
                                           Domestic support obligations (including alimony and child support) under
                                           11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                  $
    A claim may be partly
    priority and partly
                                           Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
    nonpriority. For example,
                                           personal, family, or household use. 11 U.S.C. § 507(a)(7).
    in some categories, the                                                                                                                        $
    law limits the amount
                                           Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
    entitled to priority.
                                           bankruptcy petition is filed or the debtor's business ends, whichever is earlier. 11                    $
                                           U.S.C. § 507(a)(4).

                                           Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                   $

                                           Contributions to an employee benefit plan 11 U.S.C. § 507(a)(5).                                        $


                                           Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.                                      $

                                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.




   Part 3:         Sign Below
The person completing             Check the appropriate box:
this proof of claim must
sign and date it.                 X I am the creditor.
FRBP 9011(b).                         I am the creditor's attorney or authorized agent.
                                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim
electronically, FRBP                  I am the guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
5005(a)(2) authorizes
courts to establish local         I understand that an authorized signature on this Proof of Claim serves as an acknowlegment that when calculating the
rules specifying what a
signature is.                     amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
A person who files a              and correct.
fraudulent claim could be
fined up to $500,000,             I declare under penalty of perjury that the foregoing is true and correct.
imprisoned for upt to 5
years, or both.
18 U.S.C. §§ 152, 157, and        Executed on date 5/3/2019
3571.                                                   MM / DD / YYYY


                                  Yitzchok Tauber
                                      Signature


                                  Print the name of the person who is completing and signing this claim:

                                  Name                  Yitzchok Tauber
                                                        First Name                           Middle Name                         Last Name


                                  Title                 CEO


                                  Company               Computer Dimension Inc
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                         199 Lee Ave

                                  Address               Suite #441
                                                        Number               Street

                                                        Brooklyn NY 11211
                                                        City                                              State                ZIP Code


                                                                                                                             yona@compudime.com
                                  Contact Phone         7186257043                                        Email




    Official Form 410                                                         Proof of Claim                                                            Page 3
                     Case 1-18-45284-nhl                    Doc 435-3              Filed 10/30/20                Entered 10/30/20 14:25:56
  Debtor: Upper West Side Supermarket LLC
  UNITED STATES BANKRUPTCY COURT EASTERN DISTRICT OF NEW YORK

  Case Number: 18-45289


                                                                                      FILED
                                                                                   Claim No. 7
                                                                                  May 03, 2019
                                                                                 By Omni Claims Agent
Official Form 410                                                              For U.S. Bankruptcy Court

Proof of Claim                                                                Eastern District of New York
                                                                                                                                                                       04/16
Read
Read the
     the instructions
         instructions before
                      before filling
                             filling out
                                     out this
                                         this form. Thisform
                                              form. This formis
                                                              isfor
                                                                 formaking
                                                                    makingaaclaim
                                                                            claimfor
                                                                                  forpayment
                                                                                     payment in
                                                                                              in aa bankruptcy
                                                                                                    bankruptcy case.
                                                                                                               case. Do
                                                                                                                      Donot
                                                                                                                         notuse
                                                                                                                             usethis
                                                                                                                                 thisform
                                                                                                                                      formtotomake a
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents
Filers mustthat  support
              leave  out orthe claim,information
                             redact   such as promissory   notes,topurchase
                                                 that is entitled            orders,
                                                                    privacy on        invoices,
                                                                               this form         itemized
                                                                                          or on any       statements
                                                                                                     attached         of running
                                                                                                               documents.  Attachaccounts,
                                                                                                                                    redacted contracts,  judgments,
                                                                                                                                               copies of any documents
that supportand
mortgages,    the security
                  claim, such  as promissory
                            agreements.        notes,
                                          Do not  sendpurchase
                                                         originalorders, invoices,
                                                                   documents;      itemized
                                                                                 they  may be statements
                                                                                                destroyedofafter
                                                                                                             running accounts,
                                                                                                                 scanning.  If thecontracts,
                                                                                                                                   documents judgments,  mortgages, and
                                                                                                                                                are not available,
securityinagreements.
explain                Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
           an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Carefully read instructions included with this Proof of Claim before completing.
Carefully read instructions included with this Proof of Claim before completing.



  Part 1:       Identify the Claim
1. Who is the current creditor?              Computer Dimension Inc
                                            Name of the current creditor (the person or entity to be paid for this claim)

                                            Other names the creditor used with the debtor


2. Has this claim been acquired            X    No
   from someone else?                           Yes    From whom?

3. Where should notices and                Where should notices to the creditor be sent?                         Where should payments to the creditor be sent? (if
   payments to the creditor be                                                                                   different)
   sent?
                                             Computer Dimension
   Federal Rule of                          Name                                                                  Name
                                            199 Lee Ave
   Bankruptcy Procedure
   (FRBP) 2002(g)                            Suite #441
                                             Number          Street                                               Number          Street

                                             Brooklyn NY 11211
                                             City                            State               ZIP Code         City                          State            ZIP Code


                                            Contact Phone 7186257043                                              Contact Phone
                                                          yona@compudime.com
                                            Contact email                                                         Contact email

                                            Uniform claim identifier for electronic payments in chapter 13 (if you use one)



4. Does this claim amend one                X   No
   already filed?                               Yes     Claim Number on court claims registry (if known)                                   Filed On
                                                                                                                                                      MM / DD / YYYY

5. Do you know if anyone else
                                            X   No
   has filed a proof of claim for
   this claim?                                  Yes    Who made the earlier filing?




   Official Form 410                                                            Proof of Claim                                                          Page 1
                    Case 1-18-45284-nhl                       Doc 435-3          Filed 10/30/20              Entered 10/30/20 14:25:56



   Part 2:     Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number you             No
   use to identify the debtor?
                                     X     Yes     Last 4 digits of the debtor's account or any number you use to identify the debtor:      8895



7. How much is the claim?                      $ $28,824.80                               Does this amount include interest or other charges?
                                                                                           X   No
                                                                                               Yes     Attach statement itemizing interest, fees, expenses, or other
                                                                                                       charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the                 Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                            Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                            Limit disclosing information that is entitled to privacy, such as health care information
                                               Goods sold and services performed -See exhibits A-F attached


9. Is all or part of the claim   X   No
   secured?                          Yes       The claim is secured by a lien on property

                                             Nature of property:
                                                  Real Estate If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                               Attachment (Official Form 410-A) with this Proof of Claim
                                                  Motor Vehicle

                                                  Other      Describe:


                                               Basis for perfection:
                                               Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example,
                                               a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                               recorded.


                                               Value of Property:                                $
                                               Amount of the claim that is secured:              $

                                               Amount of the claim that is unsecured:            $                            (The sum of the secured and
                                                                                                                              unsecured amounts should match the
                                                                                                                              amount in line 7).


                                               Amount necessary to cure any default as of the date of the petition:               $


                                               Annual Interest Rate:     (when case was filed)       ____________%
                                             X    Fixed
                                                  Variable



10. Is this claim based on a     X   No
    lease?                           Yes       Amount necessary to cure any default as of the date of the petition.               $


11. Is this claim subject to a   X   No
    right of setoff?                 Yes       Identify the property:




    Official Form 410                                                          Proof of Claim                                                   Page 2
                     Case 1-18-45284-nhl                  Doc 435-3             Filed 10/30/20                Entered 10/30/20 14:25:56

12. Is all or part of the claim   X   No
    entitled to priority under                                                                                                                  Amount entitled to priority
                                      Yes      Check all that apply
    11 U.S.C. § 507(a)?
                                           Domestic support obligations (including alimony and child support) under
                                           11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                  $
    A claim may be partly
    priority and partly
                                           Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
    nonpriority. For example,
                                           personal, family, or household use. 11 U.S.C. § 507(a)(7).
    in some categories, the                                                                                                                        $
    law limits the amount
                                           Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
    entitled to priority.
                                           bankruptcy petition is filed or the debtor's business ends, whichever is earlier. 11                    $
                                           U.S.C. § 507(a)(4).

                                           Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                   $

                                           Contributions to an employee benefit plan 11 U.S.C. § 507(a)(5).                                        $


                                           Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.                                      $

                                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.




   Part 3:         Sign Below
The person completing             Check the appropriate box:
this proof of claim must
sign and date it.                 X I am the creditor.
FRBP 9011(b).                         I am the creditor's attorney or authorized agent.
                                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim
electronically, FRBP                  I am the guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
5005(a)(2) authorizes
courts to establish local         I understand that an authorized signature on this Proof of Claim serves as an acknowlegment that when calculating the
rules specifying what a
signature is.                     amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
A person who files a              and correct.
fraudulent claim could be
fined up to $500,000,             I declare under penalty of perjury that the foregoing is true and correct.
imprisoned for upt to 5
years, or both.
18 U.S.C. §§ 152, 157, and        Executed on date 5/3/2019
3571.                                                   MM / DD / YYYY


                                  Yitzchok Tauber
                                      Signature


                                  Print the name of the person who is completing and signing this claim:

                                  Name                  Yitzchok Tauber
                                                        First Name                           Middle Name                         Last Name


                                  Title                 CEO


                                  Company               Computer Dimension Inc
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                         199 Lee Ave

                                  Address               Suite #441
                                                        Number               Street

                                                        Brooklyn NY 11211
                                                        City                                              State                ZIP Code


                                                                                                                             yona@compudime.com
                                  Contact Phone         7186257043                                        Email




    Official Form 410                                                         Proof of Claim                                                            Page 3
                     Case 1-18-45284-nhl                    Doc 435-3              Filed 10/30/20                Entered 10/30/20 14:25:56
  Debtor: Lawrence Supermarket LLC
  UNITED STATES BANKRUPTCY COURT EASTERN DISTRICT OF NEW YORK

  Case Number: 18-45282


                                                                                      FILED
                                                                                 Claim No. 11
                                                                                  May 03, 2019
                                                                                 By Omni Claims Agent
Official Form 410                                                              For U.S. Bankruptcy Court

Proof of Claim                                                                Eastern District of New York
                                                                                                                                                                       04/16
Read
Read the
     the instructions
         instructions before
                      before filling
                             filling out
                                     out this
                                         this form. Thisform
                                              form. This formis
                                                              isfor
                                                                 formaking
                                                                    makingaaclaim
                                                                            claimfor
                                                                                  forpayment
                                                                                     payment in
                                                                                              in aa bankruptcy
                                                                                                    bankruptcy case.
                                                                                                               case. Do
                                                                                                                      Donot
                                                                                                                         notuse
                                                                                                                             usethis
                                                                                                                                 thisform
                                                                                                                                      formtotomake a
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents
Filers mustthat  support
              leave  out orthe claim,information
                             redact   such as promissory   notes,topurchase
                                                 that is entitled            orders,
                                                                    privacy on        invoices,
                                                                               this form         itemized
                                                                                          or on any       statements
                                                                                                     attached         of running
                                                                                                               documents.  Attachaccounts,
                                                                                                                                    redacted contracts,  judgments,
                                                                                                                                               copies of any documents
that supportand
mortgages,    the security
                  claim, such  as promissory
                            agreements.        notes,
                                          Do not  sendpurchase
                                                         originalorders, invoices,
                                                                   documents;      itemized
                                                                                 they  may be statements
                                                                                                destroyedofafter
                                                                                                             running accounts,
                                                                                                                 scanning.  If thecontracts,
                                                                                                                                   documents judgments,  mortgages, and
                                                                                                                                                are not available,
securityinagreements.
explain                Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
           an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Carefully read instructions included with this Proof of Claim before completing.
Carefully read instructions included with this Proof of Claim before completing.



  Part 1:       Identify the Claim
1. Who is the current creditor?              Computer Dimension Inc
                                            Name of the current creditor (the person or entity to be paid for this claim)

                                            Other names the creditor used with the debtor


2. Has this claim been acquired            X    No
   from someone else?                           Yes    From whom?

3. Where should notices and                Where should notices to the creditor be sent?                         Where should payments to the creditor be sent? (if
   payments to the creditor be                                                                                   different)
   sent?
                                             Computer Dimension
   Federal Rule of                          Name                                                                  Name
                                            199 Lee Ave
   Bankruptcy Procedure
   (FRBP) 2002(g)                            Suite #441
                                             Number          Street                                               Number          Street

                                             Brooklyn, NY 11211
                                             City                            State               ZIP Code         City                          State            ZIP Code


                                            Contact Phone 7186257043                                              Contact Phone
                                                          yona@compudime.com
                                            Contact email                                                         Contact email

                                            Uniform claim identifier for electronic payments in chapter 13 (if you use one)



4. Does this claim amend one                X   No
   already filed?                               Yes     Claim Number on court claims registry (if known)                                   Filed On
                                                                                                                                                      MM / DD / YYYY

5. Do you know if anyone else
                                            X   No
   has filed a proof of claim for
   this claim?                                  Yes    Who made the earlier filing?




   Official Form 410                                                            Proof of Claim                                                          Page 1
                    Case 1-18-45284-nhl                       Doc 435-3          Filed 10/30/20              Entered 10/30/20 14:25:56



   Part 2:     Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number you             No
   use to identify the debtor?
                                     X     Yes     Last 4 digits of the debtor's account or any number you use to identify the debtor:      8258



7. How much is the claim?                      $ $28,824.80                               Does this amount include interest or other charges?
                                                                                           X   No
                                                                                               Yes     Attach statement itemizing interest, fees, expenses, or other
                                                                                                       charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the                 Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                            Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                            Limit disclosing information that is entitled to privacy, such as health care information
                                               Goods sold and services performed -See exhibits A-F attached


9. Is all or part of the claim   X   No
   secured?                          Yes       The claim is secured by a lien on property

                                             Nature of property:
                                                  Real Estate If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                               Attachment (Official Form 410-A) with this Proof of Claim
                                                  Motor Vehicle

                                                  Other      Describe:


                                               Basis for perfection:
                                               Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example,
                                               a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                               recorded.


                                               Value of Property:                                $
                                               Amount of the claim that is secured:              $

                                               Amount of the claim that is unsecured:            $                            (The sum of the secured and
                                                                                                                              unsecured amounts should match the
                                                                                                                              amount in line 7).


                                               Amount necessary to cure any default as of the date of the petition:               $


                                               Annual Interest Rate:     (when case was filed)       ____________%
                                             X    Fixed
                                                  Variable



10. Is this claim based on a     X   No
    lease?                           Yes       Amount necessary to cure any default as of the date of the petition.               $


11. Is this claim subject to a   X   No
    right of setoff?                 Yes       Identify the property:




    Official Form 410                                                          Proof of Claim                                                   Page 2
                     Case 1-18-45284-nhl                  Doc 435-3             Filed 10/30/20                Entered 10/30/20 14:25:56

12. Is all or part of the claim   X   No
    entitled to priority under                                                                                                                  Amount entitled to priority
                                      Yes      Check all that apply
    11 U.S.C. § 507(a)?
                                           Domestic support obligations (including alimony and child support) under
                                           11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                  $
    A claim may be partly
    priority and partly
                                           Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
    nonpriority. For example,
                                           personal, family, or household use. 11 U.S.C. § 507(a)(7).
    in some categories, the                                                                                                                        $
    law limits the amount
                                           Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
    entitled to priority.
                                           bankruptcy petition is filed or the debtor's business ends, whichever is earlier. 11                    $
                                           U.S.C. § 507(a)(4).

                                           Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                   $

                                           Contributions to an employee benefit plan 11 U.S.C. § 507(a)(5).                                        $


                                           Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.                                      $

                                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.




   Part 3:         Sign Below
The person completing             Check the appropriate box:
this proof of claim must
sign and date it.                 X I am the creditor.
FRBP 9011(b).                         I am the creditor's attorney or authorized agent.
                                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim
electronically, FRBP                  I am the guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
5005(a)(2) authorizes
courts to establish local         I understand that an authorized signature on this Proof of Claim serves as an acknowlegment that when calculating the
rules specifying what a
signature is.                     amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
A person who files a              and correct.
fraudulent claim could be
fined up to $500,000,             I declare under penalty of perjury that the foregoing is true and correct.
imprisoned for upt to 5
years, or both.
18 U.S.C. §§ 152, 157, and        Executed on date 5/3/2019
3571.                                                   MM / DD / YYYY


                                  Yitzchok Tauber
                                      Signature


                                  Print the name of the person who is completing and signing this claim:

                                  Name                  Yitzchok Tauber
                                                        First Name                           Middle Name                         Last Name


                                  Title                 CEO


                                  Company               Computer Dimension Inc
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                         199 Lee Ave

                                  Address               Suite #441
                                                        Number               Street

                                                        Brooklyn, NY 11211
                                                        City                                              State                ZIP Code


                                                                                                                             yona@compudime.com
                                  Contact Phone         7186257043                                        Email




    Official Form 410                                                         Proof of Claim                                                            Page 3
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
                     Case 1-18-45284-nhl                    Doc 435-3              Filed 10/30/20                Entered 10/30/20 14:25:56
  Debtor: Blue Gold Equities LLC
  UNITED STATES BANKRUPTCY COURT EASTERN DISTRICT OF NEW YORK

  Case Number: 18-45280


                                                                                      FILED
                                                                                 Claim No. 42
                                                                                  June 07, 2019
                                                                                 By Omni Claims Agent
Official Form 410                                                              For U.S. Bankruptcy Court

Proof of Claim                                                                Eastern District of New York
                                                                                                                                                                       04/16
Read
Read the
     the instructions
         instructions before
                      before filling
                             filling out
                                     out this
                                         this form. Thisform
                                              form. This formis
                                                              isfor
                                                                 formaking
                                                                    makingaaclaim
                                                                            claimfor
                                                                                  forpayment
                                                                                     payment in
                                                                                              in aa bankruptcy
                                                                                                    bankruptcy case.
                                                                                                               case. Do
                                                                                                                      Donot
                                                                                                                         notuse
                                                                                                                             usethis
                                                                                                                                 thisform
                                                                                                                                      formtotomake a
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents
Filers mustthat  support
              leave  out orthe claim,information
                             redact   such as promissory   notes,topurchase
                                                 that is entitled            orders,
                                                                    privacy on        invoices,
                                                                               this form         itemized
                                                                                          or on any       statements
                                                                                                     attached         of running
                                                                                                               documents.  Attachaccounts,
                                                                                                                                    redacted contracts,  judgments,
                                                                                                                                               copies of any documents
that supportand
mortgages,    the security
                  claim, such  as promissory
                            agreements.        notes,
                                          Do not  sendpurchase
                                                         originalorders, invoices,
                                                                   documents;      itemized
                                                                                 they  may be statements
                                                                                                destroyedofafter
                                                                                                             running accounts,
                                                                                                                 scanning.  If thecontracts,
                                                                                                                                   documents judgments,  mortgages, and
                                                                                                                                                are not available,
securityinagreements.
explain                Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
           an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Carefully read instructions included with this Proof of Claim before completing.
Carefully read instructions included with this Proof of Claim before completing.



  Part 1:       Identify the Claim
1. Who is the current creditor?              Golden Taste, Inc.
                                            Name of the current creditor (the person or entity to be paid for this claim)

                                            Other names the creditor used with the debtor


2. Has this claim been acquired            X    No
   from someone else?                           Yes    From whom?

3. Where should notices and                Where should notices to the creditor be sent?                         Where should payments to the creditor be sent? (if
   payments to the creditor be                                                                                   different)
   sent?
                                             c/o Backenroth Frankel & Krinsky
   Federal Rule of                          Name                                                                  Name
                                            800 Third Avenue 11th Floor
   Bankruptcy Procedure
   (FRBP) 2002(g)
                                             Number          Street                                               Number          Street

                                             New York, NY 10022
                                             City                            State               ZIP Code         City                          State            ZIP Code


                                            Contact Phone                                                         Contact Phone

                                            Contact email                                                         Contact email

                                            Uniform claim identifier for electronic payments in chapter 13 (if you use one)



4. Does this claim amend one                X   No
   already filed?                               Yes     Claim Number on court claims registry (if known)                                   Filed On
                                                                                                                                                      MM / DD / YYYY

5. Do you know if anyone else
                                            X   No
   has filed a proof of claim for
   this claim?                                  Yes    Who made the earlier filing?




   Official Form 410                                                            Proof of Claim                                                          Page 1
                    Case 1-18-45284-nhl                      Doc 435-3          Filed 10/30/20              Entered 10/30/20 14:25:56



   Part 2:     Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number you
   use to identify the debtor? X No
                                           Yes    Last 4 digits of the debtor's account or any number you use to identify the debtor:


7. How much is the claim?                    $ $34,172.32                                Does this amount include interest or other charges?
                                                                                         X   No
                                                                                             Yes      Attach statement itemizing interest, fees, expenses, or other
                                                                                                      charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the                 Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                            Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                            Limit disclosing information that is entitled to privacy, such as health care information




9. Is all or part of the claim   X   No
   secured?                          Yes     The claim is secured by a lien on property

                                             Nature of property:
                                                 Real Estate If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                              Attachment (Official Form 410-A) with this Proof of Claim
                                                 Motor Vehicle

                                                 Other      Describe:


                                             Basis for perfection:
                                             Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example,
                                             a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                             recorded.


                                             Value of Property:                                 $
                                             Amount of the claim that is secured:               $

                                             Amount of the claim that is unsecured:             $                            (The sum of the secured and
                                                                                                                             unsecured amounts should match the
                                                                                                                             amount in line 7).


                                             Amount necessary to cure any default as of the date of the petition:                $


                                             Annual Interest Rate:      (when case was filed)       ____________%
                                             X   Fixed
                                                 Variable



10. Is this claim based on a     X   No
    lease?                           Yes     Amount necessary to cure any default as of the date of the petition.                $


11. Is this claim subject to a   X   No
    right of setoff?                 Yes     Identify the property:




    Official Form 410                                                         Proof of Claim                                                   Page 2
                     Case 1-18-45284-nhl                    Doc 435-3           Filed 10/30/20                Entered 10/30/20 14:25:56

12. Is all or part of the claim   X   No
    entitled to priority under                                                                                                                  Amount entitled to priority
                                      Yes      Check all that apply
    11 U.S.C. § 507(a)?
                                           Domestic support obligations (including alimony and child support) under
                                           11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                  $
    A claim may be partly
    priority and partly
                                           Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
    nonpriority. For example,
                                           personal, family, or household use. 11 U.S.C. § 507(a)(7).
    in some categories, the                                                                                                                        $
    law limits the amount
                                           Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
    entitled to priority.
                                           bankruptcy petition is filed or the debtor's business ends, whichever is earlier. 11                    $
                                           U.S.C. § 507(a)(4).

                                           Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                   $

                                           Contributions to an employee benefit plan 11 U.S.C. § 507(a)(5).                                        $


                                           Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.                                      $

                                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.




   Part 3:         Sign Below
The person completing             Check the appropriate box:
this proof of claim must
                                      I am the creditor.
sign and date it.
FRBP 9011(b).                     X I am the creditor's attorney or authorized agent.
                                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim
electronically, FRBP                  I am the guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
5005(a)(2) authorizes
courts to establish local         I understand that an authorized signature on this Proof of Claim serves as an acknowlegment that when calculating the
rules specifying what a
signature is.                     amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
A person who files a              and correct.
fraudulent claim could be
fined up to $500,000,             I declare under penalty of perjury that the foregoing is true and correct.
imprisoned for upt to 5
years, or both.
18 U.S.C. §§ 152, 157, and        Executed on date 6/7/2019
3571.                                                   MM / DD / YYYY


                                  Mark Frankel
                                      Signature


                                  Print the name of the person who is completing and signing this claim:

                                  Name                  Mark Frankel, Attorney
                                                        First Name                           Middle Name                         Last Name


                                  Title

                                  Company               BACKENROTH FRANKEL & KRINSKY, LLP
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                           800 Third Avenue

                                  Address
                                                        Number                Street

                                                        New York, New York 10022
                                                        City                                              State                ZIP Code



                                  Contact Phone                                                           Email




    Official Form 410                                                         Proof of Claim                                                            Page 3
                     Case 1-18-45284-nhl                    Doc 435-3              Filed 10/30/20                Entered 10/30/20 14:25:56
  Debtor: Amsterdam Avenue Market LLC
  UNITED STATES BANKRUPTCY COURT EASTERN DISTRICT OF NEW YORK

  Case Number: 18-45281


                                                                                      FILED
                                                                                 Claim No. 30
                                                                                  June 07, 2019
                                                                                 By Omni Claims Agent
Official Form 410                                                              For U.S. Bankruptcy Court

Proof of Claim                                                                Eastern District of New York
                                                                                                                                                                       04/16
Read
Read the
     the instructions
         instructions before
                      before filling
                             filling out
                                     out this
                                         this form. Thisform
                                              form. This formis
                                                              isfor
                                                                 formaking
                                                                    makingaaclaim
                                                                            claimfor
                                                                                  forpayment
                                                                                     payment in
                                                                                              in aa bankruptcy
                                                                                                    bankruptcy case.
                                                                                                               case. Do
                                                                                                                      Donot
                                                                                                                         notuse
                                                                                                                             usethis
                                                                                                                                 thisform
                                                                                                                                      formtotomake a
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents
Filers mustthat  support
              leave  out orthe claim,information
                             redact   such as promissory   notes,topurchase
                                                 that is entitled            orders,
                                                                    privacy on        invoices,
                                                                               this form         itemized
                                                                                          or on any       statements
                                                                                                     attached         of running
                                                                                                               documents.  Attachaccounts,
                                                                                                                                    redacted contracts,  judgments,
                                                                                                                                               copies of any documents
that supportand
mortgages,    the security
                  claim, such  as promissory
                            agreements.        notes,
                                          Do not  sendpurchase
                                                         originalorders, invoices,
                                                                   documents;      itemized
                                                                                 they  may be statements
                                                                                                destroyedofafter
                                                                                                             running accounts,
                                                                                                                 scanning.  If thecontracts,
                                                                                                                                   documents judgments,  mortgages, and
                                                                                                                                                are not available,
securityinagreements.
explain                Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
           an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Carefully read instructions included with this Proof of Claim before completing.
Carefully read instructions included with this Proof of Claim before completing.



  Part 1:       Identify the Claim
1. Who is the current creditor?              Golden Taste, Inc.
                                            Name of the current creditor (the person or entity to be paid for this claim)

                                            Other names the creditor used with the debtor


2. Has this claim been acquired            X    No
   from someone else?                           Yes    From whom?

3. Where should notices and                Where should notices to the creditor be sent?                         Where should payments to the creditor be sent? (if
   payments to the creditor be                                                                                   different)
   sent?
                                             c/o Backenroth Frankel & Krinsky
   Federal Rule of                          Name                                                                  Name
                                            800 Third Avenue 11th Floor
   Bankruptcy Procedure
   (FRBP) 2002(g)
                                             Number          Street                                               Number          Street

                                             New York, NY 10022
                                             City                            State               ZIP Code         City                          State            ZIP Code


                                            Contact Phone                                                         Contact Phone

                                            Contact email                                                         Contact email

                                            Uniform claim identifier for electronic payments in chapter 13 (if you use one)



4. Does this claim amend one                X   No
   already filed?                               Yes     Claim Number on court claims registry (if known)                                   Filed On
                                                                                                                                                      MM / DD / YYYY

5. Do you know if anyone else
                                            X   No
   has filed a proof of claim for
   this claim?                                  Yes    Who made the earlier filing?




   Official Form 410                                                            Proof of Claim                                                          Page 1
                    Case 1-18-45284-nhl                      Doc 435-3          Filed 10/30/20              Entered 10/30/20 14:25:56



   Part 2:     Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number you
   use to identify the debtor? X No
                                           Yes    Last 4 digits of the debtor's account or any number you use to identify the debtor:


7. How much is the claim?                    $ $4,944.10                                 Does this amount include interest or other charges?
                                                                                         X   No
                                                                                             Yes      Attach statement itemizing interest, fees, expenses, or other
                                                                                                      charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the                 Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                            Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                            Limit disclosing information that is entitled to privacy, such as health care information




9. Is all or part of the claim   X   No
   secured?                          Yes     The claim is secured by a lien on property

                                             Nature of property:
                                                 Real Estate If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                              Attachment (Official Form 410-A) with this Proof of Claim
                                                 Motor Vehicle

                                                 Other      Describe:


                                             Basis for perfection:
                                             Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example,
                                             a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                             recorded.


                                             Value of Property:                                 $
                                             Amount of the claim that is secured:               $

                                             Amount of the claim that is unsecured:             $                            (The sum of the secured and
                                                                                                                             unsecured amounts should match the
                                                                                                                             amount in line 7).


                                             Amount necessary to cure any default as of the date of the petition:                $


                                             Annual Interest Rate:      (when case was filed)       ____________%
                                             X   Fixed
                                                 Variable



10. Is this claim based on a     X   No
    lease?                           Yes     Amount necessary to cure any default as of the date of the petition.                $


11. Is this claim subject to a   X   No
    right of setoff?                 Yes     Identify the property:




    Official Form 410                                                         Proof of Claim                                                   Page 2
                     Case 1-18-45284-nhl                    Doc 435-3           Filed 10/30/20                Entered 10/30/20 14:25:56

12. Is all or part of the claim   X   No
    entitled to priority under                                                                                                                  Amount entitled to priority
                                      Yes      Check all that apply
    11 U.S.C. § 507(a)?
                                           Domestic support obligations (including alimony and child support) under
                                           11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                  $
    A claim may be partly
    priority and partly
                                           Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
    nonpriority. For example,
                                           personal, family, or household use. 11 U.S.C. § 507(a)(7).
    in some categories, the                                                                                                                        $
    law limits the amount
                                           Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
    entitled to priority.
                                           bankruptcy petition is filed or the debtor's business ends, whichever is earlier. 11                    $
                                           U.S.C. § 507(a)(4).

                                           Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                   $

                                           Contributions to an employee benefit plan 11 U.S.C. § 507(a)(5).                                        $


                                           Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.                                      $

                                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.




   Part 3:         Sign Below
The person completing             Check the appropriate box:
this proof of claim must
                                      I am the creditor.
sign and date it.
FRBP 9011(b).                     X I am the creditor's attorney or authorized agent.
                                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim
electronically, FRBP                  I am the guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
5005(a)(2) authorizes
courts to establish local         I understand that an authorized signature on this Proof of Claim serves as an acknowlegment that when calculating the
rules specifying what a
signature is.                     amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
A person who files a              and correct.
fraudulent claim could be
fined up to $500,000,             I declare under penalty of perjury that the foregoing is true and correct.
imprisoned for upt to 5
years, or both.
18 U.S.C. §§ 152, 157, and        Executed on date 6/7/2019
3571.                                                   MM / DD / YYYY


                                  Mark Frankel
                                      Signature


                                  Print the name of the person who is completing and signing this claim:

                                  Name                  Mark Frankel, Attorney
                                                        First Name                           Middle Name                         Last Name


                                  Title

                                  Company               BACKENROTH FRANKEL & KRINSKY, LLP
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                           800 Third Avenue

                                  Address
                                                        Number                Street

                                                        New York, New York 10022
                                                        City                                              State                ZIP Code



                                  Contact Phone                                                           Email




    Official Form 410                                                         Proof of Claim                                                            Page 3
                Case 1-18-45284-nhl                      Doc 435-3              Filed 10/30/20                Entered 10/30/20 14:25:56



Fill in this information to identify your case:
Debtor         Amsterdam Avenue Market LLC

United States Bankruptcy Court for the:         EASTERN DISTRICT OF NEW YORK

Case number       18-45281
(if known)




Official Form 410
Proof of Claim                                                                                                                                                     4/16
Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you
received.

Part 1:         Identify the Claim

1. Who is the current
   creditor?                  Golden Taste, Inc.
                              Name of the current creditor (the person or entity to be paid for this claim)

                              Other names the creditor used with the debtor


2. Has this claim been            No
   acquired from
   someone else?                  Yes. From whom?

3. Where should               Where should notices to the creditor be sent?                              Where should payments to the creditor be sent? (if
   notices and                                                                                           different)
   payments to the        c/o Backenroth Frankel & Krinsky
   creditor be sent?
                          800 Third Avenue
     Federal Rule of      11th Floor
     Bankruptcy Procedure New York, NY 10022
     (FRBP) 2002(g)           Name, Number, Street, City, State & Zip Code                               Name, Number, Street, City, State & Zip Code
                              Contact phone                                                              Contact phone
                              Contact email                                                              Contact email

                              Uniform claim identifier for electronic payments in chapter 13 (if you use one):



4. Does this claim                No
   amend one already
                                  Yes. Claim number on court claims registry (if known)                                         Filed on
   filed?

5. Do you know if                 No
   anyone else has
   filed a proof of claim         Yes. Who made the earlier filing?
   for this claim?




Official Form 410                                                           Proof of Claim                                                                          page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                Case 1-18-45284-nhl                    Doc 435-3          Filed 10/30/20             Entered 10/30/20 14:25:56


Part 2:         Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any                No
   number you use to
   identify the debtor?           Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:


7. How much is the             $ 4,944.10 Does this amount include interest or other charges?
   claim?
                                                             No
                                                             Yes. Attach statement itemizing interest, fees, expenses, or other charges required by
                                                             Bankruptcy Rule 3001(c)(2)(A).

8. What is the basis of       Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   the claim?
                              Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

                              Limit disclosing information that is entitled to privacy, such as health care information.

                              Goods sold

9. Is all or part of the          No
   claim secured?                 Yes.     The claim is secured by a lien on property.
                                           Nature of property:
                                               Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                            Attachment (Official Form 410-A) with this Proof of Claim.
                                               Motor vehicle
                                               Other. Describe:
                                           Basis for perfection:
                                           Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                           example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien
                                           has been filed or recorded.)

                                           Value of property:                         $

                                           Amount of claim that is secured:           $
                                                                                                                   (The sum of the secured and unsecured amounts
                                           Amount of claim that is unsecured:         $                            should match the amount in line 7.)


                                           Amount necessary to cure any default as of the date of the petition:              $

                                           Annual Interest Rate (when case was filed)                0         %

                                               Fixed
                                               Variable

10. Is this claim based           No
    on a lease?
                                  Yes. Amount necessary to cure any default as of the date of the petition:                      $

11. Is this claim subject         No
    to a right of setoff?
                                  Yes. Identify the property:




Official Form 410                                                     Proof of Claim                                                                         page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                Case 1-18-45284-nhl                     Doc 435-3           Filed 10/30/20            Entered 10/30/20 14:25:56


12. Is all or part of the
    claim entitled to
    priority under 11
    U.S.C. § 507(a)?              No
                                  Yes.      Check one:

                                         Domestic support obligations (including alimony and child support) under
                                         11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                              $
                                         Up to $2,850* of deposits toward purchase, lease, or rental of property or
                                         services for personal, family, or household use. 11 U.S.C. § 507(a)(7).             $
                                         Wages, salaries, or commissions (up to $12,850*) earned within 180 days
                                         before the bankruptcy petition is filed or the debtor’s business ends,
                                         whichever is earlier.11 U.S.C. § 507(a)(4).                                         $

                                         Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).               $

                                         Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                   $

                                     Other. Specify subsection of 11 U.S.C. § 507(a)( ) that applies.                  $
                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.

Part 3:         Sign Below

The person completing         Check the appropriate box:
this proof of claim must
sign and date it.                 I am the creditor.
FRBP 9011(b).
                                  I am the creditor’s attorney or authorized agent.
If you file this claim            I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
electronically, FRBP
5005(a)(2) authorizes             I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
courts to establish local
rules specifying what a       I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating
signature is.                 the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
A person who files a          I have examined the information in this Proof of Claim and have a reasonable belief that the information is true and
fraudulent claim could        correct.
be fined up to $500,000,
imprisoned for up to 5
years, or both.               I declare under penalty of perjury that the foregoing is true and correct.
18 U.S.C. §§ 152, 157,
and 3571.
                              Executed on date         April 17, 2019
                                                       MM/ DD / YYYY

                              /s/ Jay Schwartz
                                Signature

                              Print the name of the person who is completing and signing this claim:

                              Name                     Jay Schwartz

                              Title

                              Company                  Golden Taste, Inc.
                                                       Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                       318 Roosevelt Ave.
                              Address                  Spring Valley, NY 10977
                                                       Number, Street, City, State and Zip Code

                              Contact phone                                      Email




Official Form 410                                                       Proof of Claim                                                                     page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                     Case 1-18-45284-nhl                    Doc 435-3              Filed 10/30/20                Entered 10/30/20 14:25:56
  Debtor: Amsterdam Avenue Market LLC
  UNITED STATES BANKRUPTCY COURT EASTERN DISTRICT OF NEW YORK

  Case Number: 18-45281


                                                                                      FILED
                                                                                 Claim No. 32
                                                                                  June 07, 2019
                                                                                 By Omni Claims Agent
Official Form 410                                                              For U.S. Bankruptcy Court

Proof of Claim                                                                Eastern District of New York
                                                                                                                                                                       04/16
Read
Read the
     the instructions
         instructions before
                      before filling
                             filling out
                                     out this
                                         this form. Thisform
                                              form. This formis
                                                              isfor
                                                                 formaking
                                                                    makingaaclaim
                                                                            claimfor
                                                                                  forpayment
                                                                                     payment in
                                                                                              in aa bankruptcy
                                                                                                    bankruptcy case.
                                                                                                               case. Do
                                                                                                                      Donot
                                                                                                                         notuse
                                                                                                                             usethis
                                                                                                                                 thisform
                                                                                                                                      formtotomake a
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents
Filers mustthat  support
              leave  out orthe claim,information
                             redact   such as promissory   notes,topurchase
                                                 that is entitled            orders,
                                                                    privacy on        invoices,
                                                                               this form         itemized
                                                                                          or on any       statements
                                                                                                     attached         of running
                                                                                                               documents.  Attachaccounts,
                                                                                                                                    redacted contracts,  judgments,
                                                                                                                                               copies of any documents
that supportand
mortgages,    the security
                  claim, such  as promissory
                            agreements.        notes,
                                          Do not  sendpurchase
                                                         originalorders, invoices,
                                                                   documents;      itemized
                                                                                 they  may be statements
                                                                                                destroyedofafter
                                                                                                             running accounts,
                                                                                                                 scanning.  If thecontracts,
                                                                                                                                   documents judgments,  mortgages, and
                                                                                                                                                are not available,
securityinagreements.
explain                Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
           an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Carefully read instructions included with this Proof of Claim before completing.
Carefully read instructions included with this Proof of Claim before completing.



  Part 1:       Identify the Claim
1. Who is the current creditor?              Golden Taste, Inc.
                                            Name of the current creditor (the person or entity to be paid for this claim)

                                            Other names the creditor used with the debtor


2. Has this claim been acquired            X    No
   from someone else?                           Yes    From whom?

3. Where should notices and                Where should notices to the creditor be sent?                         Where should payments to the creditor be sent? (if
   payments to the creditor be                                                                                   different)
   sent?
                                             c/o Backenroth Frankel & Krinsky
   Federal Rule of                          Name                                                                  Name
                                            800 Third Avenue 11th Floor
   Bankruptcy Procedure
   (FRBP) 2002(g)
                                             Number          Street                                               Number          Street

                                             New York, NY 10022
                                             City                            State               ZIP Code         City                          State            ZIP Code


                                            Contact Phone                                                         Contact Phone

                                            Contact email                                                         Contact email

                                            Uniform claim identifier for electronic payments in chapter 13 (if you use one)



4. Does this claim amend one                X   No
   already filed?                               Yes     Claim Number on court claims registry (if known)                                   Filed On
                                                                                                                                                      MM / DD / YYYY

5. Do you know if anyone else
                                            X   No
   has filed a proof of claim for
   this claim?                                  Yes    Who made the earlier filing?




   Official Form 410                                                            Proof of Claim                                                          Page 1
                    Case 1-18-45284-nhl                      Doc 435-3          Filed 10/30/20              Entered 10/30/20 14:25:56



   Part 2:     Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number you
   use to identify the debtor? X No
                                           Yes    Last 4 digits of the debtor's account or any number you use to identify the debtor:


7. How much is the claim?                    $ $4,944.00                                 Does this amount include interest or other charges?
                                                                                         X   No
                                                                                             Yes      Attach statement itemizing interest, fees, expenses, or other
                                                                                                      charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the                 Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                            Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                            Limit disclosing information that is entitled to privacy, such as health care information




9. Is all or part of the claim   X   No
   secured?                          Yes     The claim is secured by a lien on property

                                             Nature of property:
                                                 Real Estate If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                              Attachment (Official Form 410-A) with this Proof of Claim
                                                 Motor Vehicle

                                                 Other      Describe:


                                             Basis for perfection:
                                             Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example,
                                             a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                             recorded.


                                             Value of Property:                                 $
                                             Amount of the claim that is secured:               $

                                             Amount of the claim that is unsecured:             $                            (The sum of the secured and
                                                                                                                             unsecured amounts should match the
                                                                                                                             amount in line 7).


                                             Amount necessary to cure any default as of the date of the petition:                $


                                             Annual Interest Rate:      (when case was filed)       ____________%
                                             X   Fixed
                                                 Variable



10. Is this claim based on a     X   No
    lease?                           Yes     Amount necessary to cure any default as of the date of the petition.                $


11. Is this claim subject to a   X   No
    right of setoff?                 Yes     Identify the property:




    Official Form 410                                                         Proof of Claim                                                   Page 2
                     Case 1-18-45284-nhl                    Doc 435-3           Filed 10/30/20                Entered 10/30/20 14:25:56

12. Is all or part of the claim   X   No
    entitled to priority under                                                                                                                  Amount entitled to priority
                                      Yes      Check all that apply
    11 U.S.C. § 507(a)?
                                           Domestic support obligations (including alimony and child support) under
                                           11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                  $
    A claim may be partly
    priority and partly
                                           Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
    nonpriority. For example,
                                           personal, family, or household use. 11 U.S.C. § 507(a)(7).
    in some categories, the                                                                                                                        $
    law limits the amount
                                           Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
    entitled to priority.
                                           bankruptcy petition is filed or the debtor's business ends, whichever is earlier. 11                    $
                                           U.S.C. § 507(a)(4).

                                           Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                   $

                                           Contributions to an employee benefit plan 11 U.S.C. § 507(a)(5).                                        $


                                           Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.                                      $

                                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.




   Part 3:         Sign Below
The person completing             Check the appropriate box:
this proof of claim must
                                      I am the creditor.
sign and date it.
FRBP 9011(b).                     X I am the creditor's attorney or authorized agent.
                                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim
electronically, FRBP                  I am the guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
5005(a)(2) authorizes
courts to establish local         I understand that an authorized signature on this Proof of Claim serves as an acknowlegment that when calculating the
rules specifying what a
signature is.                     amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
A person who files a              and correct.
fraudulent claim could be
fined up to $500,000,             I declare under penalty of perjury that the foregoing is true and correct.
imprisoned for upt to 5
years, or both.
18 U.S.C. §§ 152, 157, and        Executed on date 6/7/2019
3571.                                                   MM / DD / YYYY


                                  Mark Frankel
                                      Signature


                                  Print the name of the person who is completing and signing this claim:

                                  Name                  Mark Frankel, Attorney
                                                        First Name                           Middle Name                         Last Name


                                  Title

                                  Company               BACKENROTH FRANKEL & KRINSKY, LLP
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                           800 Third Avenue

                                  Address
                                                        Number                Street

                                                        New York, New York 10022
                                                        City                                              State                ZIP Code



                                  Contact Phone                                                           Email




    Official Form 410                                                         Proof of Claim                                                            Page 3
                Case 1-18-45284-nhl                      Doc 435-3              Filed 10/30/20                Entered 10/30/20 14:25:56



Fill in this information to identify your case:
Debtor         Amsterdam Avenue Market LLC

United States Bankruptcy Court for the:         EASTERN DISTRICT OF NEW YORK

Case number       18-45281
(if known)




Official Form 410
Proof of Claim                                                                                                                                                     4/16
Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you
received.

Part 1:         Identify the Claim

1. Who is the current
   creditor?                  Golden Taste, Inc.
                              Name of the current creditor (the person or entity to be paid for this claim)

                              Other names the creditor used with the debtor


2. Has this claim been            No
   acquired from
   someone else?                  Yes. From whom?

3. Where should               Where should notices to the creditor be sent?                              Where should payments to the creditor be sent? (if
   notices and                                                                                           different)
   payments to the        c/o Backenroth Frankel & Krinsky
   creditor be sent?
                          800 Third Avenue
     Federal Rule of      11th Floor
     Bankruptcy Procedure New York, NY 10022
     (FRBP) 2002(g)           Name, Number, Street, City, State & Zip Code                               Name, Number, Street, City, State & Zip Code
                              Contact phone                                                              Contact phone
                              Contact email                                                              Contact email

                              Uniform claim identifier for electronic payments in chapter 13 (if you use one):



4. Does this claim                No
   amend one already
                                  Yes. Claim number on court claims registry (if known)                                         Filed on
   filed?

5. Do you know if                 No
   anyone else has
   filed a proof of claim         Yes. Who made the earlier filing?
   for this claim?




Official Form 410                                                           Proof of Claim                                                                          page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                Case 1-18-45284-nhl                    Doc 435-3          Filed 10/30/20             Entered 10/30/20 14:25:56


Part 2:         Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any                No
   number you use to
   identify the debtor?           Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:


7. How much is the             $ 4,944.10 Does this amount include interest or other charges?
   claim?
                                                             No
                                                             Yes. Attach statement itemizing interest, fees, expenses, or other charges required by
                                                             Bankruptcy Rule 3001(c)(2)(A).

8. What is the basis of       Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   the claim?
                              Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

                              Limit disclosing information that is entitled to privacy, such as health care information.

                              Goods sold

9. Is all or part of the          No
   claim secured?                 Yes.     The claim is secured by a lien on property.
                                           Nature of property:
                                               Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                            Attachment (Official Form 410-A) with this Proof of Claim.
                                               Motor vehicle
                                               Other. Describe:
                                           Basis for perfection:
                                           Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                           example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien
                                           has been filed or recorded.)

                                           Value of property:                         $

                                           Amount of claim that is secured:           $
                                                                                                                   (The sum of the secured and unsecured amounts
                                           Amount of claim that is unsecured:         $                            should match the amount in line 7.)


                                           Amount necessary to cure any default as of the date of the petition:              $

                                           Annual Interest Rate (when case was filed)                0         %

                                               Fixed
                                               Variable

10. Is this claim based           No
    on a lease?
                                  Yes. Amount necessary to cure any default as of the date of the petition:                      $

11. Is this claim subject         No
    to a right of setoff?
                                  Yes. Identify the property:




Official Form 410                                                     Proof of Claim                                                                         page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                Case 1-18-45284-nhl                     Doc 435-3           Filed 10/30/20            Entered 10/30/20 14:25:56


12. Is all or part of the
    claim entitled to
    priority under 11
    U.S.C. § 507(a)?              No
                                  Yes.      Check one:

                                         Domestic support obligations (including alimony and child support) under
                                         11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                              $
                                         Up to $2,850* of deposits toward purchase, lease, or rental of property or
                                         services for personal, family, or household use. 11 U.S.C. § 507(a)(7).             $
                                         Wages, salaries, or commissions (up to $12,850*) earned within 180 days
                                         before the bankruptcy petition is filed or the debtor’s business ends,
                                         whichever is earlier.11 U.S.C. § 507(a)(4).                                         $

                                         Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).               $

                                         Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                   $

                                     Other. Specify subsection of 11 U.S.C. § 507(a)( ) that applies.                  $
                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.

Part 3:         Sign Below

The person completing         Check the appropriate box:
this proof of claim must
sign and date it.                 I am the creditor.
FRBP 9011(b).
                                  I am the creditor’s attorney or authorized agent.
If you file this claim            I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
electronically, FRBP
5005(a)(2) authorizes             I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
courts to establish local
rules specifying what a       I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating
signature is.                 the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
A person who files a          I have examined the information in this Proof of Claim and have a reasonable belief that the information is true and
fraudulent claim could        correct.
be fined up to $500,000,
imprisoned for up to 5
years, or both.               I declare under penalty of perjury that the foregoing is true and correct.
18 U.S.C. §§ 152, 157,
and 3571.
                              Executed on date         April 17, 2019
                                                       MM/ DD / YYYY

                              /s/ Jay Schwartz
                                Signature

                              Print the name of the person who is completing and signing this claim:

                              Name                     Jay Schwartz

                              Title

                              Company                  Golden Taste, Inc.
                                                       Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                       318 Roosevelt Ave.
                              Address                  Spring Valley, NY 10977
                                                       Number, Street, City, State and Zip Code

                              Contact phone                                      Email




Official Form 410                                                       Proof of Claim                                                                     page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                     Case 1-18-45284-nhl                    Doc 435-3              Filed 10/30/20                Entered 10/30/20 14:25:56
  Debtor: Seasons Cleveland LLC
  UNITED STATES BANKRUPTCY COURT EASTERN DISTRICT OF NEW YORK

  Case Number: 18-45283


                                                                                      FILED
                                                                                   Claim No. 9
                                                                                  June 07, 2019
                                                                                 By Omni Claims Agent
Official Form 410                                                              For U.S. Bankruptcy Court

Proof of Claim                                                                Eastern District of New York
                                                                                                                                                                       04/16
Read
Read the
     the instructions
         instructions before
                      before filling
                             filling out
                                     out this
                                         this form. Thisform
                                              form. This formis
                                                              isfor
                                                                 formaking
                                                                    makingaaclaim
                                                                            claimfor
                                                                                  forpayment
                                                                                     payment in
                                                                                              in aa bankruptcy
                                                                                                    bankruptcy case.
                                                                                                               case. Do
                                                                                                                      Donot
                                                                                                                         notuse
                                                                                                                             usethis
                                                                                                                                 thisform
                                                                                                                                      formtotomake a
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents
Filers mustthat  support
              leave  out orthe claim,information
                             redact   such as promissory   notes,topurchase
                                                 that is entitled            orders,
                                                                    privacy on        invoices,
                                                                               this form         itemized
                                                                                          or on any       statements
                                                                                                     attached         of running
                                                                                                               documents.  Attachaccounts,
                                                                                                                                    redacted contracts,  judgments,
                                                                                                                                               copies of any documents
that supportand
mortgages,    the security
                  claim, such  as promissory
                            agreements.        notes,
                                          Do not  sendpurchase
                                                         originalorders, invoices,
                                                                   documents;      itemized
                                                                                 they  may be statements
                                                                                                destroyedofafter
                                                                                                             running accounts,
                                                                                                                 scanning.  If thecontracts,
                                                                                                                                   documents judgments,  mortgages, and
                                                                                                                                                are not available,
securityinagreements.
explain                Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
           an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Carefully read instructions included with this Proof of Claim before completing.
Carefully read instructions included with this Proof of Claim before completing.



  Part 1:       Identify the Claim
1. Who is the current creditor?              Golden Taste, Inc.
                                            Name of the current creditor (the person or entity to be paid for this claim)

                                            Other names the creditor used with the debtor


2. Has this claim been acquired            X    No
   from someone else?                           Yes    From whom?

3. Where should notices and                Where should notices to the creditor be sent?                         Where should payments to the creditor be sent? (if
   payments to the creditor be                                                                                   different)
   sent?
                                             c/o Backenroth Frankel & Krinsky
   Federal Rule of                          Name                                                                  Name
                                            800 Third Avenue 11th Floor
   Bankruptcy Procedure
   (FRBP) 2002(g)
                                             Number          Street                                               Number          Street

                                             New York, NY 10022
                                             City                            State               ZIP Code         City                          State            ZIP Code


                                            Contact Phone                                                         Contact Phone

                                            Contact email                                                         Contact email

                                            Uniform claim identifier for electronic payments in chapter 13 (if you use one)



4. Does this claim amend one                X   No
   already filed?                               Yes     Claim Number on court claims registry (if known)                                   Filed On
                                                                                                                                                      MM / DD / YYYY

5. Do you know if anyone else
                                            X   No
   has filed a proof of claim for
   this claim?                                  Yes    Who made the earlier filing?




   Official Form 410                                                            Proof of Claim                                                          Page 1
                    Case 1-18-45284-nhl                      Doc 435-3          Filed 10/30/20              Entered 10/30/20 14:25:56



   Part 2:     Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number you
   use to identify the debtor? X No
                                           Yes    Last 4 digits of the debtor's account or any number you use to identify the debtor:


7. How much is the claim?                    $ $105,569.00                               Does this amount include interest or other charges?
                                                                                         X   No
                                                                                             Yes      Attach statement itemizing interest, fees, expenses, or other
                                                                                                      charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the                 Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                            Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                            Limit disclosing information that is entitled to privacy, such as health care information




9. Is all or part of the claim   X   No
   secured?                          Yes     The claim is secured by a lien on property

                                             Nature of property:
                                                 Real Estate If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                              Attachment (Official Form 410-A) with this Proof of Claim
                                                 Motor Vehicle

                                                 Other      Describe:


                                             Basis for perfection:
                                             Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example,
                                             a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                             recorded.


                                             Value of Property:                                 $
                                             Amount of the claim that is secured:               $

                                             Amount of the claim that is unsecured:             $                            (The sum of the secured and
                                                                                                                             unsecured amounts should match the
                                                                                                                             amount in line 7).


                                             Amount necessary to cure any default as of the date of the petition:                $


                                             Annual Interest Rate:      (when case was filed)       ____________%
                                             X   Fixed
                                                 Variable



10. Is this claim based on a     X   No
    lease?                           Yes     Amount necessary to cure any default as of the date of the petition.                $


11. Is this claim subject to a   X   No
    right of setoff?                 Yes     Identify the property:




    Official Form 410                                                         Proof of Claim                                                   Page 2
                     Case 1-18-45284-nhl                    Doc 435-3           Filed 10/30/20                Entered 10/30/20 14:25:56

12. Is all or part of the claim   X   No
    entitled to priority under                                                                                                                  Amount entitled to priority
                                      Yes      Check all that apply
    11 U.S.C. § 507(a)?
                                           Domestic support obligations (including alimony and child support) under
                                           11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                  $
    A claim may be partly
    priority and partly
                                           Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
    nonpriority. For example,
                                           personal, family, or household use. 11 U.S.C. § 507(a)(7).
    in some categories, the                                                                                                                        $
    law limits the amount
                                           Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
    entitled to priority.
                                           bankruptcy petition is filed or the debtor's business ends, whichever is earlier. 11                    $
                                           U.S.C. § 507(a)(4).

                                           Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                   $

                                           Contributions to an employee benefit plan 11 U.S.C. § 507(a)(5).                                        $


                                           Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.                                      $

                                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.




   Part 3:         Sign Below
The person completing             Check the appropriate box:
this proof of claim must
                                      I am the creditor.
sign and date it.
FRBP 9011(b).                     X I am the creditor's attorney or authorized agent.
                                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim
electronically, FRBP                  I am the guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
5005(a)(2) authorizes
courts to establish local         I understand that an authorized signature on this Proof of Claim serves as an acknowlegment that when calculating the
rules specifying what a
signature is.                     amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
A person who files a              and correct.
fraudulent claim could be
fined up to $500,000,             I declare under penalty of perjury that the foregoing is true and correct.
imprisoned for upt to 5
years, or both.
18 U.S.C. §§ 152, 157, and        Executed on date 6/7/2019
3571.                                                   MM / DD / YYYY


                                  Mark Frankel
                                      Signature


                                  Print the name of the person who is completing and signing this claim:

                                  Name                  Mark Frankel, Attorney
                                                        First Name                           Middle Name                         Last Name


                                  Title

                                  Company               BACKENROTH FRANKEL & KRINSKY, LLP
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                           800 Third Avenue

                                  Address
                                                        Number                Street

                                                        New York, New York 10022
                                                        City                                              State                ZIP Code



                                  Contact Phone                                                           Email




    Official Form 410                                                         Proof of Claim                                                            Page 3
                Case 1-18-45284-nhl                      Doc 435-3              Filed 10/30/20                Entered 10/30/20 14:25:56



Fill in this information to identify your case:
Debtor         Seasons Cleveland LLC

United States Bankruptcy Court for the:         EASTERN DISTRICT OF NEW YORK

Case number       18-45283
(if known)




Official Form 410
Proof of Claim                                                                                                                                                     4/16
Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you
received.

Part 1:         Identify the Claim

1. Who is the current
   creditor?                  Golden Taste, Inc.
                              Name of the current creditor (the person or entity to be paid for this claim)

                              Other names the creditor used with the debtor


2. Has this claim been            No
   acquired from
   someone else?                  Yes. From whom?

3. Where should               Where should notices to the creditor be sent?                              Where should payments to the creditor be sent? (if
   notices and                                                                                           different)
   payments to the        c/o Backenroth Frankel & Krinsky
   creditor be sent?
                          800 Third Avenue
     Federal Rule of      11th Floor
     Bankruptcy Procedure New York, NY 10022
     (FRBP) 2002(g)           Name, Number, Street, City, State & Zip Code                               Name, Number, Street, City, State & Zip Code
                              Contact phone                                                              Contact phone
                              Contact email                                                              Contact email

                              Uniform claim identifier for electronic payments in chapter 13 (if you use one):



4. Does this claim                No
   amend one already
                                  Yes. Claim number on court claims registry (if known)                                         Filed on
   filed?

5. Do you know if                 No
   anyone else has
   filed a proof of claim         Yes. Who made the earlier filing?
   for this claim?




Official Form 410                                                           Proof of Claim                                                                          page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                Case 1-18-45284-nhl                     Doc 435-3         Filed 10/30/20             Entered 10/30/20 14:25:56


Part 2:         Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any                 No
   number you use to
   identify the debtor?            Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:


7. How much is the             $             $105,569 Does this amount include interest or other charges?
   claim?
                                                             No
                                                             Yes. Attach statement itemizing interest, fees, expenses, or other charges required by
                                                             Bankruptcy Rule 3001(c)(2)(A).

8. What is the basis of       Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   the claim?
                              Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

                              Limit disclosing information that is entitled to privacy, such as health care information.

                              Goods sold

9. Is all or part of the           No
   claim secured?                  Yes.     The claim is secured by a lien on property.
                                            Nature of property:
                                                Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                             Attachment (Official Form 410-A) with this Proof of Claim.
                                                Motor vehicle
                                                Other. Describe:
                                            Basis for perfection:
                                            Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                            example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien
                                            has been filed or recorded.)

                                            Value of property:                        $

                                            Amount of claim that is secured:          $
                                                                                                                   (The sum of the secured and unsecured amounts
                                            Amount of claim that is unsecured:        $                            should match the amount in line 7.)


                                            Amount necessary to cure any default as of the date of the petition:             $

                                            Annual Interest Rate (when case was filed)               0         %

                                                Fixed
                                                Variable

10. Is this claim based            No
    on a lease?
                                   Yes. Amount necessary to cure any default as of the date of the petition:                     $

11. Is this claim subject          No
    to a right of setoff?
                                   Yes. Identify the property:




Official Form 410                                                      Proof of Claim                                                                        page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                Case 1-18-45284-nhl                     Doc 435-3           Filed 10/30/20            Entered 10/30/20 14:25:56


12. Is all or part of the
    claim entitled to
    priority under 11
    U.S.C. § 507(a)?              No
                                  Yes.      Check one:

                                         Domestic support obligations (including alimony and child support) under
                                         11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                              $
                                         Up to $2,850* of deposits toward purchase, lease, or rental of property or
                                         services for personal, family, or household use. 11 U.S.C. § 507(a)(7).             $
                                         Wages, salaries, or commissions (up to $12,850*) earned within 180 days
                                         before the bankruptcy petition is filed or the debtor’s business ends,
                                         whichever is earlier.11 U.S.C. § 507(a)(4).                                         $

                                         Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).               $

                                         Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                   $

                                     Other. Specify subsection of 11 U.S.C. § 507(a)( ) that applies.                  $
                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.

Part 3:         Sign Below

The person completing         Check the appropriate box:
this proof of claim must
sign and date it.                 I am the creditor.
FRBP 9011(b).
                                  I am the creditor’s attorney or authorized agent.
If you file this claim            I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
electronically, FRBP
5005(a)(2) authorizes             I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
courts to establish local
rules specifying what a       I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating
signature is.                 the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
A person who files a          I have examined the information in this Proof of Claim and have a reasonable belief that the information is true and
fraudulent claim could        correct.
be fined up to $500,000,
imprisoned for up to 5
years, or both.               I declare under penalty of perjury that the foregoing is true and correct.
18 U.S.C. §§ 152, 157,
and 3571.
                              Executed on date         April 17, 2019
                                                       MM/ DD / YYYY

                              /s/ Jay Schwartz
                                Signature

                              Print the name of the person who is completing and signing this claim:

                              Name                     Jay Schwartz

                              Title

                              Company                  Golden Taste, Inc.
                                                       Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                       318 Roosevelt Ave.
                              Address                  Spring Valley, NY 10977
                                                       Number, Street, City, State and Zip Code

                              Contact phone                                      Email




Official Form 410                                                       Proof of Claim                                                                     page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                     Case 1-18-45284-nhl                    Doc 435-3              Filed 10/30/20                Entered 10/30/20 14:25:56
  Debtor: Seasons Corporate, et al.
  UNITED STATES BANKRUPTCY COURT EASTERN DISTRICT OF NEW YORK

  Case Number: 18-45284


                                                                                      FILED
                                                                                Claim No. 137
                                                                                  June 07, 2019
                                                                                 By Omni Claims Agent
Official Form 410                                                              For U.S. Bankruptcy Court

Proof of Claim                                                                Eastern District of New York
                                                                                                                                                                       04/16
Read
Read the
     the instructions
         instructions before
                      before filling
                             filling out
                                     out this
                                         this form. Thisform
                                              form. This formis
                                                              isfor
                                                                 formaking
                                                                    makingaaclaim
                                                                            claimfor
                                                                                  forpayment
                                                                                     payment in
                                                                                              in aa bankruptcy
                                                                                                    bankruptcy case.
                                                                                                               case. Do
                                                                                                                      Donot
                                                                                                                         notuse
                                                                                                                             usethis
                                                                                                                                 thisform
                                                                                                                                      formtotomake a
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents
Filers mustthat  support
              leave  out orthe claim,information
                             redact   such as promissory   notes,topurchase
                                                 that is entitled            orders,
                                                                    privacy on        invoices,
                                                                               this form         itemized
                                                                                          or on any       statements
                                                                                                     attached         of running
                                                                                                               documents.  Attachaccounts,
                                                                                                                                    redacted contracts,  judgments,
                                                                                                                                               copies of any documents
that supportand
mortgages,    the security
                  claim, such  as promissory
                            agreements.        notes,
                                          Do not  sendpurchase
                                                         originalorders, invoices,
                                                                   documents;      itemized
                                                                                 they  may be statements
                                                                                                destroyedofafter
                                                                                                             running accounts,
                                                                                                                 scanning.  If thecontracts,
                                                                                                                                   documents judgments,  mortgages, and
                                                                                                                                                are not available,
securityinagreements.
explain                Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
           an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Carefully read instructions included with this Proof of Claim before completing.
Carefully read instructions included with this Proof of Claim before completing.



  Part 1:       Identify the Claim
1. Who is the current creditor?              Golden Taste, Inc.
                                            Name of the current creditor (the person or entity to be paid for this claim)

                                            Other names the creditor used with the debtor


2. Has this claim been acquired            X    No
   from someone else?                           Yes    From whom?

3. Where should notices and                Where should notices to the creditor be sent?                         Where should payments to the creditor be sent? (if
   payments to the creditor be                                                                                   different)
   sent?
                                             c/o Backenroth Frankel & Krinsky
   Federal Rule of                          Name                                                                  Name
                                            800 Third Avenue 11th Floor
   Bankruptcy Procedure
   (FRBP) 2002(g)
                                             Number          Street                                               Number          Street

                                             New York, NY 10022
                                             City                            State               ZIP Code         City                          State            ZIP Code


                                            Contact Phone                                                         Contact Phone

                                            Contact email                                                         Contact email

                                            Uniform claim identifier for electronic payments in chapter 13 (if you use one)



4. Does this claim amend one                X   No
   already filed?                               Yes     Claim Number on court claims registry (if known)                                   Filed On
                                                                                                                                                      MM / DD / YYYY

5. Do you know if anyone else
                                            X   No
   has filed a proof of claim for
   this claim?                                  Yes    Who made the earlier filing?




   Official Form 410                                                            Proof of Claim                                                          Page 1
                    Case 1-18-45284-nhl                      Doc 435-3          Filed 10/30/20              Entered 10/30/20 14:25:56



   Part 2:     Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number you
   use to identify the debtor? X No
                                           Yes    Last 4 digits of the debtor's account or any number you use to identify the debtor:


7. How much is the claim?                    $ $105,569.00                               Does this amount include interest or other charges?
                                                                                         X   No
                                                                                             Yes      Attach statement itemizing interest, fees, expenses, or other
                                                                                                      charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the                 Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                            Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                            Limit disclosing information that is entitled to privacy, such as health care information




9. Is all or part of the claim   X   No
   secured?                          Yes     The claim is secured by a lien on property

                                             Nature of property:
                                                 Real Estate If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                              Attachment (Official Form 410-A) with this Proof of Claim
                                                 Motor Vehicle

                                                 Other      Describe:


                                             Basis for perfection:
                                             Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example,
                                             a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                             recorded.


                                             Value of Property:                                 $
                                             Amount of the claim that is secured:               $

                                             Amount of the claim that is unsecured:             $                            (The sum of the secured and
                                                                                                                             unsecured amounts should match the
                                                                                                                             amount in line 7).


                                             Amount necessary to cure any default as of the date of the petition:                $


                                             Annual Interest Rate:      (when case was filed)       ____________%
                                             X   Fixed
                                                 Variable



10. Is this claim based on a     X   No
    lease?                           Yes     Amount necessary to cure any default as of the date of the petition.                $


11. Is this claim subject to a   X   No
    right of setoff?                 Yes     Identify the property:




    Official Form 410                                                         Proof of Claim                                                   Page 2
                     Case 1-18-45284-nhl                    Doc 435-3           Filed 10/30/20                Entered 10/30/20 14:25:56

12. Is all or part of the claim   X   No
    entitled to priority under                                                                                                                  Amount entitled to priority
                                      Yes      Check all that apply
    11 U.S.C. § 507(a)?
                                           Domestic support obligations (including alimony and child support) under
                                           11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                  $
    A claim may be partly
    priority and partly
                                           Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
    nonpriority. For example,
                                           personal, family, or household use. 11 U.S.C. § 507(a)(7).
    in some categories, the                                                                                                                        $
    law limits the amount
                                           Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
    entitled to priority.
                                           bankruptcy petition is filed or the debtor's business ends, whichever is earlier. 11                    $
                                           U.S.C. § 507(a)(4).

                                           Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                   $

                                           Contributions to an employee benefit plan 11 U.S.C. § 507(a)(5).                                        $


                                           Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.                                      $

                                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.




   Part 3:         Sign Below
The person completing             Check the appropriate box:
this proof of claim must
                                      I am the creditor.
sign and date it.
FRBP 9011(b).                     X I am the creditor's attorney or authorized agent.
                                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim
electronically, FRBP                  I am the guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
5005(a)(2) authorizes
courts to establish local         I understand that an authorized signature on this Proof of Claim serves as an acknowlegment that when calculating the
rules specifying what a
signature is.                     amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
A person who files a              and correct.
fraudulent claim could be
fined up to $500,000,             I declare under penalty of perjury that the foregoing is true and correct.
imprisoned for upt to 5
years, or both.
18 U.S.C. §§ 152, 157, and        Executed on date 6/7/2019
3571.                                                   MM / DD / YYYY


                                  Mark Frankel
                                      Signature


                                  Print the name of the person who is completing and signing this claim:

                                  Name                  Mark Frankel, Attorney
                                                        First Name                           Middle Name                         Last Name


                                  Title

                                  Company               BACKENROTH FRANKEL & KRINSKY, LLP
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                           800 Third Avenue

                                  Address
                                                        Number                Street

                                                        New York, New York 10022
                                                        City                                              State                ZIP Code



                                  Contact Phone                                                           Email




    Official Form 410                                                         Proof of Claim                                                            Page 3
                Case 1-18-45284-nhl                      Doc 435-3              Filed 10/30/20                Entered 10/30/20 14:25:56



Fill in this information to identify your case:
Debtor         Seasons Corporate LLC

United States Bankruptcy Court for the:         EASTERN DISTRICT OF NEW YORK
Case number       18-45284
(if known)




Official Form 410
Proof of Claim                                                                                                                                                     4/16
Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you
received.

Part 1:         Identify the Claim

1. Who is the current
   creditor?                  Golden Taste, Inc.
                              Name of the current creditor (the person or entity to be paid for this claim)

                              Other names the creditor used with the debtor


2. Has this claim been            No
   acquired from
   someone else?                  Yes. From whom?

3. Where should               Where should notices to the creditor be sent?                              Where should payments to the creditor be sent? (if
   notices and                                                                                           different)
   payments to the        c/o Backenroth Frankel & Krinsky
   creditor be sent?
                          800 Third Avenue
     Federal Rule of      11th Floor
     Bankruptcy Procedure New York, NY 10022
     (FRBP) 2002(g)           Name, Number, Street, City, State & Zip Code                               Name, Number, Street, City, State & Zip Code
                              Contact phone                                                              Contact phone
                              Contact email                                                              Contact email

                              Uniform claim identifier for electronic payments in chapter 13 (if you use one):



4. Does this claim                No
   amend one already
                                  Yes. Claim number on court claims registry (if known)                                         Filed on
   filed?

5. Do you know if                 No
   anyone else has
   filed a proof of claim         Yes. Who made the earlier filing?
   for this claim?




Official Form 410                                                           Proof of Claim                                                                          page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                Case 1-18-45284-nhl                     Doc 435-3         Filed 10/30/20             Entered 10/30/20 14:25:56


Part 2:         Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any                 No
   number you use to
   identify the debtor?            Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:


7. How much is the             $             $105,569 Does this amount include interest or other charges?
   claim?
                                                             No
                                                             Yes. Attach statement itemizing interest, fees, expenses, or other charges required by
                                                             Bankruptcy Rule 3001(c)(2)(A).

8. What is the basis of       Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   the claim?
                              Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

                              Limit disclosing information that is entitled to privacy, such as health care information.

                              Goods sold

9. Is all or part of the           No
   claim secured?                  Yes.     The claim is secured by a lien on property.
                                            Nature of property:
                                                Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                             Attachment (Official Form 410-A) with this Proof of Claim.
                                                Motor vehicle
                                                Other. Describe:
                                            Basis for perfection:
                                            Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                            example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien
                                            has been filed or recorded.)

                                            Value of property:                        $

                                            Amount of claim that is secured:          $
                                                                                                                   (The sum of the secured and unsecured amounts
                                            Amount of claim that is unsecured:        $                            should match the amount in line 7.)


                                            Amount necessary to cure any default as of the date of the petition:             $

                                            Annual Interest Rate (when case was filed)               0         %

                                                Fixed
                                                Variable

10. Is this claim based            No
    on a lease?
                                   Yes. Amount necessary to cure any default as of the date of the petition:                     $

11. Is this claim subject          No
    to a right of setoff?
                                   Yes. Identify the property:




Official Form 410                                                      Proof of Claim                                                                        page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                Case 1-18-45284-nhl                     Doc 435-3           Filed 10/30/20            Entered 10/30/20 14:25:56


12. Is all or part of the
    claim entitled to
    priority under 11
    U.S.C. § 507(a)?              No
                                  Yes.      Check one:

                                         Domestic support obligations (including alimony and child support) under
                                         11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                              $
                                         Up to $2,850* of deposits toward purchase, lease, or rental of property or
                                         services for personal, family, or household use. 11 U.S.C. § 507(a)(7).             $
                                         Wages, salaries, or commissions (up to $12,850*) earned within 180 days
                                         before the bankruptcy petition is filed or the debtor’s business ends,
                                         whichever is earlier.11 U.S.C. § 507(a)(4).                                         $

                                         Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).               $

                                         Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                   $

                                     Other. Specify subsection of 11 U.S.C. § 507(a)( ) that applies.                  $
                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.

Part 3:         Sign Below

The person completing         Check the appropriate box:
this proof of claim must
sign and date it.                 I am the creditor.
FRBP 9011(b).
                                  I am the creditor’s attorney or authorized agent.
If you file this claim            I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
electronically, FRBP
5005(a)(2) authorizes             I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
courts to establish local
rules specifying what a       I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating
signature is.                 the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
A person who files a          I have examined the information in this Proof of Claim and have a reasonable belief that the information is true and
fraudulent claim could        correct.
be fined up to $500,000,
imprisoned for up to 5
years, or both.               I declare under penalty of perjury that the foregoing is true and correct.
18 U.S.C. §§ 152, 157,
and 3571.
                              Executed on date         April 17, 2019
                                                       MM/ DD / YYYY

                              /s/ Jay Schwartz
                                Signature

                              Print the name of the person who is completing and signing this claim:

                              Name                     Jay Schwartz

                              Title

                              Company                  Golden Taste, Inc.
                                                       Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                       318 Roosevelt Ave.
                              Address                  Spring Valley, NY 10977
                                                       Number, Street, City, State and Zip Code

                              Contact phone                                      Email




Official Form 410                                                       Proof of Claim                                                                     page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                     Case 1-18-45284-nhl                    Doc 435-3              Filed 10/30/20                Entered 10/30/20 14:25:56
  Debtor: Wilmont Road Market LLC
  UNITED STATES BANKRUPTCY COURT EASTERN DISTRICT OF NEW YORK

  Case Number: 18-45285


                                                                                      FILED
                                                                                 Claim No. 28
                                                                                  June 07, 2019
                                                                                 By Omni Claims Agent
Official Form 410                                                              For U.S. Bankruptcy Court

Proof of Claim                                                                Eastern District of New York
                                                                                                                                                                       04/16
Read
Read the
     the instructions
         instructions before
                      before filling
                             filling out
                                     out this
                                         this form. Thisform
                                              form. This formis
                                                              isfor
                                                                 formaking
                                                                    makingaaclaim
                                                                            claimfor
                                                                                  forpayment
                                                                                     payment in
                                                                                              in aa bankruptcy
                                                                                                    bankruptcy case.
                                                                                                               case. Do
                                                                                                                      Donot
                                                                                                                         notuse
                                                                                                                             usethis
                                                                                                                                 thisform
                                                                                                                                      formtotomake a
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents
Filers mustthat  support
              leave  out orthe claim,information
                             redact   such as promissory   notes,topurchase
                                                 that is entitled            orders,
                                                                    privacy on        invoices,
                                                                               this form         itemized
                                                                                          or on any       statements
                                                                                                     attached         of running
                                                                                                               documents.  Attachaccounts,
                                                                                                                                    redacted contracts,  judgments,
                                                                                                                                               copies of any documents
that supportand
mortgages,    the security
                  claim, such  as promissory
                            agreements.        notes,
                                          Do not  sendpurchase
                                                         originalorders, invoices,
                                                                   documents;      itemized
                                                                                 they  may be statements
                                                                                                destroyedofafter
                                                                                                             running accounts,
                                                                                                                 scanning.  If thecontracts,
                                                                                                                                   documents judgments,  mortgages, and
                                                                                                                                                are not available,
securityinagreements.
explain                Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
           an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Carefully read instructions included with this Proof of Claim before completing.
Carefully read instructions included with this Proof of Claim before completing.



  Part 1:       Identify the Claim
1. Who is the current creditor?              Golden Taste, Inc.
                                            Name of the current creditor (the person or entity to be paid for this claim)

                                            Other names the creditor used with the debtor


2. Has this claim been acquired            X    No
   from someone else?                           Yes    From whom?

3. Where should notices and                Where should notices to the creditor be sent?                         Where should payments to the creditor be sent? (if
   payments to the creditor be                                                                                   different)
   sent?
                                             c/o Backenroth Frankel & Krinsky
   Federal Rule of                          Name                                                                  Name
                                            800 Third Avenue 11th Floor
   Bankruptcy Procedure
   (FRBP) 2002(g)
                                             Number          Street                                               Number          Street

                                             New York, NY 10022
                                             City                            State               ZIP Code         City                          State            ZIP Code


                                            Contact Phone                                                         Contact Phone

                                            Contact email                                                         Contact email

                                            Uniform claim identifier for electronic payments in chapter 13 (if you use one)



4. Does this claim amend one                X   No
   already filed?                               Yes     Claim Number on court claims registry (if known)                                   Filed On
                                                                                                                                                      MM / DD / YYYY

5. Do you know if anyone else
                                            X   No
   has filed a proof of claim for
   this claim?                                  Yes    Who made the earlier filing?




   Official Form 410                                                            Proof of Claim                                                          Page 1
                    Case 1-18-45284-nhl                      Doc 435-3          Filed 10/30/20              Entered 10/30/20 14:25:56



   Part 2:     Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number you
   use to identify the debtor? X No
                                           Yes    Last 4 digits of the debtor's account or any number you use to identify the debtor:


7. How much is the claim?                    $ $105,569.00                               Does this amount include interest or other charges?
                                                                                         X   No
                                                                                             Yes      Attach statement itemizing interest, fees, expenses, or other
                                                                                                      charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the                 Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                            Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                            Limit disclosing information that is entitled to privacy, such as health care information




9. Is all or part of the claim   X   No
   secured?                          Yes     The claim is secured by a lien on property

                                             Nature of property:
                                                 Real Estate If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                              Attachment (Official Form 410-A) with this Proof of Claim
                                                 Motor Vehicle

                                                 Other      Describe:


                                             Basis for perfection:
                                             Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example,
                                             a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                             recorded.


                                             Value of Property:                                 $
                                             Amount of the claim that is secured:               $

                                             Amount of the claim that is unsecured:             $                            (The sum of the secured and
                                                                                                                             unsecured amounts should match the
                                                                                                                             amount in line 7).


                                             Amount necessary to cure any default as of the date of the petition:                $


                                             Annual Interest Rate:      (when case was filed)       ____________%
                                             X   Fixed
                                                 Variable



10. Is this claim based on a     X   No
    lease?                           Yes     Amount necessary to cure any default as of the date of the petition.                $


11. Is this claim subject to a   X   No
    right of setoff?                 Yes     Identify the property:




    Official Form 410                                                         Proof of Claim                                                   Page 2
                     Case 1-18-45284-nhl                    Doc 435-3           Filed 10/30/20                Entered 10/30/20 14:25:56

12. Is all or part of the claim   X   No
    entitled to priority under                                                                                                                  Amount entitled to priority
                                      Yes      Check all that apply
    11 U.S.C. § 507(a)?
                                           Domestic support obligations (including alimony and child support) under
                                           11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                  $
    A claim may be partly
    priority and partly
                                           Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
    nonpriority. For example,
                                           personal, family, or household use. 11 U.S.C. § 507(a)(7).
    in some categories, the                                                                                                                        $
    law limits the amount
                                           Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
    entitled to priority.
                                           bankruptcy petition is filed or the debtor's business ends, whichever is earlier. 11                    $
                                           U.S.C. § 507(a)(4).

                                           Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                   $

                                           Contributions to an employee benefit plan 11 U.S.C. § 507(a)(5).                                        $


                                           Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.                                      $

                                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.




   Part 3:         Sign Below
The person completing             Check the appropriate box:
this proof of claim must
                                      I am the creditor.
sign and date it.
FRBP 9011(b).                     X I am the creditor's attorney or authorized agent.
                                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim
electronically, FRBP                  I am the guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
5005(a)(2) authorizes
courts to establish local         I understand that an authorized signature on this Proof of Claim serves as an acknowlegment that when calculating the
rules specifying what a
signature is.                     amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
A person who files a              and correct.
fraudulent claim could be
fined up to $500,000,             I declare under penalty of perjury that the foregoing is true and correct.
imprisoned for upt to 5
years, or both.
18 U.S.C. §§ 152, 157, and        Executed on date 6/7/2019
3571.                                                   MM / DD / YYYY


                                  Mark Frankel
                                      Signature


                                  Print the name of the person who is completing and signing this claim:

                                  Name                  Mark Frankel, Attorney
                                                        First Name                           Middle Name                         Last Name


                                  Title

                                  Company               BACKENROTH FRANKEL & KRINSKY, LLP
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                           800 Third Avenue

                                  Address
                                                        Number                Street

                                                        New York, New York 10022
                                                        City                                              State                ZIP Code



                                  Contact Phone                                                           Email




    Official Form 410                                                         Proof of Claim                                                            Page 3
                Case 1-18-45284-nhl                      Doc 435-3              Filed 10/30/20                Entered 10/30/20 14:25:56



Fill in this information to identify your case:
Debtor         Wilmot Road Market LLC

United States Bankruptcy Court for the:         EASTERN DISTRICT OF NEW YORK

Case number       18-45285
(if known)




Official Form 410
Proof of Claim                                                                                                                                                     4/16
Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you
received.

Part 1:         Identify the Claim

1. Who is the current
   creditor?                  Golden Taste, Inc.
                              Name of the current creditor (the person or entity to be paid for this claim)

                              Other names the creditor used with the debtor


2. Has this claim been            No
   acquired from
   someone else?                  Yes. From whom?

3. Where should               Where should notices to the creditor be sent?                              Where should payments to the creditor be sent? (if
   notices and                                                                                           different)
   payments to the        c/o Backenroth Frankel & Krinsky
   creditor be sent?
                          800 Third Avenue
     Federal Rule of      11th Floor
     Bankruptcy Procedure New York, NY 10022
     (FRBP) 2002(g)           Name, Number, Street, City, State & Zip Code                               Name, Number, Street, City, State & Zip Code
                              Contact phone                                                              Contact phone
                              Contact email                                                              Contact email

                              Uniform claim identifier for electronic payments in chapter 13 (if you use one):



4. Does this claim                No
   amend one already
                                  Yes. Claim number on court claims registry (if known)                                         Filed on
   filed?

5. Do you know if                 No
   anyone else has
   filed a proof of claim         Yes. Who made the earlier filing?
   for this claim?




Official Form 410                                                           Proof of Claim                                                                          page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                Case 1-18-45284-nhl                     Doc 435-3         Filed 10/30/20             Entered 10/30/20 14:25:56


Part 2:         Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any                 No
   number you use to
   identify the debtor?            Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:


7. How much is the             $             $105,569 Does this amount include interest or other charges?
   claim?
                                                             No
                                                             Yes. Attach statement itemizing interest, fees, expenses, or other charges required by
                                                             Bankruptcy Rule 3001(c)(2)(A).

8. What is the basis of       Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   the claim?
                              Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

                              Limit disclosing information that is entitled to privacy, such as health care information.

                              Goods sold

9. Is all or part of the           No
   claim secured?                  Yes.     The claim is secured by a lien on property.
                                            Nature of property:
                                                Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                             Attachment (Official Form 410-A) with this Proof of Claim.
                                                Motor vehicle
                                                Other. Describe:
                                            Basis for perfection:
                                            Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                            example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien
                                            has been filed or recorded.)

                                            Value of property:                        $

                                            Amount of claim that is secured:          $
                                                                                                                   (The sum of the secured and unsecured amounts
                                            Amount of claim that is unsecured:        $                            should match the amount in line 7.)


                                            Amount necessary to cure any default as of the date of the petition:             $

                                            Annual Interest Rate (when case was filed)               0         %

                                                Fixed
                                                Variable

10. Is this claim based            No
    on a lease?
                                   Yes. Amount necessary to cure any default as of the date of the petition:                     $

11. Is this claim subject          No
    to a right of setoff?
                                   Yes. Identify the property:




Official Form 410                                                      Proof of Claim                                                                        page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                Case 1-18-45284-nhl                     Doc 435-3           Filed 10/30/20            Entered 10/30/20 14:25:56


12. Is all or part of the
    claim entitled to
    priority under 11
    U.S.C. § 507(a)?              No
                                  Yes.      Check one:

                                         Domestic support obligations (including alimony and child support) under
                                         11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                              $
                                         Up to $2,850* of deposits toward purchase, lease, or rental of property or
                                         services for personal, family, or household use. 11 U.S.C. § 507(a)(7).             $
                                         Wages, salaries, or commissions (up to $12,850*) earned within 180 days
                                         before the bankruptcy petition is filed or the debtor’s business ends,
                                         whichever is earlier.11 U.S.C. § 507(a)(4).                                         $

                                         Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).               $

                                         Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                   $

                                     Other. Specify subsection of 11 U.S.C. § 507(a)( ) that applies.                  $
                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.

Part 3:         Sign Below

The person completing         Check the appropriate box:
this proof of claim must
sign and date it.                 I am the creditor.
FRBP 9011(b).
                                  I am the creditor’s attorney or authorized agent.
If you file this claim            I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
electronically, FRBP
5005(a)(2) authorizes             I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
courts to establish local
rules specifying what a       I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating
signature is.                 the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
A person who files a          I have examined the information in this Proof of Claim and have a reasonable belief that the information is true and
fraudulent claim could        correct.
be fined up to $500,000,
imprisoned for up to 5
years, or both.               I declare under penalty of perjury that the foregoing is true and correct.
18 U.S.C. §§ 152, 157,
and 3571.
                              Executed on date         April 17, 2019
                                                       MM/ DD / YYYY

                              /s/ Jay Schwartz
                                Signature

                              Print the name of the person who is completing and signing this claim:

                              Name                     Jay Schwartz

                              Title

                              Company                  Golden Taste, Inc.
                                                       Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                       318 Roosevelt Ave.
                              Address                  Spring Valley, NY 10977
                                                       Number, Street, City, State and Zip Code

                              Contact phone                                      Email




Official Form 410                                                       Proof of Claim                                                                     page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
                     Case 1-18-45284-nhl                    Doc 435-3              Filed 10/30/20                Entered 10/30/20 14:25:56
  Debtor: Seasons Lakewood LLC
  UNITED STATES BANKRUPTCY COURT EASTERN DISTRICT OF NEW YORK

  Case Number: 18-45286


                                                                                      FILED
                                                                                 Claim No. 48
                                                                                  June 07, 2019
                                                                                 By Omni Claims Agent
Official Form 410                                                              For U.S. Bankruptcy Court

Proof of Claim                                                                Eastern District of New York
                                                                                                                                                                       04/16
Read
Read the
     the instructions
         instructions before
                      before filling
                             filling out
                                     out this
                                         this form. Thisform
                                              form. This formis
                                                              isfor
                                                                 formaking
                                                                    makingaaclaim
                                                                            claimfor
                                                                                  forpayment
                                                                                     payment in
                                                                                              in aa bankruptcy
                                                                                                    bankruptcy case.
                                                                                                               case. Do
                                                                                                                      Donot
                                                                                                                         notuse
                                                                                                                             usethis
                                                                                                                                 thisform
                                                                                                                                      formtotomake a
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents
Filers mustthat  support
              leave  out orthe claim,information
                             redact   such as promissory   notes,topurchase
                                                 that is entitled            orders,
                                                                    privacy on        invoices,
                                                                               this form         itemized
                                                                                          or on any       statements
                                                                                                     attached         of running
                                                                                                               documents.  Attachaccounts,
                                                                                                                                    redacted contracts,  judgments,
                                                                                                                                               copies of any documents
that supportand
mortgages,    the security
                  claim, such  as promissory
                            agreements.        notes,
                                          Do not  sendpurchase
                                                         originalorders, invoices,
                                                                   documents;      itemized
                                                                                 they  may be statements
                                                                                                destroyedofafter
                                                                                                             running accounts,
                                                                                                                 scanning.  If thecontracts,
                                                                                                                                   documents judgments,  mortgages, and
                                                                                                                                                are not available,
securityinagreements.
explain                Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
           an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Carefully read instructions included with this Proof of Claim before completing.
Carefully read instructions included with this Proof of Claim before completing.



  Part 1:       Identify the Claim
1. Who is the current creditor?              Golden Taste, Inc.
                                            Name of the current creditor (the person or entity to be paid for this claim)

                                            Other names the creditor used with the debtor


2. Has this claim been acquired            X    No
   from someone else?                           Yes    From whom?

3. Where should notices and                Where should notices to the creditor be sent?                         Where should payments to the creditor be sent? (if
   payments to the creditor be                                                                                   different)
   sent?
                                             c/o Backenroth Frankel & Krinsky
   Federal Rule of                          Name                                                                  Name
                                            800 Third Avenue 11th Floor
   Bankruptcy Procedure
   (FRBP) 2002(g)
                                             Number          Street                                               Number          Street

                                             New York, NY 10022
                                             City                            State               ZIP Code         City                          State            ZIP Code


                                            Contact Phone                                                         Contact Phone

                                            Contact email                                                         Contact email

                                            Uniform claim identifier for electronic payments in chapter 13 (if you use one)



4. Does this claim amend one                X   No
   already filed?                               Yes     Claim Number on court claims registry (if known)                                   Filed On
                                                                                                                                                      MM / DD / YYYY

5. Do you know if anyone else
                                            X   No
   has filed a proof of claim for
   this claim?                                  Yes    Who made the earlier filing?




   Official Form 410                                                            Proof of Claim                                                          Page 1
                    Case 1-18-45284-nhl                      Doc 435-3          Filed 10/30/20              Entered 10/30/20 14:25:56



   Part 2:     Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number you
   use to identify the debtor? X No
                                           Yes    Last 4 digits of the debtor's account or any number you use to identify the debtor:


7. How much is the claim?                    $ $2,725.00                                 Does this amount include interest or other charges?
                                                                                         X   No
                                                                                             Yes      Attach statement itemizing interest, fees, expenses, or other
                                                                                                      charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the                 Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                            Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                            Limit disclosing information that is entitled to privacy, such as health care information




9. Is all or part of the claim   X   No
   secured?                          Yes     The claim is secured by a lien on property

                                             Nature of property:
                                                 Real Estate If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                              Attachment (Official Form 410-A) with this Proof of Claim
                                                 Motor Vehicle

                                                 Other      Describe:


                                             Basis for perfection:
                                             Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example,
                                             a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                             recorded.


                                             Value of Property:                                 $
                                             Amount of the claim that is secured:               $

                                             Amount of the claim that is unsecured:             $                            (The sum of the secured and
                                                                                                                             unsecured amounts should match the
                                                                                                                             amount in line 7).


                                             Amount necessary to cure any default as of the date of the petition:                $


                                             Annual Interest Rate:      (when case was filed)       ____________%
                                             X   Fixed
                                                 Variable



10. Is this claim based on a     X   No
    lease?                           Yes     Amount necessary to cure any default as of the date of the petition.                $


11. Is this claim subject to a   X   No
    right of setoff?                 Yes     Identify the property:




    Official Form 410                                                         Proof of Claim                                                   Page 2
                     Case 1-18-45284-nhl                    Doc 435-3           Filed 10/30/20                Entered 10/30/20 14:25:56

12. Is all or part of the claim   X   No
    entitled to priority under                                                                                                                  Amount entitled to priority
                                      Yes      Check all that apply
    11 U.S.C. § 507(a)?
                                           Domestic support obligations (including alimony and child support) under
                                           11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                  $
    A claim may be partly
    priority and partly
                                           Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
    nonpriority. For example,
                                           personal, family, or household use. 11 U.S.C. § 507(a)(7).
    in some categories, the                                                                                                                        $
    law limits the amount
                                           Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
    entitled to priority.
                                           bankruptcy petition is filed or the debtor's business ends, whichever is earlier. 11                    $
                                           U.S.C. § 507(a)(4).

                                           Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                   $

                                           Contributions to an employee benefit plan 11 U.S.C. § 507(a)(5).                                        $


                                           Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.                                      $

                                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.




   Part 3:         Sign Below
The person completing             Check the appropriate box:
this proof of claim must
                                      I am the creditor.
sign and date it.
FRBP 9011(b).                     X I am the creditor's attorney or authorized agent.
                                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim
electronically, FRBP                  I am the guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
5005(a)(2) authorizes
courts to establish local         I understand that an authorized signature on this Proof of Claim serves as an acknowlegment that when calculating the
rules specifying what a
signature is.                     amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
A person who files a              and correct.
fraudulent claim could be
fined up to $500,000,             I declare under penalty of perjury that the foregoing is true and correct.
imprisoned for upt to 5
years, or both.
18 U.S.C. §§ 152, 157, and        Executed on date 6/7/2019
3571.                                                   MM / DD / YYYY


                                  Mark Frankel
                                      Signature


                                  Print the name of the person who is completing and signing this claim:

                                  Name                  Mark Frankel, Attorney
                                                        First Name                           Middle Name                         Last Name


                                  Title

                                  Company               BACKENROTH FRANKEL & KRINSKY, LLP
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                           800 Third Avenue

                                  Address
                                                        Number                Street

                                                        New York, New York 10022
                                                        City                                              State                ZIP Code



                                  Contact Phone                                                           Email




    Official Form 410                                                         Proof of Claim                                                            Page 3
                     Case 1-18-45284-nhl                    Doc 435-3              Filed 10/30/20                Entered 10/30/20 14:25:56
  Debtor: Central Avenue Market LLC
  UNITED STATES BANKRUPTCY COURT EASTERN DISTRICT OF NEW YORK

  Case Number: 18-45287


                                                                                      FILED
                                                                                 Claim No. 29
                                                                                  June 07, 2019
                                                                                 By Omni Claims Agent
Official Form 410                                                              For U.S. Bankruptcy Court

Proof of Claim                                                                Eastern District of New York
                                                                                                                                                                       04/16
Read
Read the
     the instructions
         instructions before
                      before filling
                             filling out
                                     out this
                                         this form. Thisform
                                              form. This formis
                                                              isfor
                                                                 formaking
                                                                    makingaaclaim
                                                                            claimfor
                                                                                  forpayment
                                                                                     payment in
                                                                                              in aa bankruptcy
                                                                                                    bankruptcy case.
                                                                                                               case. Do
                                                                                                                      Donot
                                                                                                                         notuse
                                                                                                                             usethis
                                                                                                                                 thisform
                                                                                                                                      formtotomake a
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents
Filers mustthat  support
              leave  out orthe claim,information
                             redact   such as promissory   notes,topurchase
                                                 that is entitled            orders,
                                                                    privacy on        invoices,
                                                                               this form         itemized
                                                                                          or on any       statements
                                                                                                     attached         of running
                                                                                                               documents.  Attachaccounts,
                                                                                                                                    redacted contracts,  judgments,
                                                                                                                                               copies of any documents
that supportand
mortgages,    the security
                  claim, such  as promissory
                            agreements.        notes,
                                          Do not  sendpurchase
                                                         originalorders, invoices,
                                                                   documents;      itemized
                                                                                 they  may be statements
                                                                                                destroyedofafter
                                                                                                             running accounts,
                                                                                                                 scanning.  If thecontracts,
                                                                                                                                   documents judgments,  mortgages, and
                                                                                                                                                are not available,
securityinagreements.
explain                Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
           an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Carefully read instructions included with this Proof of Claim before completing.
Carefully read instructions included with this Proof of Claim before completing.



  Part 1:       Identify the Claim
1. Who is the current creditor?              Golden Taste, Inc.
                                            Name of the current creditor (the person or entity to be paid for this claim)

                                            Other names the creditor used with the debtor


2. Has this claim been acquired            X    No
   from someone else?                           Yes    From whom?

3. Where should notices and                Where should notices to the creditor be sent?                         Where should payments to the creditor be sent? (if
   payments to the creditor be                                                                                   different)
   sent?
                                             c/o Backenroth Frankel & Krinsky
   Federal Rule of                          Name                                                                  Name
                                            800 Third Avenue 11th Floor
   Bankruptcy Procedure
   (FRBP) 2002(g)
                                             Number          Street                                               Number          Street

                                             New York, NY 10022
                                             City                            State               ZIP Code         City                          State            ZIP Code


                                            Contact Phone                                                         Contact Phone

                                            Contact email                                                         Contact email

                                            Uniform claim identifier for electronic payments in chapter 13 (if you use one)



4. Does this claim amend one                X   No
   already filed?                               Yes     Claim Number on court claims registry (if known)                                   Filed On
                                                                                                                                                      MM / DD / YYYY

5. Do you know if anyone else
                                            X   No
   has filed a proof of claim for
   this claim?                                  Yes    Who made the earlier filing?




   Official Form 410                                                            Proof of Claim                                                          Page 1
                    Case 1-18-45284-nhl                      Doc 435-3          Filed 10/30/20              Entered 10/30/20 14:25:56



   Part 2:     Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number you
   use to identify the debtor? X No
                                           Yes    Last 4 digits of the debtor's account or any number you use to identify the debtor:


7. How much is the claim?                    $ $20,185.05                                Does this amount include interest or other charges?
                                                                                         X   No
                                                                                             Yes      Attach statement itemizing interest, fees, expenses, or other
                                                                                                      charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the                 Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                            Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                            Limit disclosing information that is entitled to privacy, such as health care information




9. Is all or part of the claim   X   No
   secured?                          Yes     The claim is secured by a lien on property

                                             Nature of property:
                                                 Real Estate If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                              Attachment (Official Form 410-A) with this Proof of Claim
                                                 Motor Vehicle

                                                 Other      Describe:


                                             Basis for perfection:
                                             Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example,
                                             a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                             recorded.


                                             Value of Property:                                 $
                                             Amount of the claim that is secured:               $

                                             Amount of the claim that is unsecured:             $                            (The sum of the secured and
                                                                                                                             unsecured amounts should match the
                                                                                                                             amount in line 7).


                                             Amount necessary to cure any default as of the date of the petition:                $


                                             Annual Interest Rate:      (when case was filed)       ____________%
                                             X   Fixed
                                                 Variable



10. Is this claim based on a     X   No
    lease?                           Yes     Amount necessary to cure any default as of the date of the petition.                $


11. Is this claim subject to a   X   No
    right of setoff?                 Yes     Identify the property:




    Official Form 410                                                         Proof of Claim                                                   Page 2
                     Case 1-18-45284-nhl                    Doc 435-3           Filed 10/30/20                Entered 10/30/20 14:25:56

12. Is all or part of the claim   X   No
    entitled to priority under                                                                                                                  Amount entitled to priority
                                      Yes      Check all that apply
    11 U.S.C. § 507(a)?
                                           Domestic support obligations (including alimony and child support) under
                                           11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                  $
    A claim may be partly
    priority and partly
                                           Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
    nonpriority. For example,
                                           personal, family, or household use. 11 U.S.C. § 507(a)(7).
    in some categories, the                                                                                                                        $
    law limits the amount
                                           Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
    entitled to priority.
                                           bankruptcy petition is filed or the debtor's business ends, whichever is earlier. 11                    $
                                           U.S.C. § 507(a)(4).

                                           Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                   $

                                           Contributions to an employee benefit plan 11 U.S.C. § 507(a)(5).                                        $


                                           Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.                                      $

                                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.




   Part 3:         Sign Below
The person completing             Check the appropriate box:
this proof of claim must
                                      I am the creditor.
sign and date it.
FRBP 9011(b).                     X I am the creditor's attorney or authorized agent.
                                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim
electronically, FRBP                  I am the guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
5005(a)(2) authorizes
courts to establish local         I understand that an authorized signature on this Proof of Claim serves as an acknowlegment that when calculating the
rules specifying what a
signature is.                     amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
A person who files a              and correct.
fraudulent claim could be
fined up to $500,000,             I declare under penalty of perjury that the foregoing is true and correct.
imprisoned for upt to 5
years, or both.
18 U.S.C. §§ 152, 157, and        Executed on date 6/7/2019
3571.                                                   MM / DD / YYYY


                                  Mark Frankel
                                      Signature


                                  Print the name of the person who is completing and signing this claim:

                                  Name                  Mark Frankel, Attorney
                                                        First Name                           Middle Name                         Last Name


                                  Title

                                  Company               BACKENROTH FRANKEL & KRINSKY, LLP
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                           800 Third Avenue

                                  Address
                                                        Number                Street

                                                        New York, New York 10022
                                                        City                                              State                ZIP Code



                                  Contact Phone                                                           Email




    Official Form 410                                                         Proof of Claim                                                            Page 3
                Case 1-18-45284-nhl                      Doc 435-3              Filed 10/30/20                Entered 10/30/20 14:25:56



Fill in this information to identify your case:
Debtor         Seasons Central Avenue Market LLC

United States Bankruptcy Court for the:         EASTERN DISTRICT OF NEW YORK

Case number       18-45287
(if known)




Official Form 410
Proof of Claim                                                                                                                                                     4/16
Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you
received.

Part 1:         Identify the Claim

1. Who is the current
   creditor?                  Golden Taste, Inc.
                              Name of the current creditor (the person or entity to be paid for this claim)

                              Other names the creditor used with the debtor


2. Has this claim been            No
   acquired from
   someone else?                  Yes. From whom?

3. Where should               Where should notices to the creditor be sent?                              Where should payments to the creditor be sent? (if
   notices and                                                                                           different)
   payments to the        c/o Backenroth Frankel & Krinsky
   creditor be sent?
                          800 Third Avenue
     Federal Rule of      11th Floor
     Bankruptcy Procedure New York, NY 10022
     (FRBP) 2002(g)           Name, Number, Street, City, State & Zip Code                               Name, Number, Street, City, State & Zip Code
                              Contact phone                                                              Contact phone
                              Contact email                                                              Contact email

                              Uniform claim identifier for electronic payments in chapter 13 (if you use one):



4. Does this claim                No
   amend one already
                                  Yes. Claim number on court claims registry (if known)                                         Filed on
   filed?

5. Do you know if                 No
   anyone else has
   filed a proof of claim         Yes. Who made the earlier filing?
   for this claim?




Official Form 410                                                           Proof of Claim                                                                          page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                Case 1-18-45284-nhl                     Doc 435-3         Filed 10/30/20             Entered 10/30/20 14:25:56


Part 2:         Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any                 No
   number you use to
   identify the debtor?            Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:


7. How much is the             $             $20,185.05 Does this amount include interest or other charges?
   claim?
                                                             No
                                                             Yes. Attach statement itemizing interest, fees, expenses, or other charges required by
                                                             Bankruptcy Rule 3001(c)(2)(A).

8. What is the basis of       Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   the claim?
                              Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

                              Limit disclosing information that is entitled to privacy, such as health care information.

                              Goods sold

9. Is all or part of the           No
   claim secured?                  Yes.     The claim is secured by a lien on property.
                                            Nature of property:
                                                Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                             Attachment (Official Form 410-A) with this Proof of Claim.
                                                Motor vehicle
                                                Other. Describe:
                                            Basis for perfection:
                                            Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                            example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien
                                            has been filed or recorded.)

                                            Value of property:                        $

                                            Amount of claim that is secured:          $
                                                                                                                   (The sum of the secured and unsecured amounts
                                            Amount of claim that is unsecured:        $                            should match the amount in line 7.)


                                            Amount necessary to cure any default as of the date of the petition:             $

                                            Annual Interest Rate (when case was filed)               0         %

                                                Fixed
                                                Variable

10. Is this claim based            No
    on a lease?
                                   Yes. Amount necessary to cure any default as of the date of the petition:                     $

11. Is this claim subject          No
    to a right of setoff?
                                   Yes. Identify the property:




Official Form 410                                                      Proof of Claim                                                                        page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                Case 1-18-45284-nhl                     Doc 435-3           Filed 10/30/20            Entered 10/30/20 14:25:56


12. Is all or part of the
    claim entitled to
    priority under 11
    U.S.C. § 507(a)?              No
                                  Yes.      Check one:

                                         Domestic support obligations (including alimony and child support) under
                                         11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                              $
                                         Up to $2,850* of deposits toward purchase, lease, or rental of property or
                                         services for personal, family, or household use. 11 U.S.C. § 507(a)(7).             $
                                         Wages, salaries, or commissions (up to $12,850*) earned within 180 days
                                         before the bankruptcy petition is filed or the debtor’s business ends,
                                         whichever is earlier.11 U.S.C. § 507(a)(4).                                         $

                                         Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).               $

                                         Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                   $

                                     Other. Specify subsection of 11 U.S.C. § 507(a)( ) that applies.                  $
                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.

Part 3:         Sign Below

The person completing         Check the appropriate box:
this proof of claim must
sign and date it.                 I am the creditor.
FRBP 9011(b).
                                  I am the creditor’s attorney or authorized agent.
If you file this claim            I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
electronically, FRBP
5005(a)(2) authorizes             I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
courts to establish local
rules specifying what a       I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating
signature is.                 the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
A person who files a          I have examined the information in this Proof of Claim and have a reasonable belief that the information is true and
fraudulent claim could        correct.
be fined up to $500,000,
imprisoned for up to 5
years, or both.               I declare under penalty of perjury that the foregoing is true and correct.
18 U.S.C. §§ 152, 157,
and 3571.
                              Executed on date         April 17, 2019
                                                       MM/ DD / YYYY

                              /s/ Jay Schwartz
                                Signature

                              Print the name of the person who is completing and signing this claim:

                              Name                     Jay Schwartz

                              Title

                              Company                  Golden Taste, Inc.
                                                       Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                       318 Roosevelt Ave.
                              Address                  Spring Valley, NY 10977
                                                       Number, Street, City, State and Zip Code

                              Contact phone                                      Email




Official Form 410                                                       Proof of Claim                                                                     page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                     Case 1-18-45284-nhl                    Doc 435-3              Filed 10/30/20                Entered 10/30/20 14:25:56
  Debtor: Seasons Clifton LLC
  UNITED STATES BANKRUPTCY COURT EASTERN DISTRICT OF NEW YORK

  Case Number: 18-45288


                                                                                      FILED
                                                                                 Claim No. 39
                                                                                  June 07, 2019
                                                                                 By Omni Claims Agent
Official Form 410                                                              For U.S. Bankruptcy Court

Proof of Claim                                                                Eastern District of New York
                                                                                                                                                                       04/16
Read
Read the
     the instructions
         instructions before
                      before filling
                             filling out
                                     out this
                                         this form. Thisform
                                              form. This formis
                                                              isfor
                                                                 formaking
                                                                    makingaaclaim
                                                                            claimfor
                                                                                  forpayment
                                                                                     payment in
                                                                                              in aa bankruptcy
                                                                                                    bankruptcy case.
                                                                                                               case. Do
                                                                                                                      Donot
                                                                                                                         notuse
                                                                                                                             usethis
                                                                                                                                 thisform
                                                                                                                                      formtotomake a
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents
Filers mustthat  support
              leave  out orthe claim,information
                             redact   such as promissory   notes,topurchase
                                                 that is entitled            orders,
                                                                    privacy on        invoices,
                                                                               this form         itemized
                                                                                          or on any       statements
                                                                                                     attached         of running
                                                                                                               documents.  Attachaccounts,
                                                                                                                                    redacted contracts,  judgments,
                                                                                                                                               copies of any documents
that supportand
mortgages,    the security
                  claim, such  as promissory
                            agreements.        notes,
                                          Do not  sendpurchase
                                                         originalorders, invoices,
                                                                   documents;      itemized
                                                                                 they  may be statements
                                                                                                destroyedofafter
                                                                                                             running accounts,
                                                                                                                 scanning.  If thecontracts,
                                                                                                                                   documents judgments,  mortgages, and
                                                                                                                                                are not available,
securityinagreements.
explain                Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
           an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Carefully read instructions included with this Proof of Claim before completing.
Carefully read instructions included with this Proof of Claim before completing.



  Part 1:       Identify the Claim
1. Who is the current creditor?              Golden Taste, Inc.
                                            Name of the current creditor (the person or entity to be paid for this claim)

                                            Other names the creditor used with the debtor


2. Has this claim been acquired            X    No
   from someone else?                           Yes    From whom?

3. Where should notices and                Where should notices to the creditor be sent?                         Where should payments to the creditor be sent? (if
   payments to the creditor be                                                                                   different)
   sent?
                                             c/o Backenroth Frankel & Krinsky
   Federal Rule of                          Name                                                                  Name
                                            800 Third Avenue 11th Floor
   Bankruptcy Procedure
   (FRBP) 2002(g)
                                             Number          Street                                               Number          Street

                                             New York, NY 10022
                                             City                            State               ZIP Code         City                          State            ZIP Code


                                            Contact Phone                                                         Contact Phone

                                            Contact email                                                         Contact email

                                            Uniform claim identifier for electronic payments in chapter 13 (if you use one)



4. Does this claim amend one                X   No
   already filed?                               Yes     Claim Number on court claims registry (if known)                                   Filed On
                                                                                                                                                      MM / DD / YYYY

5. Do you know if anyone else
                                            X   No
   has filed a proof of claim for
   this claim?                                  Yes    Who made the earlier filing?




   Official Form 410                                                            Proof of Claim                                                          Page 1
                    Case 1-18-45284-nhl                      Doc 435-3          Filed 10/30/20              Entered 10/30/20 14:25:56



   Part 2:     Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number you
   use to identify the debtor? X No
                                           Yes    Last 4 digits of the debtor's account or any number you use to identify the debtor:


7. How much is the claim?                    $ $17,037.97                                Does this amount include interest or other charges?
                                                                                         X   No
                                                                                             Yes      Attach statement itemizing interest, fees, expenses, or other
                                                                                                      charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the                 Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                            Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                            Limit disclosing information that is entitled to privacy, such as health care information




9. Is all or part of the claim   X   No
   secured?                          Yes     The claim is secured by a lien on property

                                             Nature of property:
                                                 Real Estate If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                              Attachment (Official Form 410-A) with this Proof of Claim
                                                 Motor Vehicle

                                                 Other      Describe:


                                             Basis for perfection:
                                             Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example,
                                             a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                             recorded.


                                             Value of Property:                                 $
                                             Amount of the claim that is secured:               $

                                             Amount of the claim that is unsecured:             $                            (The sum of the secured and
                                                                                                                             unsecured amounts should match the
                                                                                                                             amount in line 7).


                                             Amount necessary to cure any default as of the date of the petition:                $


                                             Annual Interest Rate:      (when case was filed)       ____________%
                                             X   Fixed
                                                 Variable



10. Is this claim based on a     X   No
    lease?                           Yes     Amount necessary to cure any default as of the date of the petition.                $


11. Is this claim subject to a   X   No
    right of setoff?                 Yes     Identify the property:




    Official Form 410                                                         Proof of Claim                                                   Page 2
                     Case 1-18-45284-nhl                    Doc 435-3           Filed 10/30/20                Entered 10/30/20 14:25:56

12. Is all or part of the claim   X   No
    entitled to priority under                                                                                                                  Amount entitled to priority
                                      Yes      Check all that apply
    11 U.S.C. § 507(a)?
                                           Domestic support obligations (including alimony and child support) under
                                           11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                  $
    A claim may be partly
    priority and partly
                                           Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
    nonpriority. For example,
                                           personal, family, or household use. 11 U.S.C. § 507(a)(7).
    in some categories, the                                                                                                                        $
    law limits the amount
                                           Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
    entitled to priority.
                                           bankruptcy petition is filed or the debtor's business ends, whichever is earlier. 11                    $
                                           U.S.C. § 507(a)(4).

                                           Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                   $

                                           Contributions to an employee benefit plan 11 U.S.C. § 507(a)(5).                                        $


                                           Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.                                      $

                                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.




   Part 3:         Sign Below
The person completing             Check the appropriate box:
this proof of claim must
                                      I am the creditor.
sign and date it.
FRBP 9011(b).                     X I am the creditor's attorney or authorized agent.
                                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim
electronically, FRBP                  I am the guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
5005(a)(2) authorizes
courts to establish local         I understand that an authorized signature on this Proof of Claim serves as an acknowlegment that when calculating the
rules specifying what a
signature is.                     amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
A person who files a              and correct.
fraudulent claim could be
fined up to $500,000,             I declare under penalty of perjury that the foregoing is true and correct.
imprisoned for upt to 5
years, or both.
18 U.S.C. §§ 152, 157, and        Executed on date 6/7/2019
3571.                                                   MM / DD / YYYY


                                  Mark Frankel
                                      Signature


                                  Print the name of the person who is completing and signing this claim:

                                  Name                  Mark Frankel, Attorney
                                                        First Name                           Middle Name                         Last Name


                                  Title

                                  Company               BACKENROTH FRANKEL & KRINSKY, LLP
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                           800 Third Avenue

                                  Address
                                                        Number                Street

                                                        New York, New York 10022
                                                        City                                              State                ZIP Code



                                  Contact Phone                                                           Email




    Official Form 410                                                         Proof of Claim                                                            Page 3
                Case 1-18-45284-nhl                      Doc 435-3              Filed 10/30/20                Entered 10/30/20 14:25:56



Fill in this information to identify your case:

Debtor         Seasons Clifton LLC

United States Bankruptcy Court for the:         EASTERN DISTRICT OF NEW YORK

Case number       18-45288
(if known)




Official Form 410
Proof of Claim                                                                                                                                                     4/16
Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you
received.

Part 1:         Identify the Claim

1. Who is the current
   creditor?                  Golden Taste, Inc.
                              Name of the current creditor (the person or entity to be paid for this claim)

                              Other names the creditor used with the debtor


2. Has this claim been            No
   acquired from
   someone else?                  Yes. From whom?

3. Where should               Where should notices to the creditor be sent?                              Where should payments to the creditor be sent? (if
   notices and                                                                                           different)
   payments to the        c/o Backenroth Frankel & Krinsky
   creditor be sent?
                          800 Third Avenue
     Federal Rule of      11th Floor
     Bankruptcy Procedure New York, NY 10022
     (FRBP) 2002(g)           Name, Number, Street, City, State & Zip Code                               Name, Number, Street, City, State & Zip Code
                              Contact phone                                                              Contact phone
                              Contact email                                                              Contact email

                              Uniform claim identifier for electronic payments in chapter 13 (if you use one):



4. Does this claim                No
   amend one already
                                  Yes. Claim number on court claims registry (if known)                                         Filed on
   filed?

5. Do you know if                 No
   anyone else has
   filed a proof of claim         Yes. Who made the earlier filing?
   for this claim?




Official Form 410                                                           Proof of Claim                                                                          page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                Case 1-18-45284-nhl                     Doc 435-3         Filed 10/30/20             Entered 10/30/20 14:25:56


Part 2:         Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any                 No
   number you use to
   identify the debtor?            Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:


7. How much is the             $             $17,037.97 Does this amount include interest or other charges?
   claim?
                                                             No
                                                             Yes. Attach statement itemizing interest, fees, expenses, or other charges required by
                                                             Bankruptcy Rule 3001(c)(2)(A).

8. What is the basis of       Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   the claim?
                              Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

                              Limit disclosing information that is entitled to privacy, such as health care information.

                              Goods sold

9. Is all or part of the           No
   claim secured?                  Yes.     The claim is secured by a lien on property.
                                            Nature of property:
                                                Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                             Attachment (Official Form 410-A) with this Proof of Claim.
                                                Motor vehicle
                                                Other. Describe:
                                            Basis for perfection:
                                            Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                            example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien
                                            has been filed or recorded.)

                                            Value of property:                        $

                                            Amount of claim that is secured:          $
                                                                                                                   (The sum of the secured and unsecured amounts
                                            Amount of claim that is unsecured:        $                            should match the amount in line 7.)


                                            Amount necessary to cure any default as of the date of the petition:             $

                                            Annual Interest Rate (when case was filed)               0         %

                                                Fixed
                                                Variable

10. Is this claim based            No
    on a lease?
                                   Yes. Amount necessary to cure any default as of the date of the petition:                     $

11. Is this claim subject          No
    to a right of setoff?
                                   Yes. Identify the property:




Official Form 410                                                      Proof of Claim                                                                        page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                Case 1-18-45284-nhl                     Doc 435-3           Filed 10/30/20            Entered 10/30/20 14:25:56


12. Is all or part of the
    claim entitled to
    priority under 11
    U.S.C. § 507(a)?              No
                                  Yes.      Check one:

                                         Domestic support obligations (including alimony and child support) under
                                         11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                              $
                                         Up to $2,850* of deposits toward purchase, lease, or rental of property or
                                         services for personal, family, or household use. 11 U.S.C. § 507(a)(7).             $
                                         Wages, salaries, or commissions (up to $12,850*) earned within 180 days
                                         before the bankruptcy petition is filed or the debtor’s business ends,
                                         whichever is earlier.11 U.S.C. § 507(a)(4).                                         $

                                         Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).               $

                                         Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                   $

                                     Other. Specify subsection of 11 U.S.C. § 507(a)( ) that applies.                  $
                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.

Part 3:         Sign Below

The person completing         Check the appropriate box:
this proof of claim must
sign and date it.                 I am the creditor.
FRBP 9011(b).
                                  I am the creditor’s attorney or authorized agent.
If you file this claim            I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
electronically, FRBP
5005(a)(2) authorizes             I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
courts to establish local
rules specifying what a       I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating
signature is.                 the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
A person who files a          I have examined the information in this Proof of Claim and have a reasonable belief that the information is true and
fraudulent claim could        correct.
be fined up to $500,000,
imprisoned for up to 5
years, or both.               I declare under penalty of perjury that the foregoing is true and correct.
18 U.S.C. §§ 152, 157,
and 3571.
                              Executed on date         April 17, 2019
                                                       MM/ DD / YYYY

                              /s/ Jay Schwartz
                                Signature

                              Print the name of the person who is completing and signing this claim:

                              Name                     Jay Schwartz

                              Title

                              Company                  Golden Taste, Inc.
                                                       Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                       318 Roosevelt Ave.
                              Address                  Spring Valley, NY 10977
                                                       Number, Street, City, State and Zip Code

                              Contact phone                                      Email




Official Form 410                                                       Proof of Claim                                                                     page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                     Case 1-18-45284-nhl                    Doc 435-3              Filed 10/30/20                Entered 10/30/20 14:25:56
  Debtor: Upper West Side Supermarket LLC
  UNITED STATES BANKRUPTCY COURT EASTERN DISTRICT OF NEW YORK

  Case Number: 18-45289


                                                                                      FILED
                                                                                 Claim No. 19
                                                                                  June 07, 2019
                                                                                 By Omni Claims Agent
Official Form 410                                                              For U.S. Bankruptcy Court

Proof of Claim                                                                Eastern District of New York
                                                                                                                                                                       04/16
Read
Read the
     the instructions
         instructions before
                      before filling
                             filling out
                                     out this
                                         this form. Thisform
                                              form. This formis
                                                              isfor
                                                                 formaking
                                                                    makingaaclaim
                                                                            claimfor
                                                                                  forpayment
                                                                                     payment in
                                                                                              in aa bankruptcy
                                                                                                    bankruptcy case.
                                                                                                               case. Do
                                                                                                                      Donot
                                                                                                                         notuse
                                                                                                                             usethis
                                                                                                                                 thisform
                                                                                                                                      formtotomake a
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents
Filers mustthat  support
              leave  out orthe claim,information
                             redact   such as promissory   notes,topurchase
                                                 that is entitled            orders,
                                                                    privacy on        invoices,
                                                                               this form         itemized
                                                                                          or on any       statements
                                                                                                     attached         of running
                                                                                                               documents.  Attachaccounts,
                                                                                                                                    redacted contracts,  judgments,
                                                                                                                                               copies of any documents
that supportand
mortgages,    the security
                  claim, such  as promissory
                            agreements.        notes,
                                          Do not  sendpurchase
                                                         originalorders, invoices,
                                                                   documents;      itemized
                                                                                 they  may be statements
                                                                                                destroyedofafter
                                                                                                             running accounts,
                                                                                                                 scanning.  If thecontracts,
                                                                                                                                   documents judgments,  mortgages, and
                                                                                                                                                are not available,
securityinagreements.
explain                Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
           an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Carefully read instructions included with this Proof of Claim before completing.
Carefully read instructions included with this Proof of Claim before completing.



  Part 1:       Identify the Claim
1. Who is the current creditor?              Golden Taste, Inc.
                                            Name of the current creditor (the person or entity to be paid for this claim)

                                            Other names the creditor used with the debtor


2. Has this claim been acquired            X    No
   from someone else?                           Yes    From whom?

3. Where should notices and                Where should notices to the creditor be sent?                         Where should payments to the creditor be sent? (if
   payments to the creditor be                                                                                   different)
   sent?
                                             c/o Backenroth Frankel & Krinsky
   Federal Rule of                          Name                                                                  Name
                                            800 Third Avenue 11th Floor
   Bankruptcy Procedure
   (FRBP) 2002(g)
                                             Number          Street                                               Number          Street

                                             New York, NY 10022
                                             City                            State               ZIP Code         City                          State            ZIP Code


                                            Contact Phone                                                         Contact Phone

                                            Contact email                                                         Contact email

                                            Uniform claim identifier for electronic payments in chapter 13 (if you use one)



4. Does this claim amend one                X   No
   already filed?                               Yes     Claim Number on court claims registry (if known)                                   Filed On
                                                                                                                                                      MM / DD / YYYY

5. Do you know if anyone else
                                            X   No
   has filed a proof of claim for
   this claim?                                  Yes    Who made the earlier filing?




   Official Form 410                                                            Proof of Claim                                                          Page 1
                    Case 1-18-45284-nhl                      Doc 435-3          Filed 10/30/20              Entered 10/30/20 14:25:56



   Part 2:     Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number you
   use to identify the debtor? X No
                                           Yes    Last 4 digits of the debtor's account or any number you use to identify the debtor:


7. How much is the claim?                    $ $105,569.00                               Does this amount include interest or other charges?
                                                                                         X   No
                                                                                             Yes      Attach statement itemizing interest, fees, expenses, or other
                                                                                                      charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the                 Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                            Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                            Limit disclosing information that is entitled to privacy, such as health care information




9. Is all or part of the claim   X   No
   secured?                          Yes     The claim is secured by a lien on property

                                             Nature of property:
                                                 Real Estate If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                              Attachment (Official Form 410-A) with this Proof of Claim
                                                 Motor Vehicle

                                                 Other      Describe:


                                             Basis for perfection:
                                             Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example,
                                             a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                             recorded.


                                             Value of Property:                                 $
                                             Amount of the claim that is secured:               $

                                             Amount of the claim that is unsecured:             $                            (The sum of the secured and
                                                                                                                             unsecured amounts should match the
                                                                                                                             amount in line 7).


                                             Amount necessary to cure any default as of the date of the petition:                $


                                             Annual Interest Rate:      (when case was filed)       ____________%
                                             X   Fixed
                                                 Variable



10. Is this claim based on a     X   No
    lease?                           Yes     Amount necessary to cure any default as of the date of the petition.                $


11. Is this claim subject to a   X   No
    right of setoff?                 Yes     Identify the property:




    Official Form 410                                                         Proof of Claim                                                   Page 2
                     Case 1-18-45284-nhl                    Doc 435-3           Filed 10/30/20                Entered 10/30/20 14:25:56

12. Is all or part of the claim   X   No
    entitled to priority under                                                                                                                  Amount entitled to priority
                                      Yes      Check all that apply
    11 U.S.C. § 507(a)?
                                           Domestic support obligations (including alimony and child support) under
                                           11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                  $
    A claim may be partly
    priority and partly
                                           Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
    nonpriority. For example,
                                           personal, family, or household use. 11 U.S.C. § 507(a)(7).
    in some categories, the                                                                                                                        $
    law limits the amount
                                           Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
    entitled to priority.
                                           bankruptcy petition is filed or the debtor's business ends, whichever is earlier. 11                    $
                                           U.S.C. § 507(a)(4).

                                           Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                   $

                                           Contributions to an employee benefit plan 11 U.S.C. § 507(a)(5).                                        $


                                           Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.                                      $

                                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.




   Part 3:         Sign Below
The person completing             Check the appropriate box:
this proof of claim must
                                      I am the creditor.
sign and date it.
FRBP 9011(b).                     X I am the creditor's attorney or authorized agent.
                                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim
electronically, FRBP                  I am the guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
5005(a)(2) authorizes
courts to establish local         I understand that an authorized signature on this Proof of Claim serves as an acknowlegment that when calculating the
rules specifying what a
signature is.                     amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
A person who files a              and correct.
fraudulent claim could be
fined up to $500,000,             I declare under penalty of perjury that the foregoing is true and correct.
imprisoned for upt to 5
years, or both.
18 U.S.C. §§ 152, 157, and        Executed on date 6/7/2019
3571.                                                   MM / DD / YYYY


                                  Mark Frankel
                                      Signature


                                  Print the name of the person who is completing and signing this claim:

                                  Name                  Mark Frankel, Attorney
                                                        First Name                           Middle Name                         Last Name


                                  Title

                                  Company               BACKENROTH FRANKEL & KRINSKY, LLP
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                           800 Third Avenue

                                  Address
                                                        Number                Street

                                                        New York, New York 10022
                                                        City                                              State                ZIP Code



                                  Contact Phone                                                           Email




    Official Form 410                                                         Proof of Claim                                                            Page 3
                Case 1-18-45284-nhl                      Doc 435-3              Filed 10/30/20                Entered 10/30/20 14:25:56



Fill in this information to identify your case:
Debtor         Upper Westside Supermarket LLC


United States Bankruptcy Court for the:         EASTERN DISTRICT OF NEW YORK

Case number       18-45289
(if known)




Official Form 410
Proof of Claim                                                                                                                                                     4/16
Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you
received.

Part 1:         Identify the Claim

1. Who is the current
   creditor?                  Golden Taste, Inc.
                              Name of the current creditor (the person or entity to be paid for this claim)

                              Other names the creditor used with the debtor


2. Has this claim been            No
   acquired from
   someone else?                  Yes. From whom?

3. Where should               Where should notices to the creditor be sent?                              Where should payments to the creditor be sent? (if
   notices and                                                                                           different)
   payments to the        c/o Backenroth Frankel & Krinsky
   creditor be sent?
                          800 Third Avenue
     Federal Rule of      11th Floor
     Bankruptcy Procedure New York, NY 10022
     (FRBP) 2002(g)           Name, Number, Street, City, State & Zip Code                               Name, Number, Street, City, State & Zip Code
                              Contact phone                                                              Contact phone
                              Contact email                                                              Contact email

                              Uniform claim identifier for electronic payments in chapter 13 (if you use one):



4. Does this claim                No
   amend one already
                                  Yes. Claim number on court claims registry (if known)                                         Filed on
   filed?

5. Do you know if                 No
   anyone else has
   filed a proof of claim         Yes. Who made the earlier filing?
   for this claim?




Official Form 410                                                           Proof of Claim                                                                          page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                Case 1-18-45284-nhl                     Doc 435-3         Filed 10/30/20             Entered 10/30/20 14:25:56


Part 2:         Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any                 No
   number you use to
   identify the debtor?            Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:


7. How much is the             $             $105,569 Does this amount include interest or other charges?
   claim?
                                                             No
                                                             Yes. Attach statement itemizing interest, fees, expenses, or other charges required by
                                                             Bankruptcy Rule 3001(c)(2)(A).

8. What is the basis of       Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   the claim?
                              Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

                              Limit disclosing information that is entitled to privacy, such as health care information.

                              Goods sold

9. Is all or part of the           No
   claim secured?                  Yes.     The claim is secured by a lien on property.
                                            Nature of property:
                                                Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                             Attachment (Official Form 410-A) with this Proof of Claim.
                                                Motor vehicle
                                                Other. Describe:
                                            Basis for perfection:
                                            Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                            example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien
                                            has been filed or recorded.)

                                            Value of property:                        $

                                            Amount of claim that is secured:          $
                                                                                                                   (The sum of the secured and unsecured amounts
                                            Amount of claim that is unsecured:        $                            should match the amount in line 7.)


                                            Amount necessary to cure any default as of the date of the petition:             $

                                            Annual Interest Rate (when case was filed)               0         %

                                                Fixed
                                                Variable

10. Is this claim based            No
    on a lease?
                                   Yes. Amount necessary to cure any default as of the date of the petition:                     $

11. Is this claim subject          No
    to a right of setoff?
                                   Yes. Identify the property:




Official Form 410                                                      Proof of Claim                                                                        page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                Case 1-18-45284-nhl                     Doc 435-3           Filed 10/30/20            Entered 10/30/20 14:25:56


12. Is all or part of the
    claim entitled to
    priority under 11
    U.S.C. § 507(a)?              No
                                  Yes.      Check one:

                                         Domestic support obligations (including alimony and child support) under
                                         11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                              $
                                         Up to $2,850* of deposits toward purchase, lease, or rental of property or
                                         services for personal, family, or household use. 11 U.S.C. § 507(a)(7).             $
                                         Wages, salaries, or commissions (up to $12,850*) earned within 180 days
                                         before the bankruptcy petition is filed or the debtor’s business ends,
                                         whichever is earlier.11 U.S.C. § 507(a)(4).                                         $

                                         Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).               $

                                         Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                   $

                                     Other. Specify subsection of 11 U.S.C. § 507(a)( ) that applies.                  $
                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.

Part 3:         Sign Below

The person completing         Check the appropriate box:
this proof of claim must
sign and date it.                 I am the creditor.
FRBP 9011(b).
                                  I am the creditor’s attorney or authorized agent.
If you file this claim            I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
electronically, FRBP
5005(a)(2) authorizes             I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
courts to establish local
rules specifying what a       I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating
signature is.                 the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
A person who files a          I have examined the information in this Proof of Claim and have a reasonable belief that the information is true and
fraudulent claim could        correct.
be fined up to $500,000,
imprisoned for up to 5
years, or both.               I declare under penalty of perjury that the foregoing is true and correct.
18 U.S.C. §§ 152, 157,
and 3571.
                              Executed on date         April 17, 2019
                                                       MM/ DD / YYYY

                              /s/ Jay Schwartz
                                Signature

                              Print the name of the person who is completing and signing this claim:

                              Name                     Jay Schwartz

                              Title

                              Company                  Golden Taste, Inc.
                                                       Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                       318 Roosevelt Ave.
                              Address                  Spring Valley, NY 10977
                                                       Number, Street, City, State and Zip Code

                              Contact phone                                      Email




Official Form 410                                                       Proof of Claim                                                                     page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                     Case 1-18-45284-nhl                    Doc 435-3              Filed 10/30/20                Entered 10/30/20 14:25:56
  Debtor: Seasons Express Inwood LLC
  UNITED STATES BANKRUPTCY COURT EASTERN DISTRICT OF NEW YORK

  Case Number: 18-45290


                                                                                      FILED
                                                                                 Claim No. 18
                                                                                  June 07, 2019
                                                                                 By Omni Claims Agent
Official Form 410                                                              For U.S. Bankruptcy Court

Proof of Claim                                                                Eastern District of New York
                                                                                                                                                                       04/16
Read
Read the
     the instructions
         instructions before
                      before filling
                             filling out
                                     out this
                                         this form. Thisform
                                              form. This formis
                                                              isfor
                                                                 formaking
                                                                    makingaaclaim
                                                                            claimfor
                                                                                  forpayment
                                                                                     payment in
                                                                                              in aa bankruptcy
                                                                                                    bankruptcy case.
                                                                                                               case. Do
                                                                                                                      Donot
                                                                                                                         notuse
                                                                                                                             usethis
                                                                                                                                 thisform
                                                                                                                                      formtotomake a
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents
Filers mustthat  support
              leave  out orthe claim,information
                             redact   such as promissory   notes,topurchase
                                                 that is entitled            orders,
                                                                    privacy on        invoices,
                                                                               this form         itemized
                                                                                          or on any       statements
                                                                                                     attached         of running
                                                                                                               documents.  Attachaccounts,
                                                                                                                                    redacted contracts,  judgments,
                                                                                                                                               copies of any documents
that supportand
mortgages,    the security
                  claim, such  as promissory
                            agreements.        notes,
                                          Do not  sendpurchase
                                                         originalorders, invoices,
                                                                   documents;      itemized
                                                                                 they  may be statements
                                                                                                destroyedofafter
                                                                                                             running accounts,
                                                                                                                 scanning.  If thecontracts,
                                                                                                                                   documents judgments,  mortgages, and
                                                                                                                                                are not available,
securityinagreements.
explain                Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
           an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Carefully read instructions included with this Proof of Claim before completing.
Carefully read instructions included with this Proof of Claim before completing.



  Part 1:       Identify the Claim
1. Who is the current creditor?              Golden Taste, Inc.
                                            Name of the current creditor (the person or entity to be paid for this claim)

                                            Other names the creditor used with the debtor


2. Has this claim been acquired            X    No
   from someone else?                           Yes    From whom?

3. Where should notices and                Where should notices to the creditor be sent?                         Where should payments to the creditor be sent? (if
   payments to the creditor be                                                                                   different)
   sent?
                                             c/o Backenroth Frankel & Krinsky
   Federal Rule of                          Name                                                                  Name
                                            800 Third Avenue 11th Floor
   Bankruptcy Procedure
   (FRBP) 2002(g)
                                             Number          Street                                               Number          Street

                                             New York, NY 10022
                                             City                            State               ZIP Code         City                          State            ZIP Code


                                            Contact Phone                                                         Contact Phone

                                            Contact email                                                         Contact email

                                            Uniform claim identifier for electronic payments in chapter 13 (if you use one)



4. Does this claim amend one                X   No
   already filed?                               Yes     Claim Number on court claims registry (if known)                                   Filed On
                                                                                                                                                      MM / DD / YYYY

5. Do you know if anyone else
                                            X   No
   has filed a proof of claim for
   this claim?                                  Yes    Who made the earlier filing?




   Official Form 410                                                            Proof of Claim                                                          Page 1
                    Case 1-18-45284-nhl                      Doc 435-3          Filed 10/30/20              Entered 10/30/20 14:25:56



   Part 2:     Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number you
   use to identify the debtor? X No
                                           Yes    Last 4 digits of the debtor's account or any number you use to identify the debtor:


7. How much is the claim?                    $ $2,724.72                                 Does this amount include interest or other charges?
                                                                                         X   No
                                                                                             Yes      Attach statement itemizing interest, fees, expenses, or other
                                                                                                      charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the                 Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                            Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                            Limit disclosing information that is entitled to privacy, such as health care information




9. Is all or part of the claim   X   No
   secured?                          Yes     The claim is secured by a lien on property

                                             Nature of property:
                                                 Real Estate If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                              Attachment (Official Form 410-A) with this Proof of Claim
                                                 Motor Vehicle

                                                 Other      Describe:


                                             Basis for perfection:
                                             Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example,
                                             a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                             recorded.


                                             Value of Property:                                 $
                                             Amount of the claim that is secured:               $

                                             Amount of the claim that is unsecured:             $                            (The sum of the secured and
                                                                                                                             unsecured amounts should match the
                                                                                                                             amount in line 7).


                                             Amount necessary to cure any default as of the date of the petition:                $


                                             Annual Interest Rate:      (when case was filed)       ____________%
                                             X   Fixed
                                                 Variable



10. Is this claim based on a     X   No
    lease?                           Yes     Amount necessary to cure any default as of the date of the petition.                $


11. Is this claim subject to a   X   No
    right of setoff?                 Yes     Identify the property:




    Official Form 410                                                         Proof of Claim                                                   Page 2
                     Case 1-18-45284-nhl                    Doc 435-3           Filed 10/30/20                Entered 10/30/20 14:25:56

12. Is all or part of the claim   X   No
    entitled to priority under                                                                                                                  Amount entitled to priority
                                      Yes      Check all that apply
    11 U.S.C. § 507(a)?
                                           Domestic support obligations (including alimony and child support) under
                                           11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                  $
    A claim may be partly
    priority and partly
                                           Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
    nonpriority. For example,
                                           personal, family, or household use. 11 U.S.C. § 507(a)(7).
    in some categories, the                                                                                                                        $
    law limits the amount
                                           Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
    entitled to priority.
                                           bankruptcy petition is filed or the debtor's business ends, whichever is earlier. 11                    $
                                           U.S.C. § 507(a)(4).

                                           Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                   $

                                           Contributions to an employee benefit plan 11 U.S.C. § 507(a)(5).                                        $


                                           Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.                                      $

                                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.




   Part 3:         Sign Below
The person completing             Check the appropriate box:
this proof of claim must
                                      I am the creditor.
sign and date it.
FRBP 9011(b).                     X I am the creditor's attorney or authorized agent.
                                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim
electronically, FRBP                  I am the guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
5005(a)(2) authorizes
courts to establish local         I understand that an authorized signature on this Proof of Claim serves as an acknowlegment that when calculating the
rules specifying what a
signature is.                     amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
A person who files a              and correct.
fraudulent claim could be
fined up to $500,000,             I declare under penalty of perjury that the foregoing is true and correct.
imprisoned for upt to 5
years, or both.
18 U.S.C. §§ 152, 157, and        Executed on date 6/7/2019
3571.                                                   MM / DD / YYYY


                                  Mark Frankel
                                      Signature


                                  Print the name of the person who is completing and signing this claim:

                                  Name                  Mark Frankel, Attorney
                                                        First Name                           Middle Name                         Last Name


                                  Title

                                  Company               BACKENROTH FRANKEL & KRINSKY, LLP
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                           800 Third Avenue

                                  Address
                                                        Number                Street

                                                        New York, New York 10022
                                                        City                                              State                ZIP Code



                                  Contact Phone                                                           Email




    Official Form 410                                                         Proof of Claim                                                            Page 3
                Case 1-18-45284-nhl                      Doc 435-3              Filed 10/30/20                Entered 10/30/20 14:25:56



Fill in this information to identify your case:
Debtor         Seasons Express Inwood LLC

United States Bankruptcy Court for the:         EASTERN DISTRICT OF NEW YORK

Case number       18-45290
(if known)




Official Form 410
Proof of Claim                                                                                                                                                     4/16
Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you
received.

Part 1:         Identify the Claim

1. Who is the current
   creditor?                  Golden Taste, Inc.
                              Name of the current creditor (the person or entity to be paid for this claim)

                              Other names the creditor used with the debtor


2. Has this claim been            No
   acquired from
   someone else?                  Yes. From whom?

3. Where should               Where should notices to the creditor be sent?                              Where should payments to the creditor be sent? (if
   notices and                                                                                           different)
   payments to the        c/o Backenroth Frankel & Krinsky
   creditor be sent?
                          800 Third Avenue
     Federal Rule of      11th Floor
     Bankruptcy Procedure New York, NY 10022
     (FRBP) 2002(g)           Name, Number, Street, City, State & Zip Code                               Name, Number, Street, City, State & Zip Code
                              Contact phone                                                              Contact phone
                              Contact email                                                              Contact email

                              Uniform claim identifier for electronic payments in chapter 13 (if you use one):



4. Does this claim                No
   amend one already
                                  Yes. Claim number on court claims registry (if known)                                         Filed on
   filed?

5. Do you know if                 No
   anyone else has
   filed a proof of claim         Yes. Who made the earlier filing?
   for this claim?




Official Form 410                                                           Proof of Claim                                                                          page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                Case 1-18-45284-nhl                    Doc 435-3          Filed 10/30/20             Entered 10/30/20 14:25:56


Part 2:         Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any                No
   number you use to
   identify the debtor?           Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:


7. How much is the             $ 2,724.72 Does this amount include interest or other charges?
   claim?
                                                             No
                                                             Yes. Attach statement itemizing interest, fees, expenses, or other charges required by
                                                             Bankruptcy Rule 3001(c)(2)(A).

8. What is the basis of       Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   the claim?
                              Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

                              Limit disclosing information that is entitled to privacy, such as health care information.

                              Goods sold

9. Is all or part of the          No
   claim secured?                 Yes.     The claim is secured by a lien on property.
                                           Nature of property:
                                               Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                            Attachment (Official Form 410-A) with this Proof of Claim.
                                               Motor vehicle
                                               Other. Describe:
                                           Basis for perfection:
                                           Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                           example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien
                                           has been filed or recorded.)

                                           Value of property:                         $

                                           Amount of claim that is secured:           $
                                                                                                                   (The sum of the secured and unsecured amounts
                                           Amount of claim that is unsecured:         $                            should match the amount in line 7.)


                                           Amount necessary to cure any default as of the date of the petition:              $

                                           Annual Interest Rate (when case was filed)                0         %

                                               Fixed
                                               Variable

10. Is this claim based           No
    on a lease?
                                  Yes. Amount necessary to cure any default as of the date of the petition:                      $

11. Is this claim subject         No
    to a right of setoff?
                                  Yes. Identify the property:




Official Form 410                                                     Proof of Claim                                                                         page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                Case 1-18-45284-nhl                     Doc 435-3           Filed 10/30/20            Entered 10/30/20 14:25:56


12. Is all or part of the
    claim entitled to
    priority under 11
    U.S.C. § 507(a)?              No
                                  Yes.      Check one:

                                         Domestic support obligations (including alimony and child support) under
                                         11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                              $
                                         Up to $2,850* of deposits toward purchase, lease, or rental of property or
                                         services for personal, family, or household use. 11 U.S.C. § 507(a)(7).             $
                                         Wages, salaries, or commissions (up to $12,850*) earned within 180 days
                                         before the bankruptcy petition is filed or the debtor’s business ends,
                                         whichever is earlier.11 U.S.C. § 507(a)(4).                                         $

                                         Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).               $

                                         Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                   $

                                     Other. Specify subsection of 11 U.S.C. § 507(a)( ) that applies.                  $
                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.

Part 3:         Sign Below

The person completing         Check the appropriate box:
this proof of claim must
sign and date it.                 I am the creditor.
FRBP 9011(b).
                                  I am the creditor’s attorney or authorized agent.
If you file this claim            I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
electronically, FRBP
5005(a)(2) authorizes             I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
courts to establish local
rules specifying what a       I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating
signature is.                 the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
A person who files a          I have examined the information in this Proof of Claim and have a reasonable belief that the information is true and
fraudulent claim could        correct.
be fined up to $500,000,
imprisoned for up to 5
years, or both.               I declare under penalty of perjury that the foregoing is true and correct.
18 U.S.C. §§ 152, 157,
and 3571.
                              Executed on date         April 17, 2019
                                                       MM/ DD / YYYY

                              /s/ Jay Schwartz
                                Signature

                              Print the name of the person who is completing and signing this claim:

                              Name                     Jay Schwartz

                              Title

                              Company                  Golden Taste, Inc.
                                                       Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                       318 Roosevelt Ave.
                              Address                  Spring Valley, NY 10977
                                                       Number, Street, City, State and Zip Code

                              Contact phone                                      Email




Official Form 410                                                       Proof of Claim                                                                     page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                     Case 1-18-45284-nhl                    Doc 435-3              Filed 10/30/20                Entered 10/30/20 14:25:56
  Debtor: Seasons Property Management, LLC
  UNITED STATES BANKRUPTCY COURT EASTERN DISTRICT OF NEW YORK

  Case Number: 18-46618


                                                                                      FILED
                                                                                   Claim No. 5
                                                                                  June 07, 2019
                                                                                 By Omni Claims Agent
Official Form 410                                                              For U.S. Bankruptcy Court

Proof of Claim                                                                Eastern District of New York
                                                                                                                                                                     04/16
Read
Read the
     the instructions
         instructions before
                      before filling
                             filling out
                                     out this
                                         this form. Thisform
                                              form. This formis
                                                              isfor
                                                                 formaking
                                                                    makingaaclaim
                                                                            claimfor
                                                                                  forpayment
                                                                                     payment in
                                                                                              in aa bankruptcy
                                                                                                    bankruptcy case.
                                                                                                               case. Do
                                                                                                                      Donot
                                                                                                                         notuse
                                                                                                                             usethis
                                                                                                                                 thisform
                                                                                                                                      formtotomake a
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents
Filers mustthat  support
              leave  out orthe claim,information
                             redact   such as promissory   notes,topurchase
                                                 that is entitled            orders,
                                                                    privacy on        invoices,
                                                                               this form         itemized
                                                                                          or on any       statements
                                                                                                     attached         of running
                                                                                                               documents.  Attachaccounts,
                                                                                                                                    redacted contracts,  judgments,
                                                                                                                                               copies of any documents
that supportand
mortgages,    the security
                  claim, such  as promissory
                            agreements.        notes,
                                          Do not  sendpurchase
                                                         originalorders, invoices,
                                                                   documents;      itemized
                                                                                 they  may be statements
                                                                                                destroyedofafter
                                                                                                             running accounts,
                                                                                                                 scanning.  If thecontracts,
                                                                                                                                   documents judgments,  mortgages, and
                                                                                                                                                are not available,
securityinagreements.
explain                Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
           an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Carefully read instructions included with this Proof of Claim before completing.
Carefully read instructions included with this Proof of Claim before completing.



  Part 1:       Identify the Claim
1. Who is the current creditor?              Golden Taste, Inc.
                                            Name of the current creditor (the person or entity to be paid for this claim)

                                            Other names the creditor used with the debtor


2. Has this claim been acquired            X    No
   from someone else?                           Yes    From whom?

3. Where should notices and                Where should notices to the creditor be sent?                         Where should payments to the creditor be sent? (if
   payments to the creditor be                                                                                   different)
   sent?
                                             c/o Backenroth Frankel & Krinsky
   Federal Rule of                          Name                                                                  Name
                                            800 Third Avenue 11th Floor
   Bankruptcy Procedure
   (FRBP) 2002(g)
                                             Number          Street                                               Number          Street

                                             New York, NY 10022
                                             City                            State               ZIP Code         City                          State            ZIP Code


                                            Contact Phone                                                         Contact Phone

                                            Contact email                                                         Contact email

                                            Uniform claim identifier for electronic payments in chapter 13 (if you use one)



4. Does this claim amend one                    No
   already filed?                           X   Yes     Claim Number on court claims registry (if known) 9                                 Filed On 6/7/2019
                                                                                                                                                    MM / DD / YYYY

5. Do you know if anyone else
                                            X   No
   has filed a proof of claim for
   this claim?                                  Yes    Who made the earlier filing?




   Official Form 410                                                            Proof of Claim                                                          Page 1
                    Case 1-18-45284-nhl                      Doc 435-3          Filed 10/30/20              Entered 10/30/20 14:25:56



   Part 2:     Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number you
   use to identify the debtor? X No
                                           Yes    Last 4 digits of the debtor's account or any number you use to identify the debtor:


7. How much is the claim?                    $ $105,569.00                               Does this amount include interest or other charges?
                                                                                         X   No
                                                                                             Yes      Attach statement itemizing interest, fees, expenses, or other
                                                                                                      charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the                 Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                            Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                            Limit disclosing information that is entitled to privacy, such as health care information




9. Is all or part of the claim   X   No
   secured?                          Yes     The claim is secured by a lien on property

                                             Nature of property:
                                                 Real Estate If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                              Attachment (Official Form 410-A) with this Proof of Claim
                                                 Motor Vehicle

                                                 Other      Describe:


                                             Basis for perfection:
                                             Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example,
                                             a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                             recorded.


                                             Value of Property:                                 $
                                             Amount of the claim that is secured:               $

                                             Amount of the claim that is unsecured:             $                            (The sum of the secured and
                                                                                                                             unsecured amounts should match the
                                                                                                                             amount in line 7).


                                             Amount necessary to cure any default as of the date of the petition:                $


                                             Annual Interest Rate:      (when case was filed)       ____________%
                                             X   Fixed
                                                 Variable



10. Is this claim based on a     X   No
    lease?                           Yes     Amount necessary to cure any default as of the date of the petition.                $


11. Is this claim subject to a   X   No
    right of setoff?                 Yes     Identify the property:




    Official Form 410                                                         Proof of Claim                                                   Page 2
                     Case 1-18-45284-nhl                    Doc 435-3           Filed 10/30/20                Entered 10/30/20 14:25:56

12. Is all or part of the claim   X   No
    entitled to priority under                                                                                                                  Amount entitled to priority
                                      Yes      Check all that apply
    11 U.S.C. § 507(a)?
                                           Domestic support obligations (including alimony and child support) under
                                           11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                  $
    A claim may be partly
    priority and partly
                                           Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
    nonpriority. For example,
                                           personal, family, or household use. 11 U.S.C. § 507(a)(7).
    in some categories, the                                                                                                                        $
    law limits the amount
                                           Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
    entitled to priority.
                                           bankruptcy petition is filed or the debtor's business ends, whichever is earlier. 11                    $
                                           U.S.C. § 507(a)(4).

                                           Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                   $

                                           Contributions to an employee benefit plan 11 U.S.C. § 507(a)(5).                                        $


                                           Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.                                      $

                                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.




   Part 3:         Sign Below
The person completing             Check the appropriate box:
this proof of claim must
                                      I am the creditor.
sign and date it.
FRBP 9011(b).                     X I am the creditor's attorney or authorized agent.
                                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim
electronically, FRBP                  I am the guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
5005(a)(2) authorizes
courts to establish local         I understand that an authorized signature on this Proof of Claim serves as an acknowlegment that when calculating the
rules specifying what a
signature is.                     amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
A person who files a              and correct.
fraudulent claim could be
fined up to $500,000,             I declare under penalty of perjury that the foregoing is true and correct.
imprisoned for upt to 5
years, or both.
18 U.S.C. §§ 152, 157, and        Executed on date 6/7/2019
3571.                                                   MM / DD / YYYY


                                  Mark Frankel
                                      Signature


                                  Print the name of the person who is completing and signing this claim:

                                  Name                  Mark Frankel, Attorney
                                                        First Name                           Middle Name                         Last Name


                                  Title

                                  Company               BACKENROTH FRANKEL & KRINSKY, LLP
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                           800 Third Avenue

                                  Address
                                                        Number                Street

                                                        New York, New York 10022
                                                        City                                              State                ZIP Code



                                  Contact Phone                                                           Email




    Official Form 410                                                         Proof of Claim                                                            Page 3
                Case 1-18-45284-nhl                      Doc 435-3              Filed 10/30/20                Entered 10/30/20 14:25:56



Fill in this information to identify your case:
Debtor         Seasons Property Management LLC


United States Bankruptcy Court for the:         EASTERN DISTRICT OF NEW YORK

Case number       18-45218
(if known)




Official Form 410
Proof of Claim                                                                                                                                                     4/16
Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you
received.

Part 1:         Identify the Claim

1. Who is the current
   creditor?                  Golden Taste, Inc.
                              Name of the current creditor (the person or entity to be paid for this claim)

                              Other names the creditor used with the debtor


2. Has this claim been            No
   acquired from
   someone else?                  Yes. From whom?

3. Where should               Where should notices to the creditor be sent?                              Where should payments to the creditor be sent? (if
   notices and                                                                                           different)
   payments to the        c/o Backenroth Frankel & Krinsky
   creditor be sent?
                          800 Third Avenue
     Federal Rule of      11th Floor
     Bankruptcy Procedure New York, NY 10022
     (FRBP) 2002(g)           Name, Number, Street, City, State & Zip Code                               Name, Number, Street, City, State & Zip Code
                              Contact phone                                                              Contact phone
                              Contact email                                                              Contact email

                              Uniform claim identifier for electronic payments in chapter 13 (if you use one):



4. Does this claim                No
   amend one already
                                  Yes. Claim number on court claims registry (if known)                                         Filed on
   filed?

5. Do you know if                 No
   anyone else has
   filed a proof of claim         Yes. Who made the earlier filing?
   for this claim?




Official Form 410                                                           Proof of Claim                                                                          page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                Case 1-18-45284-nhl                     Doc 435-3         Filed 10/30/20             Entered 10/30/20 14:25:56


Part 2:         Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any                 No
   number you use to
   identify the debtor?            Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:


7. How much is the             $             $105,569 Does this amount include interest or other charges?
   claim?
                                                             No
                                                             Yes. Attach statement itemizing interest, fees, expenses, or other charges required by
                                                             Bankruptcy Rule 3001(c)(2)(A).

8. What is the basis of       Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   the claim?
                              Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

                              Limit disclosing information that is entitled to privacy, such as health care information.

                              Goods sold

9. Is all or part of the           No
   claim secured?                  Yes.     The claim is secured by a lien on property.
                                            Nature of property:
                                                Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                             Attachment (Official Form 410-A) with this Proof of Claim.
                                                Motor vehicle
                                                Other. Describe:
                                            Basis for perfection:
                                            Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                            example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien
                                            has been filed or recorded.)

                                            Value of property:                        $

                                            Amount of claim that is secured:          $
                                                                                                                   (The sum of the secured and unsecured amounts
                                            Amount of claim that is unsecured:        $                            should match the amount in line 7.)


                                            Amount necessary to cure any default as of the date of the petition:             $

                                            Annual Interest Rate (when case was filed)               0         %

                                                Fixed
                                                Variable

10. Is this claim based            No
    on a lease?
                                   Yes. Amount necessary to cure any default as of the date of the petition:                     $

11. Is this claim subject          No
    to a right of setoff?
                                   Yes. Identify the property:




Official Form 410                                                      Proof of Claim                                                                        page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                Case 1-18-45284-nhl                     Doc 435-3           Filed 10/30/20            Entered 10/30/20 14:25:56


12. Is all or part of the
    claim entitled to
    priority under 11
    U.S.C. § 507(a)?              No
                                  Yes.      Check one:

                                         Domestic support obligations (including alimony and child support) under
                                         11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                              $
                                         Up to $2,850* of deposits toward purchase, lease, or rental of property or
                                         services for personal, family, or household use. 11 U.S.C. § 507(a)(7).             $
                                         Wages, salaries, or commissions (up to $12,850*) earned within 180 days
                                         before the bankruptcy petition is filed or the debtor’s business ends,
                                         whichever is earlier.11 U.S.C. § 507(a)(4).                                         $

                                         Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).               $

                                         Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                   $

                                     Other. Specify subsection of 11 U.S.C. § 507(a)( ) that applies.                  $
                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.

Part 3:         Sign Below

The person completing         Check the appropriate box:
this proof of claim must
sign and date it.                 I am the creditor.
FRBP 9011(b).
                                  I am the creditor’s attorney or authorized agent.
If you file this claim            I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
electronically, FRBP
5005(a)(2) authorizes             I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
courts to establish local
rules specifying what a       I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating
signature is.                 the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
A person who files a          I have examined the information in this Proof of Claim and have a reasonable belief that the information is true and
fraudulent claim could        correct.
be fined up to $500,000,
imprisoned for up to 5
years, or both.               I declare under penalty of perjury that the foregoing is true and correct.
18 U.S.C. §§ 152, 157,
and 3571.
                              Executed on date         April 17, 2019
                                                       MM/ DD / YYYY

                              /s/ Jay Schwartz
                                Signature

                              Print the name of the person who is completing and signing this claim:

                              Name                     Jay Schwartz

                              Title

                              Company                  Golden Taste, Inc.
                                                       Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                       318 Roosevelt Ave.
                              Address                  Spring Valley, NY 10977
                                                       Number, Street, City, State and Zip Code

                              Contact phone                                      Email




Official Form 410                                                       Proof of Claim                                                                     page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
                     Case 1-18-45284-nhl                    Doc 435-3              Filed 10/30/20                Entered 10/30/20 14:25:56
  Debtor: Wilmont Road Market LLC
  UNITED STATES BANKRUPTCY COURT EASTERN DISTRICT OF NEW YORK

  Case Number: 18-45285


                                                                                      FILED
                                                                                 Claim No. 12
                                                                                  May 01, 2019
                                                                                 By Omni Claims Agent
Official Form 410                                                              For U.S. Bankruptcy Court

Proof of Claim                                                                Eastern District of New York
                                                                                                                                                                       04/16
Read
Read the
     the instructions
         instructions before
                      before filling
                             filling out
                                     out this
                                         this form. Thisform
                                              form. This formis
                                                              isfor
                                                                 formaking
                                                                    makingaaclaim
                                                                            claimfor
                                                                                  forpayment
                                                                                     payment in
                                                                                              in aa bankruptcy
                                                                                                    bankruptcy case.
                                                                                                               case. Do
                                                                                                                      Donot
                                                                                                                         notuse
                                                                                                                             usethis
                                                                                                                                 thisform
                                                                                                                                      formtotomake a
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents
Filers mustthat  support
              leave  out orthe claim,information
                             redact   such as promissory   notes,topurchase
                                                 that is entitled            orders,
                                                                    privacy on        invoices,
                                                                               this form         itemized
                                                                                          or on any       statements
                                                                                                     attached         of running
                                                                                                               documents.  Attachaccounts,
                                                                                                                                    redacted contracts,  judgments,
                                                                                                                                               copies of any documents
that supportand
mortgages,    the security
                  claim, such  as promissory
                            agreements.        notes,
                                          Do not  sendpurchase
                                                         originalorders, invoices,
                                                                   documents;      itemized
                                                                                 they  may be statements
                                                                                                destroyedofafter
                                                                                                             running accounts,
                                                                                                                 scanning.  If thecontracts,
                                                                                                                                   documents judgments,  mortgages, and
                                                                                                                                                are not available,
securityinagreements.
explain                Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
           an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Carefully read instructions included with this Proof of Claim before completing.
Carefully read instructions included with this Proof of Claim before completing.



  Part 1:       Identify the Claim
1. Who is the current creditor?              Kel Chai Corp.
                                            Name of the current creditor (the person or entity to be paid for this claim)

                                            Other names the creditor used with the debtor


2. Has this claim been acquired            X    No
   from someone else?                           Yes    From whom?

3. Where should notices and                Where should notices to the creditor be sent?                         Where should payments to the creditor be sent? (if
   payments to the creditor be                                                                                   different)
   sent?
                                             Barry S. Miller, Esq.                                                Kel Chai Corp.
   Federal Rule of                          Name                                                                  Name
                                            1211 Liberty Avenue                                                   481 Cumberland Street
   Bankruptcy Procedure
   (FRBP) 2002(g)
                                             Number          Street                                               Number          Street

                                             Hillside, NJ 07205                                                   Englewood, NJ 07631-4705
                                             City                            State               ZIP Code         City                    State                  ZIP Code


                                            Contact Phone 973-216-7030                                            Contact Phone
                                                          bmiller@barrysmilleresq.com
                                            Contact email                                                         Contact email

                                            Uniform claim identifier for electronic payments in chapter 13 (if you use one)



4. Does this claim amend one                X   No
   already filed?                               Yes     Claim Number on court claims registry (if known)                                   Filed On
                                                                                                                                                      MM / DD / YYYY

5. Do you know if anyone else
                                            X   No
   has filed a proof of claim for
   this claim?                                  Yes    Who made the earlier filing?




   Official Form 410                                                            Proof of Claim                                                          Page 1
                    Case 1-18-45284-nhl                      Doc 435-3          Filed 10/30/20              Entered 10/30/20 14:25:56



   Part 2:     Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number you
   use to identify the debtor? X No
                                           Yes    Last 4 digits of the debtor's account or any number you use to identify the debtor:


7. How much is the claim?                    $ $70,929.44                                Does this amount include interest or other charges?
                                                                                         X   No
                                                                                             Yes      Attach statement itemizing interest, fees, expenses, or other
                                                                                                      charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the                 Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                            Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                            Limit disclosing information that is entitled to privacy, such as health care information
                                             Goods sold


9. Is all or part of the claim   X   No
   secured?                          Yes     The claim is secured by a lien on property

                                             Nature of property:
                                                 Real Estate If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                              Attachment (Official Form 410-A) with this Proof of Claim
                                                 Motor Vehicle

                                                 Other      Describe:


                                             Basis for perfection:
                                             Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example,
                                             a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                             recorded.


                                             Value of Property:                                 $
                                             Amount of the claim that is secured:               $

                                             Amount of the claim that is unsecured:             $                            (The sum of the secured and
                                                                                                                             unsecured amounts should match the
                                                                                                                             amount in line 7).


                                             Amount necessary to cure any default as of the date of the petition:                $


                                             Annual Interest Rate:      (when case was filed)       ____________%
                                             X   Fixed
                                                 Variable



10. Is this claim based on a     X   No
    lease?                           Yes     Amount necessary to cure any default as of the date of the petition.                $


11. Is this claim subject to a   X   No
    right of setoff?                 Yes     Identify the property:




    Official Form 410                                                         Proof of Claim                                                   Page 2
                     Case 1-18-45284-nhl                    Doc 435-3            Filed 10/30/20               Entered 10/30/20 14:25:56

12. Is all or part of the claim       No
    entitled to priority under                                                                                                                  Amount entitled to priority
                                  X   Yes      Check all that apply
    11 U.S.C. § 507(a)?
                                           Domestic support obligations (including alimony and child support) under
                                           11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                  $
    A claim may be partly
    priority and partly
                                           Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
    nonpriority. For example,
                                           personal, family, or household use. 11 U.S.C. § 507(a)(7).
    in some categories, the                                                                                                                        $
    law limits the amount
    entitled to priority.             X Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
                                           bankruptcy petition is filed or the debtor's business ends, whichever is earlier. 11                    $
                                                                                                                                                       $12,850.00
                                           U.S.C. § 507(a)(4).

                                           Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                   $

                                           Contributions to an employee benefit plan 11 U.S.C. § 507(a)(5).                                        $


                                           Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.                                      $

                                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.




   Part 3:         Sign Below
The person completing             Check the appropriate box:
this proof of claim must
                                      I am the creditor.
sign and date it.
FRBP 9011(b).                     X I am the creditor's attorney or authorized agent.
                                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim
electronically, FRBP                  I am the guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
5005(a)(2) authorizes
courts to establish local         I understand that an authorized signature on this Proof of Claim serves as an acknowlegment that when calculating the
rules specifying what a
signature is.                     amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
A person who files a              and correct.
fraudulent claim could be
fined up to $500,000,             I declare under penalty of perjury that the foregoing is true and correct.
imprisoned for upt to 5
years, or both.
18 U.S.C. §§ 152, 157, and        Executed on date 5/1/2019
3571.                                                   MM / DD / YYYY


                                  Barry S. Miller
                                      Signature


                                  Print the name of the person who is completing and signing this claim:

                                  Name                  Barry S. Miller, Esq.
                                                        First Name                           Middle Name                         Last Name


                                  Title                 Partner


                                  Company               Barry S. Miller, Esq.
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                           1211 Liberty Avenue

                                  Address
                                                        Number               Street

                                                        Hillside, NJ 07205
                                                        City                                              State                ZIP Code


                                                                                                                             bmiller@barrysmilleresq.com
                                  Contact Phone         973-216-7030                                      Email




    Official Form 410                                                         Proof of Claim                                                             Page 3
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
                     Case 1-18-45284-nhl                    Doc 435-3              Filed 10/30/20                Entered 10/30/20 14:25:56
  Debtor: Upper West Side Supermarket LLC
  UNITED STATES BANKRUPTCY COURT EASTERN DISTRICT OF NEW YORK

  Case Number: 18-45289


                                                                                      FILED
                                                                                 Claim No. 16
                                                                                  June 06, 2019
                                                                                 By Omni Claims Agent
Official Form 410                                                              For U.S. Bankruptcy Court

Proof of Claim                                                                Eastern District of New York
                                                                                                                                                                   04/16
Read
Read the
     the instructions
         instructions before
                      before filling
                             filling out
                                     out this
                                         this form. Thisform
                                              form. This formis
                                                              isfor
                                                                 formaking
                                                                    makingaaclaim
                                                                            claimfor
                                                                                  forpayment
                                                                                     payment in
                                                                                              in aa bankruptcy
                                                                                                    bankruptcy case.
                                                                                                               case. Do
                                                                                                                      Donot
                                                                                                                         notuse
                                                                                                                             usethis
                                                                                                                                 thisform
                                                                                                                                      formtotomake a
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents
Filers mustthat  support
              leave  out orthe claim,information
                             redact   such as promissory   notes,topurchase
                                                 that is entitled            orders,
                                                                    privacy on        invoices,
                                                                               this form         itemized
                                                                                          or on any       statements
                                                                                                     attached         of running
                                                                                                               documents.  Attachaccounts,
                                                                                                                                    redacted contracts,  judgments,
                                                                                                                                               copies of any documents
that supportand
mortgages,    the security
                  claim, such  as promissory
                            agreements.        notes,
                                          Do not  sendpurchase
                                                         originalorders, invoices,
                                                                   documents;      itemized
                                                                                 they  may be statements
                                                                                                destroyedofafter
                                                                                                             running accounts,
                                                                                                                 scanning.  If thecontracts,
                                                                                                                                   documents judgments,  mortgages, and
                                                                                                                                                are not available,
securityinagreements.
explain                Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
           an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Carefully read instructions included with this Proof of Claim before completing.
Carefully read instructions included with this Proof of Claim before completing.



  Part 1:       Identify the Claim
1. Who is the current creditor?              Laurence Garber
                                            Name of the current creditor (the person or entity to be paid for this claim)

                                            Other names the creditor used with the debtor


2. Has this claim been acquired            X    No
   from someone else?                           Yes    From whom?

3. Where should notices and                Where should notices to the creditor be sent?                         Where should payments to the creditor be sent? (if
   payments to the creditor be                                                                                   different)
   sent?
                                             Robert M. Novick                                                     Laurence Garber
   Federal Rule of                          Name                                                                  Name
                                            Kasowitz Benson Torres LLP                                            922 Mayfield Road
   Bankruptcy Procedure
   (FRBP) 2002(g)                            1633 Broadway
                                             Number          Street                                               Number      Street

                                             New York, New York 10019                                             Woodmere, NY 11598
                                             City                            State               ZIP Code         City                      State            ZIP Code


                                            Contact Phone (212) 506-1700                                          Contact Phone (347) 992-9126
                                                          rnovick@kasowitz.com                                                  Supersolus@aol.com
                                            Contact email                                                         Contact email

                                            Uniform claim identifier for electronic payments in chapter 13 (if you use one)



4. Does this claim amend one                X   No
   already filed?                               Yes     Claim Number on court claims registry (if known)                               Filed On
                                                                                                                                                  MM / DD / YYYY

5. Do you know if anyone else
                                            X   No
   has filed a proof of claim for
   this claim?                                  Yes    Who made the earlier filing?




   Official Form 410                                                            Proof of Claim                                                      Page 1
                    Case 1-18-45284-nhl                      Doc 435-3          Filed 10/30/20              Entered 10/30/20 14:25:56



   Part 2:     Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number you
   use to identify the debtor? X No
                                           Yes    Last 4 digits of the debtor's account or any number you use to identify the debtor:


7. How much is the claim?                    $ $130,000.00                               Does this amount include interest or other charges?
                                                                                         X   No
                                                                                             Yes      Attach statement itemizing interest, fees, expenses, or other
                                                                                                      charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the                 Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                            Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                            Limit disclosing information that is entitled to privacy, such as health care information
                                             See attachment


9. Is all or part of the claim   X   No
   secured?                          Yes     The claim is secured by a lien on property

                                             Nature of property:
                                                 Real Estate If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                              Attachment (Official Form 410-A) with this Proof of Claim
                                                 Motor Vehicle

                                                 Other      Describe:


                                             Basis for perfection:
                                             Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example,
                                             a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                             recorded.


                                             Value of Property:                                 $
                                             Amount of the claim that is secured:               $

                                             Amount of the claim that is unsecured:             $                            (The sum of the secured and
                                                                                                                             unsecured amounts should match the
                                                                                                                             amount in line 7).


                                             Amount necessary to cure any default as of the date of the petition:                $


                                             Annual Interest Rate:      (when case was filed)       ____________%
                                             X   Fixed
                                                 Variable



10. Is this claim based on a     X   No
    lease?                           Yes     Amount necessary to cure any default as of the date of the petition.                $


11. Is this claim subject to a   X   No
    right of setoff?                 Yes     Identify the property:




    Official Form 410                                                         Proof of Claim                                                   Page 2
                     Case 1-18-45284-nhl                  Doc 435-3             Filed 10/30/20                Entered 10/30/20 14:25:56

12. Is all or part of the claim   X   No
    entitled to priority under                                                                                                                  Amount entitled to priority
                                      Yes      Check all that apply
    11 U.S.C. § 507(a)?
                                           Domestic support obligations (including alimony and child support) under
                                           11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                  $
    A claim may be partly
    priority and partly
                                           Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
    nonpriority. For example,
                                           personal, family, or household use. 11 U.S.C. § 507(a)(7).
    in some categories, the                                                                                                                        $
    law limits the amount
                                           Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
    entitled to priority.
                                           bankruptcy petition is filed or the debtor's business ends, whichever is earlier. 11                    $
                                           U.S.C. § 507(a)(4).

                                           Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                   $

                                           Contributions to an employee benefit plan 11 U.S.C. § 507(a)(5).                                        $


                                           Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.                                      $

                                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.




   Part 3:         Sign Below
The person completing             Check the appropriate box:
this proof of claim must
sign and date it.                 X I am the creditor.
FRBP 9011(b).                         I am the creditor's attorney or authorized agent.
                                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim
electronically, FRBP                  I am the guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
5005(a)(2) authorizes
courts to establish local         I understand that an authorized signature on this Proof of Claim serves as an acknowlegment that when calculating the
rules specifying what a
signature is.                     amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
A person who files a              and correct.
fraudulent claim could be
fined up to $500,000,             I declare under penalty of perjury that the foregoing is true and correct.
imprisoned for upt to 5
years, or both.
18 U.S.C. §§ 152, 157, and        Executed on date 6/7/2019
3571.                                                   MM / DD / YYYY


                                  /s/ Laurence Garber
                                      Signature


                                  Print the name of the person who is completing and signing this claim:

                                  Name                  Laurence Garber
                                                        First Name                           Middle Name                         Last Name


                                  Title

                                  Company
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                         922 Mayfield Road

                                  Address
                                                        Number               Street

                                                        Woodmere, NY 11598
                                                        City                                              State                ZIP Code


                                                                                                                             Supersolus@aol.com
                                  Contact Phone         (347) 992-9126                                    Email




    Official Form 410                                                         Proof of Claim                                                            Page 3
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
                     Case 1-18-45284-nhl                    Doc 435-3              Filed 10/30/20                Entered 10/30/20 14:25:56
  Debtor: Seasons Corporate, et al.
  UNITED STATES BANKRUPTCY COURT EASTERN DISTRICT OF NEW YORK

  Case Number: 18-45284


                                                                                      FILED
                                                                                Claim No. 141
                                                                                  June 07, 2019
                                                                                 By Omni Claims Agent
Official Form 410                                                              For U.S. Bankruptcy Court

Proof of Claim                                                                Eastern District of New York
                                                                                                                                                                       04/16
Read
Read the
     the instructions
         instructions before
                      before filling
                             filling out
                                     out this
                                         this form. Thisform
                                              form. This formis
                                                              isfor
                                                                 formaking
                                                                    makingaaclaim
                                                                            claimfor
                                                                                  forpayment
                                                                                     payment in
                                                                                              in aa bankruptcy
                                                                                                    bankruptcy case.
                                                                                                               case. Do
                                                                                                                      Donot
                                                                                                                         notuse
                                                                                                                             usethis
                                                                                                                                 thisform
                                                                                                                                      formtotomake a
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents
Filers mustthat  support
              leave  out orthe claim,information
                             redact   such as promissory   notes,topurchase
                                                 that is entitled            orders,
                                                                    privacy on        invoices,
                                                                               this form         itemized
                                                                                          or on any       statements
                                                                                                     attached         of running
                                                                                                               documents.  Attachaccounts,
                                                                                                                                    redacted contracts,  judgments,
                                                                                                                                               copies of any documents
that supportand
mortgages,    the security
                  claim, such  as promissory
                            agreements.        notes,
                                          Do not  sendpurchase
                                                         originalorders, invoices,
                                                                   documents;      itemized
                                                                                 they  may be statements
                                                                                                destroyedofafter
                                                                                                             running accounts,
                                                                                                                 scanning.  If thecontracts,
                                                                                                                                   documents judgments,  mortgages, and
                                                                                                                                                are not available,
securityinagreements.
explain                Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
           an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Carefully read instructions included with this Proof of Claim before completing.
Carefully read instructions included with this Proof of Claim before completing.



  Part 1:       Identify the Claim
1. Who is the current creditor?              Main Ingredient South Inc
                                            Name of the current creditor (the person or entity to be paid for this claim)

                                            Other names the creditor used with the debtor


2. Has this claim been acquired            X    No
   from someone else?                           Yes    From whom?

3. Where should notices and                Where should notices to the creditor be sent?                         Where should payments to the creditor be sent? (if
   payments to the creditor be                                                                                   different)
   sent?
                                             Michael Goldberg
   Federal Rule of                          Name                                                                  Name
                                            355 Brook Ave
   Bankruptcy Procedure
   (FRBP) 2002(g)
                                             Number          Street                                               Number          Street

                                             Passaic, NJ 07055
                                             City                            State               ZIP Code         City                          State            ZIP Code


                                            Contact Phone 2015661601                                              Contact Phone
                                                          moishe1836@gmail.com
                                            Contact email                                                         Contact email

                                            Uniform claim identifier for electronic payments in chapter 13 (if you use one)



4. Does this claim amend one                X   No
   already filed?                               Yes     Claim Number on court claims registry (if known)                                   Filed On
                                                                                                                                                      MM / DD / YYYY

5. Do you know if anyone else
                                            X   No
   has filed a proof of claim for
   this claim?                                  Yes    Who made the earlier filing?




   Official Form 410                                                            Proof of Claim                                                          Page 1
                    Case 1-18-45284-nhl                      Doc 435-3          Filed 10/30/20              Entered 10/30/20 14:25:56



   Part 2:     Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number you
   use to identify the debtor? X No
                                           Yes    Last 4 digits of the debtor's account or any number you use to identify the debtor:


7. How much is the claim?                    $ $194,191.00                               Does this amount include interest or other charges?
                                                                                         X   No
                                                                                             Yes      Attach statement itemizing interest, fees, expenses, or other
                                                                                                      charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the                 Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                            Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                            Limit disclosing information that is entitled to privacy, such as health care information
                                             Guarantor on contract for sale of goods, sale of business.


9. Is all or part of the claim   X   No
   secured?                          Yes     The claim is secured by a lien on property

                                             Nature of property:
                                                 Real Estate If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                              Attachment (Official Form 410-A) with this Proof of Claim
                                                 Motor Vehicle

                                                 Other      Describe:


                                             Basis for perfection:
                                             Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example,
                                             a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                             recorded.


                                             Value of Property:                                 $
                                             Amount of the claim that is secured:               $

                                             Amount of the claim that is unsecured:             $                            (The sum of the secured and
                                                                                                                             unsecured amounts should match the
                                                                                                                             amount in line 7).


                                             Amount necessary to cure any default as of the date of the petition:                $


                                             Annual Interest Rate:      (when case was filed)       ____________%
                                             X   Fixed
                                                 Variable



10. Is this claim based on a     X   No
    lease?                           Yes     Amount necessary to cure any default as of the date of the petition.                $


11. Is this claim subject to a   X   No
    right of setoff?                 Yes     Identify the property:




    Official Form 410                                                         Proof of Claim                                                   Page 2
                     Case 1-18-45284-nhl                  Doc 435-3             Filed 10/30/20                Entered 10/30/20 14:25:56

12. Is all or part of the claim   X   No
    entitled to priority under                                                                                                                  Amount entitled to priority
                                      Yes      Check all that apply
    11 U.S.C. § 507(a)?
                                           Domestic support obligations (including alimony and child support) under
                                           11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                  $
    A claim may be partly
    priority and partly
                                           Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
    nonpriority. For example,
                                           personal, family, or household use. 11 U.S.C. § 507(a)(7).
    in some categories, the                                                                                                                        $
    law limits the amount
                                           Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
    entitled to priority.
                                           bankruptcy petition is filed or the debtor's business ends, whichever is earlier. 11                    $
                                           U.S.C. § 507(a)(4).

                                           Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                   $

                                           Contributions to an employee benefit plan 11 U.S.C. § 507(a)(5).                                        $


                                           Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.                                      $

                                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.




   Part 3:         Sign Below
The person completing             Check the appropriate box:
this proof of claim must
sign and date it.                 X I am the creditor.
FRBP 9011(b).                         I am the creditor's attorney or authorized agent.
                                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim
electronically, FRBP                  I am the guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
5005(a)(2) authorizes
courts to establish local         I understand that an authorized signature on this Proof of Claim serves as an acknowlegment that when calculating the
rules specifying what a
signature is.                     amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
A person who files a              and correct.
fraudulent claim could be
fined up to $500,000,             I declare under penalty of perjury that the foregoing is true and correct.
imprisoned for upt to 5
years, or both.
18 U.S.C. §§ 152, 157, and        Executed on date 6/7/2019
3571.                                                   MM / DD / YYYY


                                  Michael Goldberg
                                      Signature


                                  Print the name of the person who is completing and signing this claim:

                                  Name                  Michael Goldberg
                                                        First Name                           Middle Name                         Last Name


                                  Title                 President


                                  Company               Main Ingredient South Inc
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                         355 Brook Ave

                                  Address
                                                        Number               Street

                                                        Passaic, NJ 07055
                                                        City                                              State                ZIP Code


                                                                                                                             moishe1836@gmail.com
                                  Contact Phone         2015661601                                        Email




    Official Form 410                                                         Proof of Claim                                                            Page 3
                     Case 1-18-45284-nhl                    Doc 435-3              Filed 10/30/20                Entered 10/30/20 14:25:56
  Debtor: Amsterdam Avenue Market LLC
  UNITED STATES BANKRUPTCY COURT EASTERN DISTRICT OF NEW YORK

  Case Number: 18-45281


                                                                                      FILED
                                                                                 Claim No. 25
                                                                                  June 05, 2019
                                                                                 By Omni Claims Agent
Official Form 410                                                              For U.S. Bankruptcy Court

Proof of Claim                                                                Eastern District of New York
                                                                                                                                                                       04/16
Read
Read the
     the instructions
         instructions before
                      before filling
                             filling out
                                     out this
                                         this form. Thisform
                                              form. This formis
                                                              isfor
                                                                 formaking
                                                                    makingaaclaim
                                                                            claimfor
                                                                                  forpayment
                                                                                     payment in
                                                                                              in aa bankruptcy
                                                                                                    bankruptcy case.
                                                                                                               case. Do
                                                                                                                      Donot
                                                                                                                         notuse
                                                                                                                             usethis
                                                                                                                                 thisform
                                                                                                                                      formtotomake a
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents
Filers mustthat  support
              leave  out orthe claim,information
                             redact   such as promissory   notes,topurchase
                                                 that is entitled            orders,
                                                                    privacy on        invoices,
                                                                               this form         itemized
                                                                                          or on any       statements
                                                                                                     attached         of running
                                                                                                               documents.  Attachaccounts,
                                                                                                                                    redacted contracts,  judgments,
                                                                                                                                               copies of any documents
that supportand
mortgages,    the security
                  claim, such  as promissory
                            agreements.        notes,
                                          Do not  sendpurchase
                                                         originalorders, invoices,
                                                                   documents;      itemized
                                                                                 they  may be statements
                                                                                                destroyedofafter
                                                                                                             running accounts,
                                                                                                                 scanning.  If thecontracts,
                                                                                                                                   documents judgments,  mortgages, and
                                                                                                                                                are not available,
securityinagreements.
explain                Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
           an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Carefully read instructions included with this Proof of Claim before completing.
Carefully read instructions included with this Proof of Claim before completing.



  Part 1:       Identify the Claim
1. Who is the current creditor?              Main Street Bakeshop
                                            Name of the current creditor (the person or entity to be paid for this claim)
                                                                                              Yoeli Glick
                                            Other names the creditor used with the debtor


2. Has this claim been acquired            X    No
   from someone else?                           Yes    From whom?

3. Where should notices and                Where should notices to the creditor be sent?                         Where should payments to the creditor be sent? (if
   payments to the creditor be                                                                                   different)
   sent?
                                             Main Street Bakeshop
   Federal Rule of                          Name                                                                  Name
                                            PO Box 110736
   Bankruptcy Procedure
   (FRBP) 2002(g)
                                             Number          Street                                               Number          Street

                                             Brooklyn, NY 11211
                                             City                            State               ZIP Code         City                          State            ZIP Code


                                            Contact Phone 6463393297                                              Contact Phone
                                                          glicksoffice@gmail.com
                                            Contact email                                                         Contact email

                                            Uniform claim identifier for electronic payments in chapter 13 (if you use one)



4. Does this claim amend one                X   No
   already filed?                               Yes     Claim Number on court claims registry (if known)                                   Filed On
                                                                                                                                                      MM / DD / YYYY

5. Do you know if anyone else
                                            X   No
   has filed a proof of claim for
   this claim?                                  Yes    Who made the earlier filing?




   Official Form 410                                                            Proof of Claim                                                          Page 1
                    Case 1-18-45284-nhl                       Doc 435-3          Filed 10/30/20              Entered 10/30/20 14:25:56



   Part 2:     Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number you             No
   use to identify the debtor?
                                     X     Yes     Last 4 digits of the debtor's account or any number you use to identify the debtor:      7988



7. How much is the claim?                      $ $105,672.13                              Does this amount include interest or other charges?
                                                                                           X   No
                                                                                               Yes     Attach statement itemizing interest, fees, expenses, or other
                                                                                                       charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the                 Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                            Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                            Limit disclosing information that is entitled to privacy, such as health care information
                                               Vendor- Goods Sold


9. Is all or part of the claim   X   No
   secured?                          Yes       The claim is secured by a lien on property

                                             Nature of property:
                                                  Real Estate If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                               Attachment (Official Form 410-A) with this Proof of Claim
                                                  Motor Vehicle

                                                  Other      Describe:


                                               Basis for perfection:
                                               Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example,
                                               a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                               recorded.


                                               Value of Property:                                $
                                               Amount of the claim that is secured:              $

                                               Amount of the claim that is unsecured:            $                            (The sum of the secured and
                                                                                                                              unsecured amounts should match the
                                                                                                                              amount in line 7).


                                               Amount necessary to cure any default as of the date of the petition:               $


                                               Annual Interest Rate:     (when case was filed)       ____________%
                                             X    Fixed
                                                  Variable



10. Is this claim based on a     X   No
    lease?                           Yes       Amount necessary to cure any default as of the date of the petition.               $


11. Is this claim subject to a   X   No
    right of setoff?                 Yes       Identify the property:




    Official Form 410                                                          Proof of Claim                                                   Page 2
                     Case 1-18-45284-nhl                  Doc 435-3             Filed 10/30/20                Entered 10/30/20 14:25:56

12. Is all or part of the claim   X   No
    entitled to priority under                                                                                                                  Amount entitled to priority
                                      Yes      Check all that apply
    11 U.S.C. § 507(a)?
                                           Domestic support obligations (including alimony and child support) under
                                           11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                  $
    A claim may be partly
    priority and partly
                                           Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
    nonpriority. For example,
                                           personal, family, or household use. 11 U.S.C. § 507(a)(7).
    in some categories, the                                                                                                                        $
    law limits the amount
                                           Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
    entitled to priority.
                                           bankruptcy petition is filed or the debtor's business ends, whichever is earlier. 11                    $
                                           U.S.C. § 507(a)(4).

                                           Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                   $

                                           Contributions to an employee benefit plan 11 U.S.C. § 507(a)(5).                                        $


                                           Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.                                      $

                                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.




   Part 3:         Sign Below
The person completing             Check the appropriate box:
this proof of claim must
sign and date it.                 X I am the creditor.
FRBP 9011(b).                         I am the creditor's attorney or authorized agent.
                                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim
electronically, FRBP                  I am the guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
5005(a)(2) authorizes
courts to establish local         I understand that an authorized signature on this Proof of Claim serves as an acknowlegment that when calculating the
rules specifying what a
signature is.                     amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
A person who files a              and correct.
fraudulent claim could be
fined up to $500,000,             I declare under penalty of perjury that the foregoing is true and correct.
imprisoned for upt to 5
years, or both.
18 U.S.C. §§ 152, 157, and        Executed on date 6/5/2019
3571.                                                   MM / DD / YYYY


                                  Joel Gluck
                                      Signature


                                  Print the name of the person who is completing and signing this claim:

                                  Name                  Joel Gluck
                                                        First Name                           Middle Name                         Last Name


                                  Title                 President


                                  Company               Main Street Bakeshop
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                         PO Box 110736

                                  Address
                                                        Number               Street

                                                        Brooklyn, NY 11211
                                                        City                                              State                ZIP Code


                                                                                                                             glicksoffice@gmail.com
                                  Contact Phone         6463393297                                        Email




    Official Form 410                                                         Proof of Claim                                                            Page 3
                     Case 1-18-45284-nhl                    Doc 435-3              Filed 10/30/20                Entered 10/30/20 14:25:56
  Debtor: Lawrence Supermarket LLC
  UNITED STATES BANKRUPTCY COURT EASTERN DISTRICT OF NEW YORK

  Case Number: 18-45282


                                                                                      FILED
                                                                                 Claim No. 16
                                                                                  June 05, 2019
                                                                                 By Omni Claims Agent
Official Form 410                                                              For U.S. Bankruptcy Court

Proof of Claim                                                                Eastern District of New York
                                                                                                                                                                       04/16
Read
Read the
     the instructions
         instructions before
                      before filling
                             filling out
                                     out this
                                         this form. Thisform
                                              form. This formis
                                                              isfor
                                                                 formaking
                                                                    makingaaclaim
                                                                            claimfor
                                                                                  forpayment
                                                                                     payment in
                                                                                              in aa bankruptcy
                                                                                                    bankruptcy case.
                                                                                                               case. Do
                                                                                                                      Donot
                                                                                                                         notuse
                                                                                                                             usethis
                                                                                                                                 thisform
                                                                                                                                      formtotomake a
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents
Filers mustthat  support
              leave  out orthe claim,information
                             redact   such as promissory   notes,topurchase
                                                 that is entitled            orders,
                                                                    privacy on        invoices,
                                                                               this form         itemized
                                                                                          or on any       statements
                                                                                                     attached         of running
                                                                                                               documents.  Attachaccounts,
                                                                                                                                    redacted contracts,  judgments,
                                                                                                                                               copies of any documents
that supportand
mortgages,    the security
                  claim, such  as promissory
                            agreements.        notes,
                                          Do not  sendpurchase
                                                         originalorders, invoices,
                                                                   documents;      itemized
                                                                                 they  may be statements
                                                                                                destroyedofafter
                                                                                                             running accounts,
                                                                                                                 scanning.  If thecontracts,
                                                                                                                                   documents judgments,  mortgages, and
                                                                                                                                                are not available,
securityinagreements.
explain                Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
           an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Carefully read instructions included with this Proof of Claim before completing.
Carefully read instructions included with this Proof of Claim before completing.



  Part 1:       Identify the Claim
1. Who is the current creditor?              Main Street Bakeshop
                                            Name of the current creditor (the person or entity to be paid for this claim)
                                                                                              Yoeli Glick
                                            Other names the creditor used with the debtor


2. Has this claim been acquired            X    No
   from someone else?                           Yes    From whom?

3. Where should notices and                Where should notices to the creditor be sent?                         Where should payments to the creditor be sent? (if
   payments to the creditor be                                                                                   different)
   sent?
                                             Main Street Bakeshop
   Federal Rule of                          Name                                                                  Name
                                            PO BOX 110736
   Bankruptcy Procedure
   (FRBP) 2002(g)
                                             Number          Street                                               Number          Street

                                             Brooklyn, NY 11211
                                             City                            State               ZIP Code         City                          State            ZIP Code


                                            Contact Phone 6463393297                                              Contact Phone
                                                          glicksoffice@gmail.com
                                            Contact email                                                         Contact email

                                            Uniform claim identifier for electronic payments in chapter 13 (if you use one)



4. Does this claim amend one                X   No
   already filed?                               Yes     Claim Number on court claims registry (if known)                                   Filed On
                                                                                                                                                      MM / DD / YYYY

5. Do you know if anyone else
                                            X   No
   has filed a proof of claim for
   this claim?                                  Yes    Who made the earlier filing?




   Official Form 410                                                            Proof of Claim                                                          Page 1
                    Case 1-18-45284-nhl                       Doc 435-3          Filed 10/30/20              Entered 10/30/20 14:25:56



   Part 2:     Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number you             No
   use to identify the debtor?
                                     X     Yes     Last 4 digits of the debtor's account or any number you use to identify the debtor:      8258



7. How much is the claim?                      $ $105,672.13                              Does this amount include interest or other charges?
                                                                                           X   No
                                                                                               Yes     Attach statement itemizing interest, fees, expenses, or other
                                                                                                       charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the                 Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                            Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                            Limit disclosing information that is entitled to privacy, such as health care information
                                               Vendors- Goods Sold


9. Is all or part of the claim   X   No
   secured?                          Yes       The claim is secured by a lien on property

                                             Nature of property:
                                                  Real Estate If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                               Attachment (Official Form 410-A) with this Proof of Claim
                                                  Motor Vehicle

                                                  Other      Describe:


                                               Basis for perfection:
                                               Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example,
                                               a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                               recorded.


                                               Value of Property:                                $
                                               Amount of the claim that is secured:              $

                                               Amount of the claim that is unsecured:            $                            (The sum of the secured and
                                                                                                                              unsecured amounts should match the
                                                                                                                              amount in line 7).


                                               Amount necessary to cure any default as of the date of the petition:               $


                                               Annual Interest Rate:     (when case was filed)       ____________%
                                             X    Fixed
                                                  Variable



10. Is this claim based on a     X   No
    lease?                           Yes       Amount necessary to cure any default as of the date of the petition.               $


11. Is this claim subject to a   X   No
    right of setoff?                 Yes       Identify the property:




    Official Form 410                                                          Proof of Claim                                                   Page 2
                     Case 1-18-45284-nhl                  Doc 435-3             Filed 10/30/20                Entered 10/30/20 14:25:56

12. Is all or part of the claim   X   No
    entitled to priority under                                                                                                                  Amount entitled to priority
                                      Yes      Check all that apply
    11 U.S.C. § 507(a)?
                                           Domestic support obligations (including alimony and child support) under
                                           11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                  $
    A claim may be partly
    priority and partly
                                           Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
    nonpriority. For example,
                                           personal, family, or household use. 11 U.S.C. § 507(a)(7).
    in some categories, the                                                                                                                        $
    law limits the amount
                                           Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
    entitled to priority.
                                           bankruptcy petition is filed or the debtor's business ends, whichever is earlier. 11                    $
                                           U.S.C. § 507(a)(4).

                                           Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                   $

                                           Contributions to an employee benefit plan 11 U.S.C. § 507(a)(5).                                        $


                                           Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.                                      $

                                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.




   Part 3:         Sign Below
The person completing             Check the appropriate box:
this proof of claim must
sign and date it.                 X I am the creditor.
FRBP 9011(b).                         I am the creditor's attorney or authorized agent.
                                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim
electronically, FRBP                  I am the guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
5005(a)(2) authorizes
courts to establish local         I understand that an authorized signature on this Proof of Claim serves as an acknowlegment that when calculating the
rules specifying what a
signature is.                     amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
A person who files a              and correct.
fraudulent claim could be
fined up to $500,000,             I declare under penalty of perjury that the foregoing is true and correct.
imprisoned for upt to 5
years, or both.
18 U.S.C. §§ 152, 157, and        Executed on date 6/5/2019
3571.                                                   MM / DD / YYYY


                                  Joel Gluck
                                      Signature


                                  Print the name of the person who is completing and signing this claim:

                                  Name                  Joel Gluck
                                                        First Name                           Middle Name                         Last Name


                                  Title                 President


                                  Company               Main Street Bakeshop
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                         Po Box 110736

                                  Address
                                                        Number               Street

                                                        Brooklyn, NY 11211
                                                        City                                              State                ZIP Code


                                                                                                                             glicksoffice@gmail.com
                                  Contact Phone         6463393297                                        Email




    Official Form 410                                                         Proof of Claim                                                            Page 3
                     Case 1-18-45284-nhl                    Doc 435-3              Filed 10/30/20                Entered 10/30/20 14:25:56
  Debtor: Seasons Cleveland LLC
  UNITED STATES BANKRUPTCY COURT EASTERN DISTRICT OF NEW YORK

  Case Number: 18-45283


                                                                                      FILED
                                                                                   Claim No. 5
                                                                                  June 05, 2019
                                                                                 By Omni Claims Agent
Official Form 410                                                              For U.S. Bankruptcy Court

Proof of Claim                                                                Eastern District of New York
                                                                                                                                                                       04/16
Read
Read the
     the instructions
         instructions before
                      before filling
                             filling out
                                     out this
                                         this form. Thisform
                                              form. This formis
                                                              isfor
                                                                 formaking
                                                                    makingaaclaim
                                                                            claimfor
                                                                                  forpayment
                                                                                     payment in
                                                                                              in aa bankruptcy
                                                                                                    bankruptcy case.
                                                                                                               case. Do
                                                                                                                      Donot
                                                                                                                         notuse
                                                                                                                             usethis
                                                                                                                                 thisform
                                                                                                                                      formtotomake a
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents
Filers mustthat  support
              leave  out orthe claim,information
                             redact   such as promissory   notes,topurchase
                                                 that is entitled            orders,
                                                                    privacy on        invoices,
                                                                               this form         itemized
                                                                                          or on any       statements
                                                                                                     attached         of running
                                                                                                               documents.  Attachaccounts,
                                                                                                                                    redacted contracts,  judgments,
                                                                                                                                               copies of any documents
that supportand
mortgages,    the security
                  claim, such  as promissory
                            agreements.        notes,
                                          Do not  sendpurchase
                                                         originalorders, invoices,
                                                                   documents;      itemized
                                                                                 they  may be statements
                                                                                                destroyedofafter
                                                                                                             running accounts,
                                                                                                                 scanning.  If thecontracts,
                                                                                                                                   documents judgments,  mortgages, and
                                                                                                                                                are not available,
securityinagreements.
explain                Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
           an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Carefully read instructions included with this Proof of Claim before completing.
Carefully read instructions included with this Proof of Claim before completing.



  Part 1:       Identify the Claim
1. Who is the current creditor?              Main Street Bakeshop
                                            Name of the current creditor (the person or entity to be paid for this claim)
                                                                                              Yoeli Glick
                                            Other names the creditor used with the debtor


2. Has this claim been acquired            X    No
   from someone else?                           Yes    From whom?

3. Where should notices and                Where should notices to the creditor be sent?                         Where should payments to the creditor be sent? (if
   payments to the creditor be                                                                                   different)
   sent?
                                             Main Street Bakeshop
   Federal Rule of                          Name                                                                  Name
                                            PO BOX 110736
   Bankruptcy Procedure
   (FRBP) 2002(g)
                                             Number          Street                                               Number          Street

                                             Brooklyn, NY 11211
                                             City                            State               ZIP Code         City                          State            ZIP Code


                                            Contact Phone 6463393297                                              Contact Phone
                                                          glicksoffice@gmail.com
                                            Contact email                                                         Contact email

                                            Uniform claim identifier for electronic payments in chapter 13 (if you use one)



4. Does this claim amend one                X   No
   already filed?                               Yes     Claim Number on court claims registry (if known)                                   Filed On
                                                                                                                                                      MM / DD / YYYY

5. Do you know if anyone else
                                            X   No
   has filed a proof of claim for
   this claim?                                  Yes    Who made the earlier filing?




   Official Form 410                                                            Proof of Claim                                                          Page 1
                    Case 1-18-45284-nhl                       Doc 435-3          Filed 10/30/20              Entered 10/30/20 14:25:56



   Part 2:     Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number you             No
   use to identify the debtor?
                                     X     Yes     Last 4 digits of the debtor's account or any number you use to identify the debtor:      7367



7. How much is the claim?                      $ $105,672.13                              Does this amount include interest or other charges?
                                                                                           X   No
                                                                                               Yes     Attach statement itemizing interest, fees, expenses, or other
                                                                                                       charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the                 Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                            Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                            Limit disclosing information that is entitled to privacy, such as health care information
                                               Vendor- Goods Sold


9. Is all or part of the claim   X   No
   secured?                          Yes       The claim is secured by a lien on property

                                             Nature of property:
                                                  Real Estate If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                               Attachment (Official Form 410-A) with this Proof of Claim
                                                  Motor Vehicle

                                                  Other      Describe:


                                               Basis for perfection:
                                               Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example,
                                               a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                               recorded.


                                               Value of Property:                                $
                                               Amount of the claim that is secured:              $

                                               Amount of the claim that is unsecured:            $                            (The sum of the secured and
                                                                                                                              unsecured amounts should match the
                                                                                                                              amount in line 7).


                                               Amount necessary to cure any default as of the date of the petition:               $


                                               Annual Interest Rate:     (when case was filed)       ____________%
                                             X    Fixed
                                                  Variable



10. Is this claim based on a     X   No
    lease?                           Yes       Amount necessary to cure any default as of the date of the petition.               $


11. Is this claim subject to a   X   No
    right of setoff?                 Yes       Identify the property:




    Official Form 410                                                          Proof of Claim                                                   Page 2
                     Case 1-18-45284-nhl                  Doc 435-3             Filed 10/30/20                Entered 10/30/20 14:25:56

12. Is all or part of the claim   X   No
    entitled to priority under                                                                                                                  Amount entitled to priority
                                      Yes      Check all that apply
    11 U.S.C. § 507(a)?
                                           Domestic support obligations (including alimony and child support) under
                                           11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                  $
    A claim may be partly
    priority and partly
                                           Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
    nonpriority. For example,
                                           personal, family, or household use. 11 U.S.C. § 507(a)(7).
    in some categories, the                                                                                                                        $
    law limits the amount
                                           Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
    entitled to priority.
                                           bankruptcy petition is filed or the debtor's business ends, whichever is earlier. 11                    $
                                           U.S.C. § 507(a)(4).

                                           Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                   $

                                           Contributions to an employee benefit plan 11 U.S.C. § 507(a)(5).                                        $


                                           Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.                                      $

                                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.




   Part 3:         Sign Below
The person completing             Check the appropriate box:
this proof of claim must
sign and date it.                 X I am the creditor.
FRBP 9011(b).                         I am the creditor's attorney or authorized agent.
                                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim
electronically, FRBP                  I am the guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
5005(a)(2) authorizes
courts to establish local         I understand that an authorized signature on this Proof of Claim serves as an acknowlegment that when calculating the
rules specifying what a
signature is.                     amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
A person who files a              and correct.
fraudulent claim could be
fined up to $500,000,             I declare under penalty of perjury that the foregoing is true and correct.
imprisoned for upt to 5
years, or both.
18 U.S.C. §§ 152, 157, and        Executed on date 6/5/2019
3571.                                                   MM / DD / YYYY


                                  Joel Gluck
                                      Signature


                                  Print the name of the person who is completing and signing this claim:

                                  Name                  Joel Gluck
                                                        First Name                           Middle Name                         Last Name


                                  Title                 President


                                  Company               Main Street Bakeshop
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                         PO Box 110736

                                  Address
                                                        Number               Street

                                                        Brooklyn, NY 11211
                                                        City                                              State                ZIP Code


                                                                                                                             glicksoffice@gmail.com
                                  Contact Phone         6463393297                                        Email




    Official Form 410                                                         Proof of Claim                                                            Page 3
                     Case 1-18-45284-nhl                    Doc 435-3              Filed 10/30/20                Entered 10/30/20 14:25:56
  Debtor: Seasons Corporate, et al.
  UNITED STATES BANKRUPTCY COURT EASTERN DISTRICT OF NEW YORK

  Case Number: 18-45284


                                                                                      FILED
                                                                                Claim No. 130
                                                                                  June 05, 2019
                                                                                 By Omni Claims Agent
Official Form 410                                                              For U.S. Bankruptcy Court

Proof of Claim                                                                Eastern District of New York
                                                                                                                                                                       04/16
Read
Read the
     the instructions
         instructions before
                      before filling
                             filling out
                                     out this
                                         this form. Thisform
                                              form. This formis
                                                              isfor
                                                                 formaking
                                                                    makingaaclaim
                                                                            claimfor
                                                                                  forpayment
                                                                                     payment in
                                                                                              in aa bankruptcy
                                                                                                    bankruptcy case.
                                                                                                               case. Do
                                                                                                                      Donot
                                                                                                                         notuse
                                                                                                                             usethis
                                                                                                                                 thisform
                                                                                                                                      formtotomake a
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents
Filers mustthat  support
              leave  out orthe claim,information
                             redact   such as promissory   notes,topurchase
                                                 that is entitled            orders,
                                                                    privacy on        invoices,
                                                                               this form         itemized
                                                                                          or on any       statements
                                                                                                     attached         of running
                                                                                                               documents.  Attachaccounts,
                                                                                                                                    redacted contracts,  judgments,
                                                                                                                                               copies of any documents
that supportand
mortgages,    the security
                  claim, such  as promissory
                            agreements.        notes,
                                          Do not  sendpurchase
                                                         originalorders, invoices,
                                                                   documents;      itemized
                                                                                 they  may be statements
                                                                                                destroyedofafter
                                                                                                             running accounts,
                                                                                                                 scanning.  If thecontracts,
                                                                                                                                   documents judgments,  mortgages, and
                                                                                                                                                are not available,
securityinagreements.
explain                Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
           an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Carefully read instructions included with this Proof of Claim before completing.
Carefully read instructions included with this Proof of Claim before completing.



  Part 1:       Identify the Claim
1. Who is the current creditor?              Main Street Bakeshop
                                            Name of the current creditor (the person or entity to be paid for this claim)
                                                                                              Yoeli Glick
                                            Other names the creditor used with the debtor


2. Has this claim been acquired            X    No
   from someone else?                           Yes    From whom?

3. Where should notices and                Where should notices to the creditor be sent?                         Where should payments to the creditor be sent? (if
   payments to the creditor be                                                                                   different)
   sent?
                                             Main Street Bakeshop
   Federal Rule of                          Name                                                                  Name
                                            PO Box 110736
   Bankruptcy Procedure
   (FRBP) 2002(g)
                                             Number          Street                                               Number          Street

                                             Brooklyn, NY 11211
                                             City                            State               ZIP Code         City                          State            ZIP Code


                                            Contact Phone 6463393297                                              Contact Phone
                                                          glicksoffice@gmail.com
                                            Contact email                                                         Contact email

                                            Uniform claim identifier for electronic payments in chapter 13 (if you use one)



4. Does this claim amend one                X   No
   already filed?                               Yes     Claim Number on court claims registry (if known)                                   Filed On
                                                                                                                                                      MM / DD / YYYY

5. Do you know if anyone else
                                            X   No
   has filed a proof of claim for
   this claim?                                  Yes    Who made the earlier filing?




   Official Form 410                                                            Proof of Claim                                                          Page 1
                    Case 1-18-45284-nhl                       Doc 435-3          Filed 10/30/20              Entered 10/30/20 14:25:56



   Part 2:     Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number you             No
   use to identify the debtor?
                                     X     Yes     Last 4 digits of the debtor's account or any number you use to identify the debtor:      2266



7. How much is the claim?                      $ $105,672.13                              Does this amount include interest or other charges?
                                                                                           X   No
                                                                                               Yes     Attach statement itemizing interest, fees, expenses, or other
                                                                                                       charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the                 Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                            Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                            Limit disclosing information that is entitled to privacy, such as health care information
                                               Vendor- Goods sold


9. Is all or part of the claim   X   No
   secured?                          Yes       The claim is secured by a lien on property

                                             Nature of property:
                                                  Real Estate If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                               Attachment (Official Form 410-A) with this Proof of Claim
                                                  Motor Vehicle

                                                  Other      Describe:


                                               Basis for perfection:
                                               Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example,
                                               a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                               recorded.


                                               Value of Property:                                $
                                               Amount of the claim that is secured:              $

                                               Amount of the claim that is unsecured:            $                            (The sum of the secured and
                                                                                                                              unsecured amounts should match the
                                                                                                                              amount in line 7).


                                               Amount necessary to cure any default as of the date of the petition:               $


                                               Annual Interest Rate:     (when case was filed)       ____________%
                                             X    Fixed
                                                  Variable



10. Is this claim based on a     X   No
    lease?                           Yes       Amount necessary to cure any default as of the date of the petition.               $


11. Is this claim subject to a   X   No
    right of setoff?                 Yes       Identify the property:




    Official Form 410                                                          Proof of Claim                                                   Page 2
                     Case 1-18-45284-nhl                  Doc 435-3             Filed 10/30/20                Entered 10/30/20 14:25:56

12. Is all or part of the claim   X   No
    entitled to priority under                                                                                                                  Amount entitled to priority
                                      Yes      Check all that apply
    11 U.S.C. § 507(a)?
                                           Domestic support obligations (including alimony and child support) under
                                           11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                  $
    A claim may be partly
    priority and partly
                                           Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
    nonpriority. For example,
                                           personal, family, or household use. 11 U.S.C. § 507(a)(7).
    in some categories, the                                                                                                                        $
    law limits the amount
                                           Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
    entitled to priority.
                                           bankruptcy petition is filed or the debtor's business ends, whichever is earlier. 11                    $
                                           U.S.C. § 507(a)(4).

                                           Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                   $

                                           Contributions to an employee benefit plan 11 U.S.C. § 507(a)(5).                                        $


                                           Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.                                      $

                                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.




   Part 3:         Sign Below
The person completing             Check the appropriate box:
this proof of claim must
sign and date it.                 X I am the creditor.
FRBP 9011(b).                         I am the creditor's attorney or authorized agent.
                                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim
electronically, FRBP                  I am the guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
5005(a)(2) authorizes
courts to establish local         I understand that an authorized signature on this Proof of Claim serves as an acknowlegment that when calculating the
rules specifying what a
signature is.                     amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
A person who files a              and correct.
fraudulent claim could be
fined up to $500,000,             I declare under penalty of perjury that the foregoing is true and correct.
imprisoned for upt to 5
years, or both.
18 U.S.C. §§ 152, 157, and        Executed on date 6/5/2019
3571.                                                   MM / DD / YYYY


                                  Joel Gluck
                                      Signature


                                  Print the name of the person who is completing and signing this claim:

                                  Name                  Joel Gluck
                                                        First Name                           Middle Name                         Last Name


                                  Title                 President


                                  Company               Main Street Bakeshop
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                         PO Box 110736

                                  Address
                                                        Number               Street

                                                        Brooklyn, NY 11211
                                                        City                                              State                ZIP Code


                                                                                                                             glicksoffice@gmail.com
                                  Contact Phone         6463393297                                        Email




    Official Form 410                                                         Proof of Claim                                                            Page 3
                     Case 1-18-45284-nhl                    Doc 435-3              Filed 10/30/20                Entered 10/30/20 14:25:56
  Debtor: Wilmont Road Market LLC
  UNITED STATES BANKRUPTCY COURT EASTERN DISTRICT OF NEW YORK

  Case Number: 18-45285


                                                                                      FILED
                                                                                 Claim No. 22
                                                                                  June 05, 2019
                                                                                 By Omni Claims Agent
Official Form 410                                                              For U.S. Bankruptcy Court

Proof of Claim                                                                Eastern District of New York
                                                                                                                                                                       04/16
Read
Read the
     the instructions
         instructions before
                      before filling
                             filling out
                                     out this
                                         this form. Thisform
                                              form. This formis
                                                              isfor
                                                                 formaking
                                                                    makingaaclaim
                                                                            claimfor
                                                                                  forpayment
                                                                                     payment in
                                                                                              in aa bankruptcy
                                                                                                    bankruptcy case.
                                                                                                               case. Do
                                                                                                                      Donot
                                                                                                                         notuse
                                                                                                                             usethis
                                                                                                                                 thisform
                                                                                                                                      formtotomake a
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents
Filers mustthat  support
              leave  out orthe claim,information
                             redact   such as promissory   notes,topurchase
                                                 that is entitled            orders,
                                                                    privacy on        invoices,
                                                                               this form         itemized
                                                                                          or on any       statements
                                                                                                     attached         of running
                                                                                                               documents.  Attachaccounts,
                                                                                                                                    redacted contracts,  judgments,
                                                                                                                                               copies of any documents
that supportand
mortgages,    the security
                  claim, such  as promissory
                            agreements.        notes,
                                          Do not  sendpurchase
                                                         originalorders, invoices,
                                                                   documents;      itemized
                                                                                 they  may be statements
                                                                                                destroyedofafter
                                                                                                             running accounts,
                                                                                                                 scanning.  If thecontracts,
                                                                                                                                   documents judgments,  mortgages, and
                                                                                                                                                are not available,
securityinagreements.
explain                Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
           an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Carefully read instructions included with this Proof of Claim before completing.
Carefully read instructions included with this Proof of Claim before completing.



  Part 1:       Identify the Claim
1. Who is the current creditor?              Main Street Bakeshop
                                            Name of the current creditor (the person or entity to be paid for this claim)
                                                                                              Yoeli Glick
                                            Other names the creditor used with the debtor


2. Has this claim been acquired            X    No
   from someone else?                           Yes    From whom?

3. Where should notices and                Where should notices to the creditor be sent?                         Where should payments to the creditor be sent? (if
   payments to the creditor be                                                                                   different)
   sent?
                                             Main Street Bakeshop
   Federal Rule of                          Name                                                                  Name
                                            PO Box 110736
   Bankruptcy Procedure
   (FRBP) 2002(g)
                                             Number          Street                                               Number          Street

                                             Brooklyn, NY 11211
                                             City                            State               ZIP Code         City                          State            ZIP Code


                                            Contact Phone 6463393297                                              Contact Phone
                                                          glicksoffice@gmail.com
                                            Contact email                                                         Contact email

                                            Uniform claim identifier for electronic payments in chapter 13 (if you use one)



4. Does this claim amend one                X   No
   already filed?                               Yes     Claim Number on court claims registry (if known)                                   Filed On
                                                                                                                                                      MM / DD / YYYY

5. Do you know if anyone else
                                            X   No
   has filed a proof of claim for
   this claim?                                  Yes    Who made the earlier filing?




   Official Form 410                                                            Proof of Claim                                                          Page 1
                    Case 1-18-45284-nhl                       Doc 435-3          Filed 10/30/20              Entered 10/30/20 14:25:56



   Part 2:     Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number you             No
   use to identify the debtor?
                                     X     Yes     Last 4 digits of the debtor's account or any number you use to identify the debtor:      8020



7. How much is the claim?                      $ $105,672.13                              Does this amount include interest or other charges?
                                                                                           X   No
                                                                                               Yes     Attach statement itemizing interest, fees, expenses, or other
                                                                                                       charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the                 Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                            Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                            Limit disclosing information that is entitled to privacy, such as health care information
                                               Vendor- Goods Sold


9. Is all or part of the claim   X   No
   secured?                          Yes       The claim is secured by a lien on property

                                             Nature of property:
                                                  Real Estate If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                               Attachment (Official Form 410-A) with this Proof of Claim
                                                  Motor Vehicle

                                                  Other      Describe:


                                               Basis for perfection:
                                               Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example,
                                               a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                               recorded.


                                               Value of Property:                                $
                                               Amount of the claim that is secured:              $

                                               Amount of the claim that is unsecured:            $                            (The sum of the secured and
                                                                                                                              unsecured amounts should match the
                                                                                                                              amount in line 7).


                                               Amount necessary to cure any default as of the date of the petition:               $


                                               Annual Interest Rate:     (when case was filed)       ____________%
                                             X    Fixed
                                                  Variable



10. Is this claim based on a     X   No
    lease?                           Yes       Amount necessary to cure any default as of the date of the petition.               $


11. Is this claim subject to a   X   No
    right of setoff?                 Yes       Identify the property:




    Official Form 410                                                          Proof of Claim                                                   Page 2
                     Case 1-18-45284-nhl                  Doc 435-3             Filed 10/30/20                Entered 10/30/20 14:25:56

12. Is all or part of the claim   X   No
    entitled to priority under                                                                                                                  Amount entitled to priority
                                      Yes      Check all that apply
    11 U.S.C. § 507(a)?
                                           Domestic support obligations (including alimony and child support) under
                                           11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                  $
    A claim may be partly
    priority and partly
                                           Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
    nonpriority. For example,
                                           personal, family, or household use. 11 U.S.C. § 507(a)(7).
    in some categories, the                                                                                                                        $
    law limits the amount
                                           Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
    entitled to priority.
                                           bankruptcy petition is filed or the debtor's business ends, whichever is earlier. 11                    $
                                           U.S.C. § 507(a)(4).

                                           Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                   $

                                           Contributions to an employee benefit plan 11 U.S.C. § 507(a)(5).                                        $


                                           Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.                                      $

                                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.




   Part 3:         Sign Below
The person completing             Check the appropriate box:
this proof of claim must
sign and date it.                 X I am the creditor.
FRBP 9011(b).                         I am the creditor's attorney or authorized agent.
                                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim
electronically, FRBP                  I am the guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
5005(a)(2) authorizes
courts to establish local         I understand that an authorized signature on this Proof of Claim serves as an acknowlegment that when calculating the
rules specifying what a
signature is.                     amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
A person who files a              and correct.
fraudulent claim could be
fined up to $500,000,             I declare under penalty of perjury that the foregoing is true and correct.
imprisoned for upt to 5
years, or both.
18 U.S.C. §§ 152, 157, and        Executed on date 6/5/2019
3571.                                                   MM / DD / YYYY


                                  Joel Gluck
                                      Signature


                                  Print the name of the person who is completing and signing this claim:

                                  Name                  Joel Gluck
                                                        First Name                           Middle Name                         Last Name


                                  Title                 President


                                  Company               Main Street Bakeshop
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                         PO Box 110736

                                  Address
                                                        Number               Street

                                                        Brooklyn, NY 11211
                                                        City                                              State                ZIP Code


                                                                                                                             glicksoffice@gmail.com
                                  Contact Phone         6463393297                                        Email




    Official Form 410                                                         Proof of Claim                                                            Page 3
                     Case 1-18-45284-nhl                    Doc 435-3              Filed 10/30/20                Entered 10/30/20 14:25:56
  Debtor: Seasons Lakewood LLC
  UNITED STATES BANKRUPTCY COURT EASTERN DISTRICT OF NEW YORK

  Case Number: 18-45286


                                                                                      FILED
                                                                                 Claim No. 40
                                                                                  June 05, 2019
                                                                                 By Omni Claims Agent
Official Form 410                                                              For U.S. Bankruptcy Court

Proof of Claim                                                                Eastern District of New York
                                                                                                                                                                       04/16
Read
Read the
     the instructions
         instructions before
                      before filling
                             filling out
                                     out this
                                         this form. Thisform
                                              form. This formis
                                                              isfor
                                                                 formaking
                                                                    makingaaclaim
                                                                            claimfor
                                                                                  forpayment
                                                                                     payment in
                                                                                              in aa bankruptcy
                                                                                                    bankruptcy case.
                                                                                                               case. Do
                                                                                                                      Donot
                                                                                                                         notuse
                                                                                                                             usethis
                                                                                                                                 thisform
                                                                                                                                      formtotomake a
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents
Filers mustthat  support
              leave  out orthe claim,information
                             redact   such as promissory   notes,topurchase
                                                 that is entitled            orders,
                                                                    privacy on        invoices,
                                                                               this form         itemized
                                                                                          or on any       statements
                                                                                                     attached         of running
                                                                                                               documents.  Attachaccounts,
                                                                                                                                    redacted contracts,  judgments,
                                                                                                                                               copies of any documents
that supportand
mortgages,    the security
                  claim, such  as promissory
                            agreements.        notes,
                                          Do not  sendpurchase
                                                         originalorders, invoices,
                                                                   documents;      itemized
                                                                                 they  may be statements
                                                                                                destroyedofafter
                                                                                                             running accounts,
                                                                                                                 scanning.  If thecontracts,
                                                                                                                                   documents judgments,  mortgages, and
                                                                                                                                                are not available,
securityinagreements.
explain                Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
           an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Carefully read instructions included with this Proof of Claim before completing.
Carefully read instructions included with this Proof of Claim before completing.



  Part 1:       Identify the Claim
1. Who is the current creditor?              Main Street Bakeshop
                                            Name of the current creditor (the person or entity to be paid for this claim)
                                                                                              Yoeli Glick
                                            Other names the creditor used with the debtor


2. Has this claim been acquired            X    No
   from someone else?                           Yes    From whom?

3. Where should notices and                Where should notices to the creditor be sent?                         Where should payments to the creditor be sent? (if
   payments to the creditor be                                                                                   different)
   sent?
                                             Main Street Bakeshop
   Federal Rule of                          Name                                                                  Name
                                            PO Box 110736
   Bankruptcy Procedure
   (FRBP) 2002(g)
                                             Number          Street                                               Number          Street

                                             Brooklyn, NY 11211
                                             City                            State               ZIP Code         City                          State            ZIP Code


                                            Contact Phone 6463393297                                              Contact Phone
                                                          glicksoffice@gmail.com
                                            Contact email                                                         Contact email

                                            Uniform claim identifier for electronic payments in chapter 13 (if you use one)



4. Does this claim amend one                X   No
   already filed?                               Yes     Claim Number on court claims registry (if known)                                   Filed On
                                                                                                                                                      MM / DD / YYYY

5. Do you know if anyone else
                                            X   No
   has filed a proof of claim for
   this claim?                                  Yes    Who made the earlier filing?




   Official Form 410                                                            Proof of Claim                                                          Page 1
                    Case 1-18-45284-nhl                       Doc 435-3          Filed 10/30/20              Entered 10/30/20 14:25:56



   Part 2:     Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number you             No
   use to identify the debtor?
                                     X     Yes     Last 4 digits of the debtor's account or any number you use to identify the debtor:      0295



7. How much is the claim?                      $ $105,672.13                              Does this amount include interest or other charges?
                                                                                           X   No
                                                                                               Yes     Attach statement itemizing interest, fees, expenses, or other
                                                                                                       charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the                 Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                            Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                            Limit disclosing information that is entitled to privacy, such as health care information
                                               Vendor- Goods Sold


9. Is all or part of the claim   X   No
   secured?                          Yes       The claim is secured by a lien on property

                                             Nature of property:
                                                  Real Estate If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                               Attachment (Official Form 410-A) with this Proof of Claim
                                                  Motor Vehicle

                                                  Other      Describe:


                                               Basis for perfection:
                                               Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example,
                                               a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                               recorded.


                                               Value of Property:                                $
                                               Amount of the claim that is secured:              $

                                               Amount of the claim that is unsecured:            $                            (The sum of the secured and
                                                                                                                              unsecured amounts should match the
                                                                                                                              amount in line 7).


                                               Amount necessary to cure any default as of the date of the petition:               $


                                               Annual Interest Rate:     (when case was filed)       ____________%
                                             X    Fixed
                                                  Variable



10. Is this claim based on a     X   No
    lease?                           Yes       Amount necessary to cure any default as of the date of the petition.               $


11. Is this claim subject to a   X   No
    right of setoff?                 Yes       Identify the property:




    Official Form 410                                                          Proof of Claim                                                   Page 2
                     Case 1-18-45284-nhl                  Doc 435-3             Filed 10/30/20                Entered 10/30/20 14:25:56

12. Is all or part of the claim   X   No
    entitled to priority under                                                                                                                  Amount entitled to priority
                                      Yes      Check all that apply
    11 U.S.C. § 507(a)?
                                           Domestic support obligations (including alimony and child support) under
                                           11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                  $
    A claim may be partly
    priority and partly
                                           Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
    nonpriority. For example,
                                           personal, family, or household use. 11 U.S.C. § 507(a)(7).
    in some categories, the                                                                                                                        $
    law limits the amount
                                           Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
    entitled to priority.
                                           bankruptcy petition is filed or the debtor's business ends, whichever is earlier. 11                    $
                                           U.S.C. § 507(a)(4).

                                           Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                   $

                                           Contributions to an employee benefit plan 11 U.S.C. § 507(a)(5).                                        $


                                           Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.                                      $

                                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.




   Part 3:         Sign Below
The person completing             Check the appropriate box:
this proof of claim must
sign and date it.                 X I am the creditor.
FRBP 9011(b).                         I am the creditor's attorney or authorized agent.
                                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim
electronically, FRBP                  I am the guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
5005(a)(2) authorizes
courts to establish local         I understand that an authorized signature on this Proof of Claim serves as an acknowlegment that when calculating the
rules specifying what a
signature is.                     amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
A person who files a              and correct.
fraudulent claim could be
fined up to $500,000,             I declare under penalty of perjury that the foregoing is true and correct.
imprisoned for upt to 5
years, or both.
18 U.S.C. §§ 152, 157, and        Executed on date 6/5/2019
3571.                                                   MM / DD / YYYY


                                  Joel Gluck
                                      Signature


                                  Print the name of the person who is completing and signing this claim:

                                  Name                  Joel Gluck
                                                        First Name                           Middle Name                         Last Name


                                  Title                 President


                                  Company               Main Street Bakeshop
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                         PO Box 110736

                                  Address
                                                        Number               Street

                                                        Brooklyn, NY 11211
                                                        City                                              State                ZIP Code


                                                                                                                             glicksoffice@gmail.com
                                  Contact Phone         6463393297                                        Email




    Official Form 410                                                         Proof of Claim                                                            Page 3
                     Case 1-18-45284-nhl                    Doc 435-3              Filed 10/30/20                Entered 10/30/20 14:25:56
  Debtor: Seasons Clifton LLC
  UNITED STATES BANKRUPTCY COURT EASTERN DISTRICT OF NEW YORK

  Case Number: 18-45288


                                                                                      FILED
                                                                                 Claim No. 35
                                                                                  June 05, 2019
                                                                                 By Omni Claims Agent
Official Form 410                                                              For U.S. Bankruptcy Court

Proof of Claim                                                                Eastern District of New York
                                                                                                                                                                       04/16
Read
Read the
     the instructions
         instructions before
                      before filling
                             filling out
                                     out this
                                         this form. Thisform
                                              form. This formis
                                                              isfor
                                                                 formaking
                                                                    makingaaclaim
                                                                            claimfor
                                                                                  forpayment
                                                                                     payment in
                                                                                              in aa bankruptcy
                                                                                                    bankruptcy case.
                                                                                                               case. Do
                                                                                                                      Donot
                                                                                                                         notuse
                                                                                                                             usethis
                                                                                                                                 thisform
                                                                                                                                      formtotomake a
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents
Filers mustthat  support
              leave  out orthe claim,information
                             redact   such as promissory   notes,topurchase
                                                 that is entitled            orders,
                                                                    privacy on        invoices,
                                                                               this form         itemized
                                                                                          or on any       statements
                                                                                                     attached         of running
                                                                                                               documents.  Attachaccounts,
                                                                                                                                    redacted contracts,  judgments,
                                                                                                                                               copies of any documents
that supportand
mortgages,    the security
                  claim, such  as promissory
                            agreements.        notes,
                                          Do not  sendpurchase
                                                         originalorders, invoices,
                                                                   documents;      itemized
                                                                                 they  may be statements
                                                                                                destroyedofafter
                                                                                                             running accounts,
                                                                                                                 scanning.  If thecontracts,
                                                                                                                                   documents judgments,  mortgages, and
                                                                                                                                                are not available,
securityinagreements.
explain                Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
           an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Carefully read instructions included with this Proof of Claim before completing.
Carefully read instructions included with this Proof of Claim before completing.



  Part 1:       Identify the Claim
1. Who is the current creditor?              Main Street Bakeshop
                                            Name of the current creditor (the person or entity to be paid for this claim)
                                                                                              Yoeli Glick
                                            Other names the creditor used with the debtor


2. Has this claim been acquired            X    No
   from someone else?                           Yes    From whom?

3. Where should notices and                Where should notices to the creditor be sent?                         Where should payments to the creditor be sent? (if
   payments to the creditor be                                                                                   different)
   sent?
                                             Main Street Bakeshop
   Federal Rule of                          Name                                                                  Name
                                            PO BOX 110736
   Bankruptcy Procedure
   (FRBP) 2002(g)
                                             Number          Street                                               Number          Street

                                             Brooklyn, NY 11211
                                             City                            State               ZIP Code         City                          State            ZIP Code


                                            Contact Phone 6463393297                                              Contact Phone
                                                          glicksoffice@gmail.com
                                            Contact email                                                         Contact email

                                            Uniform claim identifier for electronic payments in chapter 13 (if you use one)



4. Does this claim amend one                X   No
   already filed?                               Yes     Claim Number on court claims registry (if known)                                   Filed On
                                                                                                                                                      MM / DD / YYYY

5. Do you know if anyone else
                                            X   No
   has filed a proof of claim for
   this claim?                                  Yes    Who made the earlier filing?




   Official Form 410                                                            Proof of Claim                                                          Page 1
                    Case 1-18-45284-nhl                       Doc 435-3          Filed 10/30/20              Entered 10/30/20 14:25:56



   Part 2:     Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number you             No
   use to identify the debtor?
                                     X     Yes     Last 4 digits of the debtor's account or any number you use to identify the debtor:      3331



7. How much is the claim?                      $ $105,672.13                              Does this amount include interest or other charges?
                                                                                           X   No
                                                                                               Yes     Attach statement itemizing interest, fees, expenses, or other
                                                                                                       charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the                 Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                            Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                            Limit disclosing information that is entitled to privacy, such as health care information
                                               Vendor- Goods Sold


9. Is all or part of the claim   X   No
   secured?                          Yes       The claim is secured by a lien on property

                                             Nature of property:
                                                  Real Estate If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                               Attachment (Official Form 410-A) with this Proof of Claim
                                                  Motor Vehicle

                                                  Other      Describe:


                                               Basis for perfection:
                                               Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example,
                                               a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                               recorded.


                                               Value of Property:                                $
                                               Amount of the claim that is secured:              $

                                               Amount of the claim that is unsecured:            $                            (The sum of the secured and
                                                                                                                              unsecured amounts should match the
                                                                                                                              amount in line 7).


                                               Amount necessary to cure any default as of the date of the petition:               $


                                               Annual Interest Rate:     (when case was filed)       ____________%
                                             X    Fixed
                                                  Variable



10. Is this claim based on a     X   No
    lease?                           Yes       Amount necessary to cure any default as of the date of the petition.               $


11. Is this claim subject to a   X   No
    right of setoff?                 Yes       Identify the property:




    Official Form 410                                                          Proof of Claim                                                   Page 2
                     Case 1-18-45284-nhl                  Doc 435-3             Filed 10/30/20                Entered 10/30/20 14:25:56

12. Is all or part of the claim   X   No
    entitled to priority under                                                                                                                  Amount entitled to priority
                                      Yes      Check all that apply
    11 U.S.C. § 507(a)?
                                           Domestic support obligations (including alimony and child support) under
                                           11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                  $
    A claim may be partly
    priority and partly
                                           Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
    nonpriority. For example,
                                           personal, family, or household use. 11 U.S.C. § 507(a)(7).
    in some categories, the                                                                                                                        $
    law limits the amount
                                           Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
    entitled to priority.
                                           bankruptcy petition is filed or the debtor's business ends, whichever is earlier. 11                    $
                                           U.S.C. § 507(a)(4).

                                           Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                   $

                                           Contributions to an employee benefit plan 11 U.S.C. § 507(a)(5).                                        $


                                           Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.                                      $

                                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.




   Part 3:         Sign Below
The person completing             Check the appropriate box:
this proof of claim must
sign and date it.                 X I am the creditor.
FRBP 9011(b).                         I am the creditor's attorney or authorized agent.
                                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim
electronically, FRBP                  I am the guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
5005(a)(2) authorizes
courts to establish local         I understand that an authorized signature on this Proof of Claim serves as an acknowlegment that when calculating the
rules specifying what a
signature is.                     amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
A person who files a              and correct.
fraudulent claim could be
fined up to $500,000,             I declare under penalty of perjury that the foregoing is true and correct.
imprisoned for upt to 5
years, or both.
18 U.S.C. §§ 152, 157, and        Executed on date 6/5/2019
3571.                                                   MM / DD / YYYY


                                  Joel Gluck
                                      Signature


                                  Print the name of the person who is completing and signing this claim:

                                  Name                  Joel Gluck
                                                        First Name                           Middle Name                         Last Name


                                  Title                 President


                                  Company               Main Street Bakeshop
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                         PO Box 110736

                                  Address
                                                        Number               Street

                                                        Brooklyn, NY 11211
                                                        City                                              State                ZIP Code


                                                                                                                             glicksoffice@gmail.com
                                  Contact Phone         6463393297                                        Email




    Official Form 410                                                         Proof of Claim                                                            Page 3
                     Case 1-18-45284-nhl                    Doc 435-3              Filed 10/30/20                Entered 10/30/20 14:25:56
  Debtor: Upper West Side Supermarket LLC
  UNITED STATES BANKRUPTCY COURT EASTERN DISTRICT OF NEW YORK

  Case Number: 18-45289


                                                                                      FILED
                                                                                 Claim No. 11
                                                                                  June 05, 2019
                                                                                 By Omni Claims Agent
Official Form 410                                                              For U.S. Bankruptcy Court

Proof of Claim                                                                Eastern District of New York
                                                                                                                                                                       04/16
Read
Read the
     the instructions
         instructions before
                      before filling
                             filling out
                                     out this
                                         this form. Thisform
                                              form. This formis
                                                              isfor
                                                                 formaking
                                                                    makingaaclaim
                                                                            claimfor
                                                                                  forpayment
                                                                                     payment in
                                                                                              in aa bankruptcy
                                                                                                    bankruptcy case.
                                                                                                               case. Do
                                                                                                                      Donot
                                                                                                                         notuse
                                                                                                                             usethis
                                                                                                                                 thisform
                                                                                                                                      formtotomake a
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents
Filers mustthat  support
              leave  out orthe claim,information
                             redact   such as promissory   notes,topurchase
                                                 that is entitled            orders,
                                                                    privacy on        invoices,
                                                                               this form         itemized
                                                                                          or on any       statements
                                                                                                     attached         of running
                                                                                                               documents.  Attachaccounts,
                                                                                                                                    redacted contracts,  judgments,
                                                                                                                                               copies of any documents
that supportand
mortgages,    the security
                  claim, such  as promissory
                            agreements.        notes,
                                          Do not  sendpurchase
                                                         originalorders, invoices,
                                                                   documents;      itemized
                                                                                 they  may be statements
                                                                                                destroyedofafter
                                                                                                             running accounts,
                                                                                                                 scanning.  If thecontracts,
                                                                                                                                   documents judgments,  mortgages, and
                                                                                                                                                are not available,
securityinagreements.
explain                Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
           an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Carefully read instructions included with this Proof of Claim before completing.
Carefully read instructions included with this Proof of Claim before completing.



  Part 1:       Identify the Claim
1. Who is the current creditor?              Main Street Bakeshop
                                            Name of the current creditor (the person or entity to be paid for this claim)
                                                                                              Yoeli Glick
                                            Other names the creditor used with the debtor


2. Has this claim been acquired            X    No
   from someone else?                           Yes    From whom?

3. Where should notices and                Where should notices to the creditor be sent?                         Where should payments to the creditor be sent? (if
   payments to the creditor be                                                                                   different)
   sent?
                                             Main Street Bakeshop
   Federal Rule of                          Name                                                                  Name
                                            PO BOX 110736
   Bankruptcy Procedure
   (FRBP) 2002(g)
                                             Number          Street                                               Number          Street

                                             Brooklyn, NY 11211
                                             City                            State               ZIP Code         City                          State            ZIP Code


                                            Contact Phone 6463393297                                              Contact Phone
                                                          glicksoffice@gmail.com
                                            Contact email                                                         Contact email

                                            Uniform claim identifier for electronic payments in chapter 13 (if you use one)



4. Does this claim amend one                X   No
   already filed?                               Yes     Claim Number on court claims registry (if known)                                   Filed On
                                                                                                                                                      MM / DD / YYYY

5. Do you know if anyone else
                                            X   No
   has filed a proof of claim for
   this claim?                                  Yes    Who made the earlier filing?




   Official Form 410                                                            Proof of Claim                                                          Page 1
                    Case 1-18-45284-nhl                       Doc 435-3          Filed 10/30/20              Entered 10/30/20 14:25:56



   Part 2:     Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number you             No
   use to identify the debtor?
                                     X     Yes     Last 4 digits of the debtor's account or any number you use to identify the debtor:      8895



7. How much is the claim?                      $ $105,672.13                              Does this amount include interest or other charges?
                                                                                           X   No
                                                                                               Yes     Attach statement itemizing interest, fees, expenses, or other
                                                                                                       charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the                 Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                            Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                            Limit disclosing information that is entitled to privacy, such as health care information
                                               Vendors- Goods Sold


9. Is all or part of the claim   X   No
   secured?                          Yes       The claim is secured by a lien on property

                                             Nature of property:
                                                  Real Estate If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                               Attachment (Official Form 410-A) with this Proof of Claim
                                                  Motor Vehicle

                                                  Other      Describe:


                                               Basis for perfection:
                                               Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example,
                                               a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                               recorded.


                                               Value of Property:                                $
                                               Amount of the claim that is secured:              $

                                               Amount of the claim that is unsecured:            $                            (The sum of the secured and
                                                                                                                              unsecured amounts should match the
                                                                                                                              amount in line 7).


                                               Amount necessary to cure any default as of the date of the petition:               $


                                               Annual Interest Rate:     (when case was filed)       ____________%
                                             X    Fixed
                                                  Variable



10. Is this claim based on a     X   No
    lease?                           Yes       Amount necessary to cure any default as of the date of the petition.               $


11. Is this claim subject to a   X   No
    right of setoff?                 Yes       Identify the property:




    Official Form 410                                                          Proof of Claim                                                   Page 2
                     Case 1-18-45284-nhl                  Doc 435-3             Filed 10/30/20                Entered 10/30/20 14:25:56

12. Is all or part of the claim   X   No
    entitled to priority under                                                                                                                  Amount entitled to priority
                                      Yes      Check all that apply
    11 U.S.C. § 507(a)?
                                           Domestic support obligations (including alimony and child support) under
                                           11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                  $
    A claim may be partly
    priority and partly
                                           Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
    nonpriority. For example,
                                           personal, family, or household use. 11 U.S.C. § 507(a)(7).
    in some categories, the                                                                                                                        $
    law limits the amount
                                           Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
    entitled to priority.
                                           bankruptcy petition is filed or the debtor's business ends, whichever is earlier. 11                    $
                                           U.S.C. § 507(a)(4).

                                           Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                   $

                                           Contributions to an employee benefit plan 11 U.S.C. § 507(a)(5).                                        $


                                           Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.                                      $

                                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.




   Part 3:         Sign Below
The person completing             Check the appropriate box:
this proof of claim must
sign and date it.                 X I am the creditor.
FRBP 9011(b).                         I am the creditor's attorney or authorized agent.
                                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim
electronically, FRBP                  I am the guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
5005(a)(2) authorizes
courts to establish local         I understand that an authorized signature on this Proof of Claim serves as an acknowlegment that when calculating the
rules specifying what a
signature is.                     amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
A person who files a              and correct.
fraudulent claim could be
fined up to $500,000,             I declare under penalty of perjury that the foregoing is true and correct.
imprisoned for upt to 5
years, or both.
18 U.S.C. §§ 152, 157, and        Executed on date 6/5/2019
3571.                                                   MM / DD / YYYY


                                  Joel Gluck
                                      Signature


                                  Print the name of the person who is completing and signing this claim:

                                  Name                  Joel Gluck
                                                        First Name                           Middle Name                         Last Name


                                  Title                 President


                                  Company               Main Street Bakeshop
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                         PO Box 110736

                                  Address
                                                        Number               Street

                                                        Brooklyn, NY 11211
                                                        City                                              State                ZIP Code


                                                                                                                             glicksoffice@gmail.com
                                  Contact Phone         6463393297                                        Email




    Official Form 410                                                         Proof of Claim                                                            Page 3
                     Case 1-18-45284-nhl                    Doc 435-3              Filed 10/30/20                Entered 10/30/20 14:25:56
  Debtor: Seasons Express Inwood LLC
  UNITED STATES BANKRUPTCY COURT EASTERN DISTRICT OF NEW YORK

  Case Number: 18-45290


                                                                                      FILED
                                                                                 Claim No. 14
                                                                                  June 05, 2019
                                                                                 By Omni Claims Agent
Official Form 410                                                              For U.S. Bankruptcy Court

Proof of Claim                                                                Eastern District of New York
                                                                                                                                                                       04/16
Read
Read the
     the instructions
         instructions before
                      before filling
                             filling out
                                     out this
                                         this form. Thisform
                                              form. This formis
                                                              isfor
                                                                 formaking
                                                                    makingaaclaim
                                                                            claimfor
                                                                                  forpayment
                                                                                     payment in
                                                                                              in aa bankruptcy
                                                                                                    bankruptcy case.
                                                                                                               case. Do
                                                                                                                      Donot
                                                                                                                         notuse
                                                                                                                             usethis
                                                                                                                                 thisform
                                                                                                                                      formtotomake a
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents
Filers mustthat  support
              leave  out orthe claim,information
                             redact   such as promissory   notes,topurchase
                                                 that is entitled            orders,
                                                                    privacy on        invoices,
                                                                               this form         itemized
                                                                                          or on any       statements
                                                                                                     attached         of running
                                                                                                               documents.  Attachaccounts,
                                                                                                                                    redacted contracts,  judgments,
                                                                                                                                               copies of any documents
that supportand
mortgages,    the security
                  claim, such  as promissory
                            agreements.        notes,
                                          Do not  sendpurchase
                                                         originalorders, invoices,
                                                                   documents;      itemized
                                                                                 they  may be statements
                                                                                                destroyedofafter
                                                                                                             running accounts,
                                                                                                                 scanning.  If thecontracts,
                                                                                                                                   documents judgments,  mortgages, and
                                                                                                                                                are not available,
securityinagreements.
explain                Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
           an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Carefully read instructions included with this Proof of Claim before completing.
Carefully read instructions included with this Proof of Claim before completing.



  Part 1:       Identify the Claim
1. Who is the current creditor?              Main Street Bakeshop
                                            Name of the current creditor (the person or entity to be paid for this claim)
                                                                                              Yoeli Glick
                                            Other names the creditor used with the debtor


2. Has this claim been acquired            X    No
   from someone else?                           Yes    From whom?

3. Where should notices and                Where should notices to the creditor be sent?                         Where should payments to the creditor be sent? (if
   payments to the creditor be                                                                                   different)
   sent?
                                             Main Street Bakeshop
   Federal Rule of                          Name                                                                  Name
                                            PO Box 110736
   Bankruptcy Procedure
   (FRBP) 2002(g)
                                             Number          Street                                               Number          Street

                                             Brooklyn, NY 11211
                                             City                            State               ZIP Code         City                          State            ZIP Code


                                            Contact Phone 6463393297                                              Contact Phone
                                                          glicksoffice@gmail.com
                                            Contact email                                                         Contact email

                                            Uniform claim identifier for electronic payments in chapter 13 (if you use one)



4. Does this claim amend one                X   No
   already filed?                               Yes     Claim Number on court claims registry (if known)                                   Filed On
                                                                                                                                                      MM / DD / YYYY

5. Do you know if anyone else
                                            X   No
   has filed a proof of claim for
   this claim?                                  Yes    Who made the earlier filing?




   Official Form 410                                                            Proof of Claim                                                          Page 1
                    Case 1-18-45284-nhl                       Doc 435-3          Filed 10/30/20              Entered 10/30/20 14:25:56



   Part 2:     Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number you             No
   use to identify the debtor?
                                     X     Yes     Last 4 digits of the debtor's account or any number you use to identify the debtor:      1703



7. How much is the claim?                      $ $105,672.13                              Does this amount include interest or other charges?
                                                                                           X   No
                                                                                               Yes     Attach statement itemizing interest, fees, expenses, or other
                                                                                                       charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the                 Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                            Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                            Limit disclosing information that is entitled to privacy, such as health care information
                                               Vendor- Goods Sold


9. Is all or part of the claim   X   No
   secured?                          Yes       The claim is secured by a lien on property

                                             Nature of property:
                                                  Real Estate If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                               Attachment (Official Form 410-A) with this Proof of Claim
                                                  Motor Vehicle

                                                  Other      Describe:


                                               Basis for perfection:
                                               Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example,
                                               a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                               recorded.


                                               Value of Property:                                $
                                               Amount of the claim that is secured:              $

                                               Amount of the claim that is unsecured:            $                            (The sum of the secured and
                                                                                                                              unsecured amounts should match the
                                                                                                                              amount in line 7).


                                               Amount necessary to cure any default as of the date of the petition:               $


                                               Annual Interest Rate:     (when case was filed)       ____________%
                                             X    Fixed
                                                  Variable



10. Is this claim based on a     X   No
    lease?                           Yes       Amount necessary to cure any default as of the date of the petition.               $


11. Is this claim subject to a   X   No
    right of setoff?                 Yes       Identify the property:




    Official Form 410                                                          Proof of Claim                                                   Page 2
                     Case 1-18-45284-nhl                  Doc 435-3             Filed 10/30/20                Entered 10/30/20 14:25:56

12. Is all or part of the claim   X   No
    entitled to priority under                                                                                                                  Amount entitled to priority
                                      Yes      Check all that apply
    11 U.S.C. § 507(a)?
                                           Domestic support obligations (including alimony and child support) under
                                           11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                  $
    A claim may be partly
    priority and partly
                                           Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
    nonpriority. For example,
                                           personal, family, or household use. 11 U.S.C. § 507(a)(7).
    in some categories, the                                                                                                                        $
    law limits the amount
                                           Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
    entitled to priority.
                                           bankruptcy petition is filed or the debtor's business ends, whichever is earlier. 11                    $
                                           U.S.C. § 507(a)(4).

                                           Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                   $

                                           Contributions to an employee benefit plan 11 U.S.C. § 507(a)(5).                                        $


                                           Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.                                      $

                                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.




   Part 3:         Sign Below
The person completing             Check the appropriate box:
this proof of claim must
sign and date it.                 X I am the creditor.
FRBP 9011(b).                         I am the creditor's attorney or authorized agent.
                                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim
electronically, FRBP                  I am the guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
5005(a)(2) authorizes
courts to establish local         I understand that an authorized signature on this Proof of Claim serves as an acknowlegment that when calculating the
rules specifying what a
signature is.                     amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
A person who files a              and correct.
fraudulent claim could be
fined up to $500,000,             I declare under penalty of perjury that the foregoing is true and correct.
imprisoned for upt to 5
years, or both.
18 U.S.C. §§ 152, 157, and        Executed on date 6/5/2019
3571.                                                   MM / DD / YYYY


                                  Joel Gluck
                                      Signature


                                  Print the name of the person who is completing and signing this claim:

                                  Name                  Joel Gluck
                                                        First Name                           Middle Name                         Last Name


                                  Title                 President


                                  Company               Main Street Bakeshop
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                         PO Box 110736

                                  Address
                                                        Number               Street

                                                        Brooklyn, NY 11211
                                                        City                                              State                ZIP Code


                                                                                                                             glicksoffice@gmail.com
                                  Contact Phone         6463393297                                        Email




    Official Form 410                                                         Proof of Claim                                                            Page 3
                     Case 1-18-45284-nhl                    Doc 435-3              Filed 10/30/20                Entered 10/30/20 14:25:56
  Debtor: Seasons Maryland LLC
  UNITED STATES BANKRUPTCY COURT EASTERN DISTRICT OF NEW YORK

  Case Number: 18-45291


                                                                                      FILED
                                                                                 Claim No. 17
                                                                                  June 05, 2019
                                                                                 By Omni Claims Agent
Official Form 410                                                              For U.S. Bankruptcy Court

Proof of Claim                                                                Eastern District of New York
                                                                                                                                                                       04/16
Read
Read the
     the instructions
         instructions before
                      before filling
                             filling out
                                     out this
                                         this form. Thisform
                                              form. This formis
                                                              isfor
                                                                 formaking
                                                                    makingaaclaim
                                                                            claimfor
                                                                                  forpayment
                                                                                     payment in
                                                                                              in aa bankruptcy
                                                                                                    bankruptcy case.
                                                                                                               case. Do
                                                                                                                      Donot
                                                                                                                         notuse
                                                                                                                             usethis
                                                                                                                                 thisform
                                                                                                                                      formtotomake a
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents
Filers mustthat  support
              leave  out orthe claim,information
                             redact   such as promissory   notes,topurchase
                                                 that is entitled            orders,
                                                                    privacy on        invoices,
                                                                               this form         itemized
                                                                                          or on any       statements
                                                                                                     attached         of running
                                                                                                               documents.  Attachaccounts,
                                                                                                                                    redacted contracts,  judgments,
                                                                                                                                               copies of any documents
that supportand
mortgages,    the security
                  claim, such  as promissory
                            agreements.        notes,
                                          Do not  sendpurchase
                                                         originalorders, invoices,
                                                                   documents;      itemized
                                                                                 they  may be statements
                                                                                                destroyedofafter
                                                                                                             running accounts,
                                                                                                                 scanning.  If thecontracts,
                                                                                                                                   documents judgments,  mortgages, and
                                                                                                                                                are not available,
securityinagreements.
explain                Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
           an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Carefully read instructions included with this Proof of Claim before completing.
Carefully read instructions included with this Proof of Claim before completing.



  Part 1:       Identify the Claim
1. Who is the current creditor?              Main Street Bakeshop
                                            Name of the current creditor (the person or entity to be paid for this claim)
                                                                                              Yoeli Glick
                                            Other names the creditor used with the debtor


2. Has this claim been acquired            X    No
   from someone else?                           Yes    From whom?

3. Where should notices and                Where should notices to the creditor be sent?                         Where should payments to the creditor be sent? (if
   payments to the creditor be                                                                                   different)
   sent?
                                             Main Street Bakeshop
   Federal Rule of                          Name                                                                  Name
                                            PO Box 110736
   Bankruptcy Procedure
   (FRBP) 2002(g)
                                             Number          Street                                               Number          Street

                                             Brooklyn, NY 11211
                                             City                            State               ZIP Code         City                          State            ZIP Code


                                            Contact Phone 6463393297                                              Contact Phone
                                                          glicksoffice@gmail.com
                                            Contact email                                                         Contact email

                                            Uniform claim identifier for electronic payments in chapter 13 (if you use one)



4. Does this claim amend one                X   No
   already filed?                               Yes     Claim Number on court claims registry (if known)                                   Filed On
                                                                                                                                                      MM / DD / YYYY

5. Do you know if anyone else
                                            X   No
   has filed a proof of claim for
   this claim?                                  Yes    Who made the earlier filing?




   Official Form 410                                                            Proof of Claim                                                          Page 1
                    Case 1-18-45284-nhl                       Doc 435-3          Filed 10/30/20              Entered 10/30/20 14:25:56



   Part 2:     Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number you             No
   use to identify the debtor?
                                     X     Yes     Last 4 digits of the debtor's account or any number you use to identify the debtor:      1895



7. How much is the claim?                      $ $105,672.13                              Does this amount include interest or other charges?
                                                                                           X   No
                                                                                               Yes     Attach statement itemizing interest, fees, expenses, or other
                                                                                                       charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the                 Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                            Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                            Limit disclosing information that is entitled to privacy, such as health care information
                                               Vendor- Goods Sold


9. Is all or part of the claim   X   No
   secured?                          Yes       The claim is secured by a lien on property

                                             Nature of property:
                                                  Real Estate If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                               Attachment (Official Form 410-A) with this Proof of Claim
                                                  Motor Vehicle

                                                  Other      Describe:


                                               Basis for perfection:
                                               Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example,
                                               a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                               recorded.


                                               Value of Property:                                $
                                               Amount of the claim that is secured:              $

                                               Amount of the claim that is unsecured:            $                            (The sum of the secured and
                                                                                                                              unsecured amounts should match the
                                                                                                                              amount in line 7).


                                               Amount necessary to cure any default as of the date of the petition:               $


                                               Annual Interest Rate:     (when case was filed)       ____________%
                                             X    Fixed
                                                  Variable



10. Is this claim based on a     X   No
    lease?                           Yes       Amount necessary to cure any default as of the date of the petition.               $


11. Is this claim subject to a   X   No
    right of setoff?                 Yes       Identify the property:




    Official Form 410                                                          Proof of Claim                                                   Page 2
                     Case 1-18-45284-nhl                  Doc 435-3             Filed 10/30/20                Entered 10/30/20 14:25:56

12. Is all or part of the claim   X   No
    entitled to priority under                                                                                                                  Amount entitled to priority
                                      Yes      Check all that apply
    11 U.S.C. § 507(a)?
                                           Domestic support obligations (including alimony and child support) under
                                           11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                  $
    A claim may be partly
    priority and partly
                                           Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
    nonpriority. For example,
                                           personal, family, or household use. 11 U.S.C. § 507(a)(7).
    in some categories, the                                                                                                                        $
    law limits the amount
                                           Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
    entitled to priority.
                                           bankruptcy petition is filed or the debtor's business ends, whichever is earlier. 11                    $
                                           U.S.C. § 507(a)(4).

                                           Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                   $

                                           Contributions to an employee benefit plan 11 U.S.C. § 507(a)(5).                                        $


                                           Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.                                      $

                                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.




   Part 3:         Sign Below
The person completing             Check the appropriate box:
this proof of claim must
sign and date it.                 X I am the creditor.
FRBP 9011(b).                         I am the creditor's attorney or authorized agent.
                                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim
electronically, FRBP                  I am the guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
5005(a)(2) authorizes
courts to establish local         I understand that an authorized signature on this Proof of Claim serves as an acknowlegment that when calculating the
rules specifying what a
signature is.                     amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
A person who files a              and correct.
fraudulent claim could be
fined up to $500,000,             I declare under penalty of perjury that the foregoing is true and correct.
imprisoned for upt to 5
years, or both.
18 U.S.C. §§ 152, 157, and        Executed on date 6/5/2019
3571.                                                   MM / DD / YYYY


                                  Joel Gluck
                                      Signature


                                  Print the name of the person who is completing and signing this claim:

                                  Name                  Joel Gluck
                                                        First Name                           Middle Name                         Last Name


                                  Title                 President


                                  Company               Main Street Bakeshop
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                         PO Box 110736

                                  Address
                                                        Number               Street

                                                        Brooklyn, NY 11211
                                                        City                                              State                ZIP Code


                                                                                                                             glicksoffice@gmail.com
                                  Contact Phone         6463393297                                        Email




    Official Form 410                                                         Proof of Claim                                                            Page 3
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
                     Case 1-18-45284-nhl                    Doc 435-3              Filed 10/30/20                Entered 10/30/20 14:25:56
  Debtor: Seasons Corporate, et al.
  UNITED STATES BANKRUPTCY COURT EASTERN DISTRICT OF NEW YORK

  Case Number: 18-45284


                                                                                      FILED
                                                                                Claim No. 140
                                                                                  June 07, 2019
                                                                                 By Omni Claims Agent
Official Form 410                                                              For U.S. Bankruptcy Court

Proof of Claim                                                                Eastern District of New York
                                                                                                                                                                       04/16
Read
Read the
     the instructions
         instructions before
                      before filling
                             filling out
                                     out this
                                         this form. Thisform
                                              form. This formis
                                                              isfor
                                                                 formaking
                                                                    makingaaclaim
                                                                            claimfor
                                                                                  forpayment
                                                                                     payment in
                                                                                              in aa bankruptcy
                                                                                                    bankruptcy case.
                                                                                                               case. Do
                                                                                                                      Donot
                                                                                                                         notuse
                                                                                                                             usethis
                                                                                                                                 thisform
                                                                                                                                      formtotomake a
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents
Filers mustthat  support
              leave  out orthe claim,information
                             redact   such as promissory   notes,topurchase
                                                 that is entitled            orders,
                                                                    privacy on        invoices,
                                                                               this form         itemized
                                                                                          or on any       statements
                                                                                                     attached         of running
                                                                                                               documents.  Attachaccounts,
                                                                                                                                    redacted contracts,  judgments,
                                                                                                                                               copies of any documents
that supportand
mortgages,    the security
                  claim, such  as promissory
                            agreements.        notes,
                                          Do not  sendpurchase
                                                         originalorders, invoices,
                                                                   documents;      itemized
                                                                                 they  may be statements
                                                                                                destroyedofafter
                                                                                                             running accounts,
                                                                                                                 scanning.  If thecontracts,
                                                                                                                                   documents judgments,  mortgages, and
                                                                                                                                                are not available,
securityinagreements.
explain                Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
           an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Carefully read instructions included with this Proof of Claim before completing.
Carefully read instructions included with this Proof of Claim before completing.



  Part 1:       Identify the Claim
1. Who is the current creditor?              Mario R Vergara Architects, PC
                                            Name of the current creditor (the person or entity to be paid for this claim)

                                            Other names the creditor used with the debtor


2. Has this claim been acquired            X    No
   from someone else?                           Yes    From whom?

3. Where should notices and                Where should notices to the creditor be sent?                         Where should payments to the creditor be sent? (if
   payments to the creditor be                                                                                   different)
   sent?
                                             MARIO R. VERGARA ARCHITECTS, PC
   Federal Rule of                          Name                                                                  Name
                                            200 JERICHO TPKE
   Bankruptcy Procedure
   (FRBP) 2002(g)
                                             Number          Street                                               Number          Street

                                             FLORAL PARK, NEW YORK 11001
                                             City                            State               ZIP Code         City                          State            ZIP Code


                                            Contact Phone 516-326-8180                                            Contact Phone
                                                          mv@mvarchitects.biz
                                            Contact email                                                         Contact email

                                            Uniform claim identifier for electronic payments in chapter 13 (if you use one)



4. Does this claim amend one                X   No
   already filed?                               Yes     Claim Number on court claims registry (if known)                                   Filed On
                                                                                                                                                      MM / DD / YYYY

5. Do you know if anyone else
                                            X   No
   has filed a proof of claim for
   this claim?                                  Yes    Who made the earlier filing?




   Official Form 410                                                            Proof of Claim                                                          Page 1
                    Case 1-18-45284-nhl                      Doc 435-3          Filed 10/30/20              Entered 10/30/20 14:25:56



   Part 2:     Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number you
   use to identify the debtor? X No
                                           Yes    Last 4 digits of the debtor's account or any number you use to identify the debtor:


7. How much is the claim?                    $ $21,484.00                                Does this amount include interest or other charges?
                                                                                         X   No
                                                                                             Yes      Attach statement itemizing interest, fees, expenses, or other
                                                                                                      charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the                 Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                            Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                            Limit disclosing information that is entitled to privacy, such as health care information
                                             ARCHITECTURAL SERVICES PERFORMED


9. Is all or part of the claim   X   No
   secured?                          Yes     The claim is secured by a lien on property

                                             Nature of property:
                                                 Real Estate If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                              Attachment (Official Form 410-A) with this Proof of Claim
                                                 Motor Vehicle

                                                 Other      Describe:


                                             Basis for perfection:
                                             Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example,
                                             a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                             recorded.


                                             Value of Property:                                 $
                                             Amount of the claim that is secured:               $

                                             Amount of the claim that is unsecured:             $                            (The sum of the secured and
                                                                                                                             unsecured amounts should match the
                                                                                                                             amount in line 7).


                                             Amount necessary to cure any default as of the date of the petition:                $


                                             Annual Interest Rate:      (when case was filed)       ____________%
                                             X   Fixed
                                                 Variable



10. Is this claim based on a     X   No
    lease?                           Yes     Amount necessary to cure any default as of the date of the petition.                $


11. Is this claim subject to a   X   No
    right of setoff?                 Yes     Identify the property:




    Official Form 410                                                         Proof of Claim                                                   Page 2
                     Case 1-18-45284-nhl                  Doc 435-3             Filed 10/30/20                Entered 10/30/20 14:25:56

12. Is all or part of the claim   X   No
    entitled to priority under                                                                                                                  Amount entitled to priority
                                      Yes      Check all that apply
    11 U.S.C. § 507(a)?
                                           Domestic support obligations (including alimony and child support) under
                                           11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                  $
    A claim may be partly
    priority and partly
                                           Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
    nonpriority. For example,
                                           personal, family, or household use. 11 U.S.C. § 507(a)(7).
    in some categories, the                                                                                                                        $
    law limits the amount
                                           Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
    entitled to priority.
                                           bankruptcy petition is filed or the debtor's business ends, whichever is earlier. 11                    $
                                           U.S.C. § 507(a)(4).

                                           Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                   $

                                           Contributions to an employee benefit plan 11 U.S.C. § 507(a)(5).                                        $


                                           Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.                                      $

                                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.




   Part 3:         Sign Below
The person completing             Check the appropriate box:
this proof of claim must
sign and date it.                 X I am the creditor.
FRBP 9011(b).                         I am the creditor's attorney or authorized agent.
                                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim
electronically, FRBP                  I am the guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
5005(a)(2) authorizes
courts to establish local         I understand that an authorized signature on this Proof of Claim serves as an acknowlegment that when calculating the
rules specifying what a
signature is.                     amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
A person who files a              and correct.
fraudulent claim could be
fined up to $500,000,             I declare under penalty of perjury that the foregoing is true and correct.
imprisoned for upt to 5
years, or both.
18 U.S.C. §§ 152, 157, and        Executed on date 6/7/2019
3571.                                                   MM / DD / YYYY


                                  Mario R Vergara
                                      Signature


                                  Print the name of the person who is completing and signing this claim:

                                  Name                  Mario R Vergara
                                                        First Name                           Middle Name                         Last Name


                                  Title                 Principal


                                  Company               Mario R Vergara Architects, PC
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                         200 Jericho Tpke

                                  Address
                                                        Number               Street

                                                        Floral Park, NY 11001
                                                        City                                              State                ZIP Code


                                                                                                                             mv@mvarchitects.biz
                                  Contact Phone         516-326-8180                                      Email




    Official Form 410                                                         Proof of Claim                                                            Page 3
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
                     Case 1-18-45284-nhl                    Doc 435-3              Filed 10/30/20                Entered 10/30/20 14:25:56
  Debtor: Amsterdam Avenue Market LLC
  UNITED STATES BANKRUPTCY COURT EASTERN DISTRICT OF NEW YORK

  Case Number: 18-45281


                                                                                      FILED
                                                                                 Claim No. 23
                                                                                  June 04, 2019
                                                                                 By Omni Claims Agent
Official Form 410                                                              For U.S. Bankruptcy Court

Proof of Claim                                                                Eastern District of New York
                                                                                                                                                                       04/16
Read
Read the
     the instructions
         instructions before
                      before filling
                             filling out
                                     out this
                                         this form. Thisform
                                              form. This formis
                                                              isfor
                                                                 formaking
                                                                    makingaaclaim
                                                                            claimfor
                                                                                  forpayment
                                                                                     payment in
                                                                                              in aa bankruptcy
                                                                                                    bankruptcy case.
                                                                                                               case. Do
                                                                                                                      Donot
                                                                                                                         notuse
                                                                                                                             usethis
                                                                                                                                 thisform
                                                                                                                                      formtotomake a
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents
Filers mustthat  support
              leave  out orthe claim,information
                             redact   such as promissory   notes,topurchase
                                                 that is entitled            orders,
                                                                    privacy on        invoices,
                                                                               this form         itemized
                                                                                          or on any       statements
                                                                                                     attached         of running
                                                                                                               documents.  Attachaccounts,
                                                                                                                                    redacted contracts,  judgments,
                                                                                                                                               copies of any documents
that supportand
mortgages,    the security
                  claim, such  as promissory
                            agreements.        notes,
                                          Do not  sendpurchase
                                                         originalorders, invoices,
                                                                   documents;      itemized
                                                                                 they  may be statements
                                                                                                destroyedofafter
                                                                                                             running accounts,
                                                                                                                 scanning.  If thecontracts,
                                                                                                                                   documents judgments,  mortgages, and
                                                                                                                                                are not available,
securityinagreements.
explain                Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
           an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Carefully read instructions included with this Proof of Claim before completing.
Carefully read instructions included with this Proof of Claim before completing.



  Part 1:       Identify the Claim
1. Who is the current creditor?              Nathan Genut
                                            Name of the current creditor (the person or entity to be paid for this claim)
                                                                                              Fresh and Daily of Brooklyn Inc
                                            Other names the creditor used with the debtor


2. Has this claim been acquired            X    No
   from someone else?                           Yes    From whom?

3. Where should notices and                Where should notices to the creditor be sent?                         Where should payments to the creditor be sent? (if
   payments to the creditor be                                                                                   different)
   sent?
                                             nathan genut
   Federal Rule of                          Name                                                                  Name
                                            932 east 28 street
   Bankruptcy Procedure
   (FRBP) 2002(g)
                                             Number          Street                                               Number          Street

                                             Brooklyn, NY 11210
                                             City                            State               ZIP Code         City                          State            ZIP Code


                                            Contact Phone 1(917) 709- 4600                                        Contact Phone
                                                          freshdaily100@gmail.com
                                            Contact email                                                         Contact email

                                            Uniform claim identifier for electronic payments in chapter 13 (if you use one)



4. Does this claim amend one                X   No
   already filed?                               Yes     Claim Number on court claims registry (if known)                                   Filed On
                                                                                                                                                      MM / DD / YYYY

5. Do you know if anyone else
                                            X   No
   has filed a proof of claim for
   this claim?                                  Yes    Who made the earlier filing?




   Official Form 410                                                            Proof of Claim                                                          Page 1
                    Case 1-18-45284-nhl                      Doc 435-3          Filed 10/30/20              Entered 10/30/20 14:25:56



   Part 2:     Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number you
   use to identify the debtor? X No
                                           Yes    Last 4 digits of the debtor's account or any number you use to identify the debtor:


7. How much is the claim?                    $ $90,229.84                                Does this amount include interest or other charges?
                                                                                         X   No
                                                                                             Yes      Attach statement itemizing interest, fees, expenses, or other
                                                                                                      charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the                 Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                            Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                            Limit disclosing information that is entitled to privacy, such as health care information
                                             Goods sold


9. Is all or part of the claim   X   No
   secured?                          Yes     The claim is secured by a lien on property

                                             Nature of property:
                                                 Real Estate If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                              Attachment (Official Form 410-A) with this Proof of Claim
                                                 Motor Vehicle

                                                 Other      Describe:


                                             Basis for perfection:
                                             Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example,
                                             a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                             recorded.


                                             Value of Property:                                 $
                                             Amount of the claim that is secured:               $

                                             Amount of the claim that is unsecured:             $                            (The sum of the secured and
                                                                                                                             unsecured amounts should match the
                                                                                                                             amount in line 7).


                                             Amount necessary to cure any default as of the date of the petition:                $


                                             Annual Interest Rate:      (when case was filed)       ____________%
                                             X   Fixed
                                                 Variable



10. Is this claim based on a     X   No
    lease?                           Yes     Amount necessary to cure any default as of the date of the petition.                $


11. Is this claim subject to a   X   No
    right of setoff?                 Yes     Identify the property:




    Official Form 410                                                         Proof of Claim                                                   Page 2
                     Case 1-18-45284-nhl                  Doc 435-3             Filed 10/30/20                Entered 10/30/20 14:25:56

12. Is all or part of the claim   X   No
    entitled to priority under                                                                                                                  Amount entitled to priority
                                      Yes      Check all that apply
    11 U.S.C. § 507(a)?
                                           Domestic support obligations (including alimony and child support) under
                                           11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                  $
    A claim may be partly
    priority and partly
                                           Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
    nonpriority. For example,
                                           personal, family, or household use. 11 U.S.C. § 507(a)(7).
    in some categories, the                                                                                                                        $
    law limits the amount
                                           Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
    entitled to priority.
                                           bankruptcy petition is filed or the debtor's business ends, whichever is earlier. 11                    $
                                           U.S.C. § 507(a)(4).

                                           Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                   $

                                           Contributions to an employee benefit plan 11 U.S.C. § 507(a)(5).                                        $


                                           Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.                                      $

                                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.




   Part 3:         Sign Below
The person completing             Check the appropriate box:
this proof of claim must
sign and date it.                 X I am the creditor.
FRBP 9011(b).                         I am the creditor's attorney or authorized agent.
                                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim
electronically, FRBP                  I am the guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
5005(a)(2) authorizes
courts to establish local         I understand that an authorized signature on this Proof of Claim serves as an acknowlegment that when calculating the
rules specifying what a
signature is.                     amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
A person who files a              and correct.
fraudulent claim could be
fined up to $500,000,             I declare under penalty of perjury that the foregoing is true and correct.
imprisoned for upt to 5
years, or both.
18 U.S.C. §§ 152, 157, and        Executed on date 6/4/2019
3571.                                                   MM / DD / YYYY


                                  Nathan Genut
                                      Signature


                                  Print the name of the person who is completing and signing this claim:

                                  Name                  Rochel Genut
                                                        First Name                           Middle Name                         Last Name


                                  Title                 Vice President


                                  Company               1984
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                         932 east 28th Street

                                  Address
                                                        Number               Street

                                                        Brooklyn, NY 11210
                                                        City                                              State                ZIP Code


                                                                                                                             Freshdaily100@gmail.com
                                  Contact Phone         9172028849                                        Email




    Official Form 410                                                         Proof of Claim                                                            Page 3
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
                     Case 1-18-45284-nhl                    Doc 435-3              Filed 10/30/20                Entered 10/30/20 14:25:56
  Debtor: Upper West Side Supermarket LLC
  UNITED STATES BANKRUPTCY COURT EASTERN DISTRICT OF NEW YORK

  Case Number: 18-45289


                                                                                      FILED
                                                                                 Claim No. 17
                                                                                  June 06, 2019
                                                                                 By Omni Claims Agent
Official Form 410                                                              For U.S. Bankruptcy Court

Proof of Claim                                                                Eastern District of New York
                                                                                                                                                                   04/16
Read
Read the
     the instructions
         instructions before
                      before filling
                             filling out
                                     out this
                                         this form. Thisform
                                              form. This formis
                                                              isfor
                                                                 formaking
                                                                    makingaaclaim
                                                                            claimfor
                                                                                  forpayment
                                                                                     payment in
                                                                                              in aa bankruptcy
                                                                                                    bankruptcy case.
                                                                                                               case. Do
                                                                                                                      Donot
                                                                                                                         notuse
                                                                                                                             usethis
                                                                                                                                 thisform
                                                                                                                                      formtotomake a
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents
Filers mustthat  support
              leave  out orthe claim,information
                             redact   such as promissory   notes,topurchase
                                                 that is entitled            orders,
                                                                    privacy on        invoices,
                                                                               this form         itemized
                                                                                          or on any       statements
                                                                                                     attached         of running
                                                                                                               documents.  Attachaccounts,
                                                                                                                                    redacted contracts,  judgments,
                                                                                                                                               copies of any documents
that supportand
mortgages,    the security
                  claim, such  as promissory
                            agreements.        notes,
                                          Do not  sendpurchase
                                                         originalorders, invoices,
                                                                   documents;      itemized
                                                                                 they  may be statements
                                                                                                destroyedofafter
                                                                                                             running accounts,
                                                                                                                 scanning.  If thecontracts,
                                                                                                                                   documents judgments,  mortgages, and
                                                                                                                                                are not available,
securityinagreements.
explain                Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
           an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Carefully read instructions included with this Proof of Claim before completing.
Carefully read instructions included with this Proof of Claim before completing.



  Part 1:       Identify the Claim
1. Who is the current creditor?              Norman Lampert
                                            Name of the current creditor (the person or entity to be paid for this claim)

                                            Other names the creditor used with the debtor


2. Has this claim been acquired            X    No
   from someone else?                           Yes    From whom?

3. Where should notices and                Where should notices to the creditor be sent?                         Where should payments to the creditor be sent? (if
   payments to the creditor be                                                                                   different)
   sent?
                                             Robert M. Novick                                                     Norman Lampert
   Federal Rule of                          Name                                                                  Name
                                            Kasowitz Benson Torres LLP                                            10 Willow Road
   Bankruptcy Procedure
   (FRBP) 2002(g)                            1633 Broadway
                                             Number          Street                                               Number      Street

                                             New York, New York 10019                                             Woodsburgh, NY 11598
                                             City                            State               ZIP Code         City                      State            ZIP Code


                                            Contact Phone (212) 506-1700                                          Contact Phone (516) 286-6658
                                                          rnovick@kasowitz.com                                                  jlampert@raynorgroup.com
                                            Contact email                                                         Contact email

                                            Uniform claim identifier for electronic payments in chapter 13 (if you use one)



4. Does this claim amend one                X   No
   already filed?                               Yes     Claim Number on court claims registry (if known)                               Filed On
                                                                                                                                                  MM / DD / YYYY

5. Do you know if anyone else
                                            X   No
   has filed a proof of claim for
   this claim?                                  Yes    Who made the earlier filing?




   Official Form 410                                                            Proof of Claim                                                      Page 1
                    Case 1-18-45284-nhl                      Doc 435-3          Filed 10/30/20              Entered 10/30/20 14:25:56



   Part 2:     Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number you
   use to identify the debtor? X No
                                           Yes    Last 4 digits of the debtor's account or any number you use to identify the debtor:


7. How much is the claim?                    $ $80,000.00                                Does this amount include interest or other charges?
                                                                                         X   No
                                                                                             Yes      Attach statement itemizing interest, fees, expenses, or other
                                                                                                      charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the                 Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                            Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                            Limit disclosing information that is entitled to privacy, such as health care information
                                             See attachment


9. Is all or part of the claim   X   No
   secured?                          Yes     The claim is secured by a lien on property

                                             Nature of property:
                                                 Real Estate If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                              Attachment (Official Form 410-A) with this Proof of Claim
                                                 Motor Vehicle

                                                 Other      Describe:


                                             Basis for perfection:
                                             Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example,
                                             a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                             recorded.


                                             Value of Property:                                 $
                                             Amount of the claim that is secured:               $

                                             Amount of the claim that is unsecured:             $                            (The sum of the secured and
                                                                                                                             unsecured amounts should match the
                                                                                                                             amount in line 7).


                                             Amount necessary to cure any default as of the date of the petition:                $


                                             Annual Interest Rate:      (when case was filed)       ____________%
                                             X   Fixed
                                                 Variable



10. Is this claim based on a     X   No
    lease?                           Yes     Amount necessary to cure any default as of the date of the petition.                $


11. Is this claim subject to a   X   No
    right of setoff?                 Yes     Identify the property:




    Official Form 410                                                         Proof of Claim                                                   Page 2
                     Case 1-18-45284-nhl                    Doc 435-3           Filed 10/30/20                Entered 10/30/20 14:25:56

12. Is all or part of the claim   X   No
    entitled to priority under                                                                                                                  Amount entitled to priority
                                      Yes      Check all that apply
    11 U.S.C. § 507(a)?
                                           Domestic support obligations (including alimony and child support) under
                                           11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                  $
    A claim may be partly
    priority and partly
                                           Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
    nonpriority. For example,
                                           personal, family, or household use. 11 U.S.C. § 507(a)(7).
    in some categories, the                                                                                                                        $
    law limits the amount
                                           Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
    entitled to priority.
                                           bankruptcy petition is filed or the debtor's business ends, whichever is earlier. 11                    $
                                           U.S.C. § 507(a)(4).

                                           Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                   $

                                           Contributions to an employee benefit plan 11 U.S.C. § 507(a)(5).                                        $


                                           Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.                                      $

                                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.




   Part 3:         Sign Below
The person completing             Check the appropriate box:
this proof of claim must
                                      I am the creditor.
sign and date it.
FRBP 9011(b).                     X I am the creditor's attorney or authorized agent.
                                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim
electronically, FRBP                  I am the guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
5005(a)(2) authorizes
courts to establish local         I understand that an authorized signature on this Proof of Claim serves as an acknowlegment that when calculating the
rules specifying what a
signature is.                     amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
A person who files a              and correct.
fraudulent claim could be
fined up to $500,000,             I declare under penalty of perjury that the foregoing is true and correct.
imprisoned for upt to 5
years, or both.
18 U.S.C. §§ 152, 157, and        Executed on date 6/7/2019
3571.                                                   MM / DD / YYYY


                                  /s/ Jay Lampert
                                      Signature


                                  Print the name of the person who is completing and signing this claim:

                                  Name                  Jay Lampert
                                                        First Name                           Middle Name                         Last Name


                                  Title

                                  Company
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                           19 Woodmere Blvd S

                                  Address
                                                        Number               Street

                                                        Woodsburgh, NY 11598
                                                        City                                              State                ZIP Code


                                                                                                                             jlampert@raynorgroup.com
                                  Contact Phone         (516) 286-6658                                    Email




    Official Form 410                                                         Proof of Claim                                                            Page 3
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
Case 1-18-45284-nhl   Doc 435-3   Filed 10/30/20   Entered 10/30/20 14:25:56
                     Case 1-18-45284-nhl                    Doc 435-3              Filed 10/30/20                Entered 10/30/20 14:25:56
  Debtor: Lawrence Supermarket LLC
  UNITED STATES BANKRUPTCY COURT EASTERN DISTRICT OF NEW YORK

  Case Number: 18-45282


                                                                                      FILED
                                                                                 Claim No. 11
                                                                                  May 03, 2019
                                                                                 By Omni Claims Agent
Official Form 410                                                              For U.S. Bankruptcy Court

Proof of Claim                                                                Eastern District of New York
                                                                                                                                                                       04/16
Read
Read the
     the instructions
         instructions before
                      before filling
                             filling out
                                     out this
                                         this form. Thisform
                                              form. This formis
                                                              isfor
                                                                 formaking
                                                                    makingaaclaim
                                                                            claimfor
                                                                                  forpayment
                                                                                     payment in
                                                                                              in aa bankruptcy
                                                                                                    bankruptcy case.
                                                                                                               case. Do
                                                                                                                      Donot
                                                                                                                         notuse
                                                                                                                             usethis
                                                                                                                                 thisform
                                                                                                                                      formtotomake a
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents
Filers mustthat  support
              leave  out orthe claim,information
                             redact   such as promissory   notes,topurchase
                                                 that is entitled            orders,
                                                                    privacy on        invoices,
                                                                               this form         itemized
                                                                                          or on any       statements
                                                                                                     attached         of running
                                                                                                               documents.  Attachaccounts,
                                                                                                                                    redacted contracts,  judgments,
                                                                                                                                               copies of any documents
that supportand
mortgages,    the security
                  claim, such  as promissory
                            agreements.        notes,
                                          Do not  sendpurchase
                                                         originalorders, invoices,
                                                                   documents;      itemized
                                                                                 they  may be statements
                                                                                                destroyedofafter
                                                                                                             running accounts,
                                                                                                                 scanning.  If thecontracts,
                                                                                                                                   documents judgments,  mortgages, and
                                                                                                                                                are not available,
securityinagreements.
explain                Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
           an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.
Carefully read instructions included with this Proof of Claim before completing.
Carefully read instructions included with this Proof of Claim before completing.



  Part 1:       Identify the Claim
1. Who is the current creditor?              Computer Dimension Inc
                                            Name of the current creditor (the person or entity to be paid for this claim)

                                            Other names the creditor used with the debtor


2. Has this claim been acquired            X    No
   from someone else?                           Yes    From whom?

3. Where should notices and                Where should notices to the creditor be sent?                         Where should payments to the creditor be sent? (if
   payments to the creditor be                                                                                   different)
   sent?
                                             Computer Dimension
   Federal Rule of                          Name                                                                  Name
                                            199 Lee Ave
   Bankruptcy Procedure
   (FRBP) 2002(g)                            Suite #441
                                             Number          Street                                               Number          Street

                                             Brooklyn, NY 11211
                                             City                            State               ZIP Code         City                          State            ZIP Code


                                            Contact Phone 7186257043                                              Contact Phone
                                                          yona@compudime.com
                                            Contact email                                                         Contact email

                                            Uniform claim identifier for electronic payments in chapter 13 (if you use one)



4. Does this claim amend one                X   No
   already filed?                               Yes     Claim Number on court claims registry (if known)                                   Filed On
                                                                                                                                                      MM / DD / YYYY

5. Do you know if anyone else
                                            X   No
   has filed a proof of claim for
   this claim?                                  Yes    Who made the earlier filing?




   Official Form 410                                                            Proof of Claim                                                          Page 1
                    Case 1-18-45284-nhl                       Doc 435-3          Filed 10/30/20              Entered 10/30/20 14:25:56



   Part 2:     Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number you             No
   use to identify the debtor?
                                     X     Yes     Last 4 digits of the debtor's account or any number you use to identify the debtor:      8258



7. How much is the claim?                      $ $28,824.80                               Does this amount include interest or other charges?
                                                                                           X   No
                                                                                               Yes     Attach statement itemizing interest, fees, expenses, or other
                                                                                                       charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the                 Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                            Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                            Limit disclosing information that is entitled to privacy, such as health care information
                                               Goods sold and services performed -See exhibits A-F attached


9. Is all or part of the claim   X   No
   secured?                          Yes       The claim is secured by a lien on property

                                             Nature of property:
                                                  Real Estate If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                               Attachment (Official Form 410-A) with this Proof of Claim
                                                  Motor Vehicle

                                                  Other      Describe:


                                               Basis for perfection:
                                               Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example,
                                               a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                               recorded.


                                               Value of Property:                                $
                                               Amount of the claim that is secured:              $

                                               Amount of the claim that is unsecured:            $                            (The sum of the secured and
                                                                                                                              unsecured amounts should match the
                                                                                                                              amount in line 7).


                                               Amount necessary to cure any default as of the date of the petition:               $


                                               Annual Interest Rate:     (when case was filed)       ____________%
                                             X    Fixed
                                                  Variable



10. Is this claim based on a     X   No
    lease?                           Yes       Amount necessary to cure any default as of the date of the petition.               $


11. Is this claim subject to a   X   No
    right of setoff?                 Yes       Identify the property:




    Official Form 410                                                          Proof of Claim                                                   Page 2
                     Case 1-18-45284-nhl                  Doc 435-3             Filed 10/30/20                Entered 10/30/20 14:25:56

12. Is all or part of the claim   X   No
    entitled to priority under                                                                                                                  Amount entitled to priority
                                      Yes      Check all that apply
    11 U.S.C. § 507(a)?
                                           Domestic support obligations (including alimony and child support) under
                                           11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                  $
    A claim may be partly
    priority and partly
                                           Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
    nonpriority. For example,
                                           personal, family, or household use. 11 U.S.C. § 507(a)(7).
    in some categories, the                                                                                                                        $
    law limits the amount
                                           Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
    entitled to priority.
                                           bankruptcy petition is filed or the debtor's business ends, whichever is earlier. 11                    $
                                           U.S.C. § 507(a)(4).

                                           Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                   $

                                           Contributions to an employee benefit plan 11 U.S.C. § 507(a)(5).                                        $


                                           Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.                                      $

                                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.




   Part 3:         Sign Below
The person completing             Check the appropriate box:
this proof of claim must
sign and date it.                 X I am the creditor.
FRBP 9011(b).                         I am the creditor's attorney or authorized agent.
                                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim
electronically, FRBP                  I am the guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
5005(a)(2) authorizes
courts to establish local         I understand that an authorized signature on this Proof of Claim serves as an acknowlegment that when calculating the
rules specifying what a
signature is.                     amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
A person who files a              and correct.
fraudulent claim could be
fined up to $500,000,             I declare under penalty of perjury that the foregoing is true and correct.
imprisoned for upt to 5
years, or both.
18 U.S.C. §§ 152, 157, and        Executed on date 5/3/2019
3571.                                                   MM / DD / YYYY


                                  Yitzchok Tauber
                                      Signature


                                  Print the name of the person who is completing and signing this claim:

                                  Name                  Yitzchok Tauber
                                                        First Name                           Middle Name                         Last Name


                                  Title                 CEO


                                  Company               Computer Dimension Inc
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                         199 Lee Ave

                                  Address               Suite #441
                                                        Number               Street

                                                        Brooklyn, NY 11211
                                                        City                                              State                ZIP Code


                                                                                                                             yona@compudime.com
                                  Contact Phone         7186257043                                        Email




    Official Form 410                                                         Proof of Claim                                                            Page 3
